Exhibit 10.1
 
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
dated as of
February 18, 2011
among
RANGE RESOURCES CORPORATION,
as Borrower
CERTAIN SUBSIDIARIES OF BORROWER,
as Guarantors
The Lenders Party Hereto
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
and
J.P. MORGAN SECURITIES LLC,
as Sole Bookrunner and Co-Lead Arranger
and
RBC CAPITAL MARKETS,
as Co-Lead Arranger
$2,000,000,000 Senior Secured Credit Facility
 
(J.P. MORGAN LOGO) [d79885d7988500.gif]

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I DEFINITIONS
    1  
 
       
Section 1.01. Defined Terms
    1  
Section 1.02. Types of Loans and Borrowings
    27  
Section 1.03. Terms Generally
    28  
Section 1.04. Accounting Terms; GAAP
    28  
Section 1.05. Oil and Gas Definitions
    28  
Section 1.06. Time of Day
    28  
 
       
ARTICLE II THE CREDITS
    29  
 
       
Section 2.01. Commitments
    29  
Section 2.02. Termination and Reduction of the Aggregate Commitment
    29  
Section 2.03. Additional Lenders; Increases in the Aggregate Commitment
    29  
Section 2.04. Loans and Borrowings
    30  
Section 2.05. Requests for Borrowings
    31  
Section 2.06. Reserved
    32  
Section 2.07. Letters of Credit
    32  
Section 2.08. Funding of Borrowings
    36  
Section 2.09. Interest Elections
    37  
Section 2.10. Repayment of Loans; Evidence of Debt
    38  
Section 2.11. Optional Prepayment of Loans
    39  
Section 2.12. Mandatory Prepayment of Loans
    39  
Section 2.13. Fees
    40  
Section 2.14. Interest
    41  
Section 2.15. Alternate Rate of Interest
    42  
Section 2.16. Increased Costs
    42  
Section 2.17. Break Funding Payments
    43  
Section 2.18. Taxes
    44  
Section 2.19. Payments Generally; Pro Rata Treatment; Sharing of Set-offs
    46  
Section 2.20. Mitigation Obligations; Replacement of Lenders
    48  
Section 2.21. Defaulting Lenders
    49  
 
       
ARTICLE III BORROWING BASE
    51  
 
       
Section 3.01. Reserve Report; Proposed Borrowing Base
    51  
Section 3.02. Scheduled Redeterminations of the Borrowing Base; Procedures and
Standards
    51  
Section 3.03. Special Redeterminations
    52  
Section 3.04. Notice of Redetermination
    53  
 
       
ARTICLE IV REPRESENTATIONS AND WARRANTIES
    53  
 
       
Section 4.01. Organization; Powers
    53  
Section 4.02. Authorization; Enforceability
    53  

Range Resources Credit Agreement

i



--------------------------------------------------------------------------------



 



              Page  
Section 4.03. Governmental Approvals; No Conflicts
    53  
Section 4.04. Financial Condition; No Material Adverse Change
    53  
Section 4.05. Properties; Mortgaged Properties
    54  
Section 4.06. Litigation and Environmental Matters
    54  
Section 4.07. Compliance with Laws and Agreements
    55  
Section 4.08. Investment Company Status
    55  
Section 4.09. Taxes
    55  
Section 4.10. ERISA
    55  
Section 4.11. Disclosure
    55  
Section 4.12. Labor Matters
    56  
Section 4.13. Capitalization and Credit Party Information
    56  
Section 4.14. Margin Stock
    56  
Section 4.15. Oil and Gas Interests
    56  
Section 4.16. Insurance
    57  
Section 4.17. Solvency
    57  
 
       
ARTICLE V CONDITIONS
    57  
 
       
Section 5.01. Effective Date
    57  
Section 5.02. Each Credit Event
    60  
 
       
ARTICLE VI AFFIRMATIVE COVENANTS
    60  
 
       
Section 6.01. Financial Statements; Other Information
    60  
Section 6.02. Notices of Material Events
    63  
Section 6.03. Existence; Conduct of Business
    63  
Section 6.04. Payment of Obligations
    63  
Section 6.05. Maintenance of Properties; Insurance
    64  
Section 6.06. Books and Records; Inspection Rights
    64  
Section 6.07. Compliance with Laws
    64  
Section 6.08. Use of Proceeds and Letters of Credit
    64  
Section 6.09. Mortgages
    65  
Section 6.10. Title Data
    65  
Section 6.11. Swap Agreements
    65  
Section 6.12. Operation of Oil and Gas Interests
    66  
Section 6.13. Restricted Subsidiaries
    66  
Section 6.14. Pledged Equity Interests
    66  
Section 6.15. Further Assurances
    67  
 
       
ARTICLE VII NEGATIVE COVENANTS
    67  
 
       
Section 7.01. Indebtedness
    67  
Section 7.02. Liens
    68  
Section 7.03. Fundamental Changes
    69  
Section 7.04. Investments, Loans, Advances, Guarantees and Acquisitions
    71  
Section 7.05. Swap Agreements
    72  
Section 7.06. Restricted Payments
    73  
Section 7.07. Transactions with Affiliates
    73  
Section 7.08. Restrictive Agreements
    73  

Range Resources Credit Agreement

ii



--------------------------------------------------------------------------------



 



              Page  
Section 7.09. Disqualified Stock
    74  
Section 7.10. Amendments to Organizational Documents
    74  
Section 7.11. Financial Covenants
    74  
Section 7.12. Sale and Leaseback Transactions and other Liabilities
    74  
 
       
ARTICLE VIII GUARANTEE OF OBLIGATIONS
    75  
 
       
Section 8.01. Guarantee of Payment
    75  
Section 8.02. Guarantee Absolute
    75  
Section 8.03. Guarantee Irrevocable
    76  
Section 8.04. Reinstatement
    76  
Section 8.05. Subrogation
    76  
Section 8.06. Subordination
    76  
Section 8.07. Payments Generally
    77  
Section 8.08. Setoff
    77  
Section 8.09. Formalities
    77  
Section 8.10. Limitations on Guarantee
    77  
 
       
ARTICLE IX EVENTS OF DEFAULT
    78  
 
       
ARTICLE X THE ADMINISTRATIVE AGENT
    80  
 
       
ARTICLE XI MISCELLANEOUS
    82  
 
       
Section 11.01. Notices
    82  
Section 11.02. Waivers; Amendments
    83  
Section 11.03. Expenses; Indemnity; Damage Waiver
    85  
Section 11.04. Successors and Assigns
    86  
Section 11.05. Survival
    89  
Section 11.06. Counterparts; Integration; Effectiveness
    90  
Section 11.07. Severability
    90  
Section 11.08. Right of Setoff
    90  
Section 11.09. GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS
    91  
Section 11.10. WAIVER OF JURY TRIAL
    91  
Section 11.11. Headings
    92  
Section 11.12. Confidentiality
    92  
Section 11.13. Interest Rate Limitation
    92  
Section 11.14. USA PATRIOT Act
    93  
Section 11.15. Original Credit Agreement
    93  
Section 11.16. Reaffirmation and Grant of Security Interest
    93  
Section 11.17. Reallocation of Commitments and Loans
    94  

Range Resources Credit Agreement

iii



--------------------------------------------------------------------------------



 



SCHEDULES:

         
Schedule 1.01
  —   Existing Letters of Credit
Schedule 2.01
  —   Applicable Percentages and Commitments
Schedule 4.06
  —   Disclosed Matters
Schedule 4.13
  —   Capitalization and Credit Party Information
Schedule 7.01
  —   Existing Indebtedness
Schedule 7.02
  —   Existing Liens
Schedule 7.04
  —   Existing Investments
Schedule 7.07
  —   Transactions with Affiliates
Schedule 7.08
  —   Existing Restrictions

EXHIBITS:

         
Exhibit A
  —   Form of Assignment and Assumption
Exhibit B
  —   Form of Opinion of Borrower’s Counsel
Exhibit C
  —   Form of Counterpart Agreement
Exhibit D
  —   Form of Revolving Note
Exhibit E
  —   Form of Lender Certificate

Range Resources Credit Agreement

i



--------------------------------------------------------------------------------



 



FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
     This FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, dated as of February 18,
2011, among RANGE RESOURCES CORPORATION, a Delaware corporation, as Borrower,
CERTAIN SUBSIDIARIES OF BORROWER, as Guarantors, the LENDERS party hereto, and
JPMORGAN CHASE BANK, N.A., as Administrative Agent.
RECITALS
     WHEREAS, the Borrower, certain Subsidiaries of the Borrower, certain of the
Lenders and JPMorgan Chase Bank, N.A., as administrative agent, have entered
into that certain Third Amended and Restated Credit Agreement, dated as of
October 25, 2006 (as amended, supplemented or otherwise modified from time to
time prior to the Effective Date, the “Original Credit Agreement”), pursuant to
which the lenders party thereto agreed to provide the Borrower with a revolving
credit facility in the form and upon the terms and conditions set forth therein;
     WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders amend and restate the Original Credit Agreement in its entirety, and the
Administrative Agent and the Lenders have agreed to do so upon the terms and
conditions set forth herein; and
     WHEREAS, it is the intent of the parties hereto that this Agreement shall
not constitute a novation of the obligations and liabilities existing under the
Original Credit Agreement or constitute repayment of any such obligations and
liabilities and that this Agreement shall amend and restate the Original Credit
Agreement in its entirety.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the parties hereto hereby agree that the Original Credit
Agreement is hereby amended and restated in its entirety to read as set forth
herein:
Article I
Definitions
     Section 1.01. Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
     “ABR”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Alternate Base Rate. For the avoidance of
doubt, any Loan or Borrowing that accrues interest at a rate determined by
reference to clause (c) of the definition of Alternate Base Rate shall
constitute an ABR Loan or an ABR Borrowing, as the case may be, notwithstanding
the fact that the interest rate is based on LMIR.
     “Acquisition” means, the acquisition by the Borrower or any Restricted
Subsidiary, whether by purchase, merger (and, in the case of a merger with any
such Person, with such Person being the surviving corporation) or otherwise, of
all or substantially all of the Equity Interest of, or the business, property or
fixed assets of or business line or unit or a division of,

Range Resources Credit Agreement — Page 1



--------------------------------------------------------------------------------



 



any other Person primarily engaged in the business of producing oil or natural
gas or the acquisition by the Borrower or any Restricted Subsidiary of property
or assets consisting of Oil and Gas Interests.
     “Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum (rounded upwards, if necessary,
to the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
     “Administrative Agent” means JPMorgan Chase Bank, in its capacity as
contractual representative of the Lenders hereunder pursuant to Article X and
not in its individual capacity as a Lender, and any successor agent appointed
pursuant to Article X.
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.
     “Advance Payment Contract” means any contract whereby any Credit Party
either (a) receives or becomes entitled to receive (either directly or
indirectly) any payment (an “Advance Payment”) to be applied toward payment of
the purchase price of Hydrocarbons produced or to be produced from Oil and Gas
Interests owned by any Credit Party and which Advance Payment is, or is to be,
paid in advance of actual delivery of such production to or for the account of
the purchaser regardless of such production including any volumetric production
payments, or (b) grants an option or right of refusal to the purchaser to take
delivery of such production in lieu of payment, and, in either of the foregoing
instances, the Advance Payment is, or is to be, applied as payment in full for
such production when sold and delivered or is, or is to be, applied as payment
for a portion only of the purchase price thereof or of a percentage or share of
such production; provided that inclusion of the standard “take or pay” provision
in any gas sales or purchase contract or any other similar contract shall not,
in and of itself, constitute such contract as an Advance Payment Contract for
the purposes hereof.
     “Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
     “Agent” has the meaning assigned to such term in Article X.
     “Aggregate Commitment” means, at any time, the sum of the Commitments of
all the Lenders at such time, as such amount may be reduced or increased from
time to time pursuant to Section 2.02 and Section 2.03; provided that such
amount shall not at any time exceed the lesser of (a) the Borrowing Base then in
effect and (b) the Maximum Facility Amount. As of the Closing Date, the
Aggregate Commitment is $1,500,000,000.
     “Aggregate Credit Exposure” means, as of any date of determination, the
aggregate amount of the Credit Exposure of all of the Lenders as of such date.
     “Agreement” means this Fourth Amended and Restated Credit Agreement, dated
as of February 18, 2011, as it may be amended, supplemented or otherwise
modified from time to time.

Range Resources Credit Agreement — Page 2



--------------------------------------------------------------------------------



 



     “Alternate Base Rate” means, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus one-half of one percent ( 1/2 of 1%)
and (c) the LMIR on such day plus 1.00%. Any change in the Alternate Base Rate
due to a change in the Prime Rate, the Federal Funds Effective Rate or the LMIR
shall be effective from and including the effective date of such change in the
Prime Rate, the Federal Funds Effective Rate or the LMIR, respectively.
     “Applicable Percentage” means, with respect to any Lender at any time, the
percentage of the Aggregate Commitment represented by such Lender’s Commitment
at such time; provided that in the case of Section 2.21 only, when a Defaulting
Lender exists, “Applicable Percentage” shall mean the percentage of the
Aggregate Commitment (disregarding any Defaulting Lender’s Commitment)
represented by such Lender’s Commitment. The initial amount of each Lender’s
Applicable Percentage is as set forth on Schedule 2.01. If the Aggregate
Commitment has terminated or expired, the Applicable Percentage of any Lender
shall be determined based upon the Aggregate Commitment most recently in effect,
giving effect to any assignments and to any Lender’s status as a Defaulting
Lender at the time of determination.
     “Applicable Rate” means, for any day, with respect to any ABR Loan or
Eurodollar Loan, or with respect to the Unused Commitment Fees payable
hereunder, as the case may be, the applicable rate per annum set forth below
under the caption “ABR Spread”, “Eurodollar Spread” or “Unused Commitment Fee
Rate”, as the case may be, based upon the Borrowing Base Usage applicable on
such date:

                                              Unused Borrowing                  
Commitment Base Usage   Eurodollar Spread   ABR Spread   Fee Rate
≥ 90%
    250 b.p.       150 b.p.       50.0 b.p.  
≥ 80% and < 90%
    225 b.p.       125 b.p.       50.0 b.p.  
≥ 60% and < 80%
    200 b.p.       100 b.p.       50.0 b.p.  
≥ 30% and < 60%
    175 b.p.       75 b.p.       37.5 b.p.  
< 30%
    150 b.p.       50 b.p.       37.5 b.p.  

Each change in the Applicable Rate shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next change.
     “Approved Counterparty” means, at any time and from time to time, (i) any
Person engaged in the business of writing Swap Agreements for commodity,
interest rate or currency risk that is acceptable to the Administrative Agent
and has (or the credit support provider of such Person has), at the time
Borrower or any Restricted Subsidiary enters into a Swap Agreement with such
Person, a long term senior unsecured debt credit rating of BBB+ or better from
S&P or Baa1 or better from Moody’s or (ii) any Lender Counterparty.
     “Approved Fund” has the meaning assigned to such term in Section 11.04.

Range Resources Credit Agreement — Page 3



--------------------------------------------------------------------------------



 



     “Approved Petroleum Engineer” means DeGolyer and MacNaughton, H.J. Gruy and
Associates, Inc., Wright and Company, Inc., or one or more other reputable firms
of independent petroleum engineers selected by the Borrower and approved by the
Administrative Agent, which approval shall not be unreasonably withheld or
delayed.
     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an Eligible Assignee, and accepted by the Administrative Agent,
in the form of Exhibit A or any other form approved by the Administrative Agent.
     “Availability Period” means the period from and including the Effective
Date to but excluding the earlier of the Maturity Date and the date of
termination of the Aggregate Commitment.
     “Bankruptcy Event” means, with respect to any Person, such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
     “Barnett Shale Properties” means, at any time, the Oil and Gas Interests
owned by the Credit Parties and located in the Bend Arch-Forth Worth Basin in
the geological formation generally referred to as the Barnett Shale.
     “Board” means the Board of Governors of the Federal Reserve System of the
United States of America.
     “Borrower” means Range Resources Corporation, a Delaware corporation, and
its successors and permitted assigns.
     “Borrower Materials” has the meaning assigned to such term in Section 6.01.
     “Borrowing” means Loans of the same Type, made, converted or continued on
the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.
     “Borrowing Base” means, at any time an amount equal to the amount
determined in accordance with Section 3.01, as the same may be redetermined,
adjusted or reduced from time to time pursuant to Section 3.02 and Section 3.03.
     “Borrowing Base Deficiency” means, as of any date, the amount, if any, by
which the Aggregate Credit Exposure on such date exceeds the Borrowing Base in
effect on such date;

Range Resources Credit Agreement — Page 4



--------------------------------------------------------------------------------



 



provided, that, for purposes of determining the existence and amount of any
Borrowing Base Deficiency, obligations under any Letter of Credit will not be
deemed to be outstanding to the extent such obligations are secured by cash in
the manner contemplated by Section 2.07(j).
     “Borrowing Base Properties” means all Oil and Gas Interests included in the
Reserve Report of the Borrower and the Restricted Subsidiaries and evaluated by
the Lenders for purposes of establishing the Borrowing Base; provided that
without limiting the generality of the foregoing and for the avoidance of doubt,
as of the Effective Date, the Barnett Shale Properties shall not constitute
Borrowing Base Properties.
     “Borrowing Base Usage” means, as of any date and for all purposes, the
quotient, expressed as a percentage, of (a) the sum of (i) the Aggregate Credit
Exposure as of such date minus (ii) unless an Event of Default has occurred and
is continuing, the aggregate amount of cash on deposit in the Cash Collateral
Account as of such date as a result of the existence of any Defaulting Lender,
divided by (b) the Borrowing Base as of such date.
     “Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.05.
     “Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Chicago, Illinois or Dallas, Texas are authorized or
required by law to remain closed; provided that, when used in connection with a
Eurodollar Loan or to determine LMIR, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in dollar deposits in the
London interbank market.
     “Capital Lease Obligations” of any Person means the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP; provided that obligations with respect to usual and customary oil,
gas and mineral leases shall not be included as Capital Lease Obligations.
     “Cash Collateral Account” means a deposit account with, and in the name of,
the Administrative Agent, for the benefit of the Secured Parties, established
and maintained for the deposit of cash collateral required under or in
connection with this Agreement and the other Loan Documents.
     “Cash Management Obligations” means, with respect to any Credit Party, any
obligations of such Credit Party owed to any Lender (or any Affiliate of any
Lender) in respect of treasury management arrangements, depositary or other cash
management services.
     “Change in Law” means (a) the adoption of any law, rule or regulation after
the date of this Agreement, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the date of this Agreement or (c) compliance by any Lender or the Issuing Bank
(or, for purposes of Section 2.16(b), by any lending office of such Lender or by
such Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any

Range Resources Credit Agreement — Page 5



--------------------------------------------------------------------------------



 



Governmental Authority made or issued after the date of this Agreement; provided
that notwithstanding anything herein to the contrary, the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith, shall in each case be
deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.
     “Change of Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the Effective Date) of Equity
Interests representing more than 40% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of Borrower; or
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of Borrower by Persons who were neither (i) nominated by the board
of directors of Borrower nor (ii) appointed by directors so nominated. For the
purposes of this definition, a Person or group shall not be deemed to have
beneficial ownership of Equity Interests subject to a purchase agreement, merger
agreement or similar agreement until the consummation of the transactions
contemplated by such agreement.
     “Charges” has the meaning assigned to such term in Section 11.13.
     “Co-Agent” means, so long as each such Person is a Lender, each Person
identified as such on Schedule 2.01.
     “Co-Documentation Agent” means, so long as each such Person is a Lender,
each Person identified as such on Schedule 2.01.
     “Co-Lead Arranger” means each of J.P. Morgan Securities LLC and RBC Capital
Markets (a division of Royal Bank of Canada), in its respective capacity as a
co-lead arranger.
     “Co-Syndication Agent” means, so long as each such Person is a Lender, each
Person identified as such on Schedule 2.01.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
     “Collateral” means all assets, whether now owned or hereafter acquired by
Borrower or any other Credit Party, in which a Lien is granted or purported to
be granted to any Secured Party as security for any Obligation, including, until
such time as the Barnett Shale Properties are Disposed of in accordance with
Section 7.03(a)(viii), the Barnett Shale Properties subject to a Lien in favor
of the Administrative Agent, for the benefit of the Secured Parties, on the
Effective Date.
     “Commitment” means, with respect to each Lender, the commitment of such
Lender to make Loans and to acquire participations in Letters of Credit
hereunder, in an aggregate principal amount at any one time not to exceed the
amount set forth opposite such Lender’s name on Schedule 2.01, or in the
Assignment and Assumption Agreement or Lender Certificate pursuant to which such
Lender shall have assumed or agreed to provide its Commitment, as applicable, as
such Commitment may be terminated and/or reduced or increased from time to time
in accordance with the provisions hereof.

Range Resources Credit Agreement — Page 6



--------------------------------------------------------------------------------



 



     “Consolidated Current Assets” means, as of any date of determination, the
total of (a) the consolidated current assets of the Borrower and the
Consolidated Subsidiaries determined in accordance with GAAP as of such date,
plus, (b) all Unused Commitments as of such date (assuming that for purposes of
this clause (b) only, when calculating the Unused Commitments as of any date of
determination, each Lender’s Commitment shall equal such Lender’s Applicable
Percentage of the Borrowing Base then in effect), plus (c) unless an Event of
Default has occurred and is continuing, the aggregate amount of cash on deposit
in the Cash Collateral Account as of such date as a result of the existence of
any Defaulting Lender, less (d) any unrealized gains on derivative instruments
prior to maturity or termination thereof required to be included in consolidated
current assets of the Borrower and the Consolidated Subsidiaries as a result of
the application of Accounting Standards Codification Section 815-10 (as
successor to FASB Statement 133) as of such date.
     “Consolidated Current Liabilities” means, as of any date of determination,
the total of (a) consolidated current liabilities of the Borrower and the
Consolidated Subsidiaries, as determined in accordance with GAAP as of such
date, less (b) current maturities of the Loans and the Senior Notes, less
(c) any unrealized liabilities on derivative instruments prior to maturity or
termination thereof required to be included in consolidated current liabilities
of the Borrower and the Consolidated Subsidiaries as a result of the application
of Accounting Standards Codification Section 815-10 (as successor to FASB
Statement 133) as of such date.
     “Consolidated Current Ratio” means, as of any date of determination, the
ratio of Consolidated Current Assets to Consolidated Current Liabilities as of
such date.
     “Consolidated EBITDAX” means, with respect to the Borrower and its
Consolidated Subsidiaries for any period, Consolidated Net Income for such
period; plus, without duplication and to the extent deducted in the calculation
of Consolidated Net Income for such period, the sum of (a) income or franchise
Taxes paid or accrued; (b) Consolidated Interest Expense; (c) amortization,
depletion and depreciation expense; (d) any non-cash losses or charges resulting
from the application of Accounting Standards Codification Sections 718-10,
815-10 and 410-20 (as successors to FASB Statement 123, 133 or 143) for that
period; (e) oil and gas exploration expenses (including all drilling,
completion, geological and geophysical costs) for such period; (f) losses from
sales or other dispositions of assets (other than Hydrocarbons produced in the
ordinary course of business) and other extraordinary or non-recurring losses;
(g) cash payments made during such period as a result of the early termination
of any Swap Agreement (giving effect to any netting agreements); and (h) other
non-cash charges (excluding accruals for cash expenses made in the ordinary
course of business); minus, to the extent included in the calculation of
Consolidated Net Income for such period; (j) the sum of (i) any non-cash gains
resulting from the application of Accounting Standards Codification
Sections 718-10, 815-10 and 410-20 (as successors to FASB Statement 123, 133 or
143) for that period; (ii) extraordinary or non-recurring gains; and (iii) gains
from sales or other dispositions of assets (other than Hydrocarbons produced in
the ordinary course of business); provided that, with respect to the
determination of Borrower’s compliance with the Consolidated Leverage Ratio set
forth in Section 7.11(b) for any period, Consolidated EBITDAX shall be adjusted
to give effect, on a pro forma basis, to any Acquisitions made during such
period as if such Acquisitions were made at the beginning of such period.

Range Resources Credit Agreement — Page 7



--------------------------------------------------------------------------------



 



     “Consolidated Funded Indebtedness” means, as of any date and without
duplication, Indebtedness of the Borrower and the Restricted Subsidiaries of the
type described in clauses (a, excluding Indebtedness consisting of deposits and
advances), (b), (c), (e), (g, to the extent any such Guarantees are Guarantees
of Indebtedness that is otherwise Consolidated Funded Indebtedness) or (h) of
the definition of Indebtedness.
     “Consolidated Interest Expense” means for any period, without duplication,
the aggregate of all interest paid or accrued by the Borrower and its
Consolidated Subsidiaries, on a consolidated basis, in respect of Indebtedness
of any such Person, including all interest, fees and costs payable with respect
to the obligations related to such Indebtedness (other than fees and costs which
may be capitalized as transaction costs in accordance with GAAP) and the
interest component of Capital Lease Obligations, all as determined in accordance
with GAAP.
     “Consolidated Leverage Ratio” has the meaning assigned to such term in
Section 7.11(b).
     “Consolidated Net Income” means for any period, the consolidated net income
(or loss) of the Borrower and its Consolidated Subsidiaries, as applicable,
determined on a consolidated basis in accordance with GAAP; provided that there
shall be excluded (a) the income (or deficit) of any Person accrued prior to the
date it becomes a Subsidiary of the Borrower, or is merged into or consolidated
with the Borrower or any of its Consolidated Subsidiaries, as applicable,
(b) the income (or deficit) of any Person in which any other Person (other than
the Borrower or any of its Restricted Subsidiaries) has an Equity Interest,
except to the extent of the amount of dividends and other distributions actually
paid to the Borrower or any of its Restricted Subsidiaries during such period
and (c) the undistributed earnings of any Restricted Subsidiary, to the extent
that the declaration or payment of dividends or similar distributions by such
Restricted Subsidiary is not at the time permitted by the terms of any
contractual obligation (other than under any Loan Document or the Indenture) or
by any law applicable to such Restricted Subsidiary.
     “Consolidated Subsidiaries” means, for any Person, any Subsidiary or other
entity the accounts of which would be consolidated with those of such Person in
its consolidated financial statements in accordance with GAAP.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
     “Counterpart Agreement” means a Counterpart Agreement substantially in the
form of Exhibit C delivered by a Guarantor pursuant to Section 6.13.
     “Credit Exposure” means, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Loans and its LC Exposure at
such time.
     “Credit Parties” means collectively, the Borrower, and each Guarantor and
each individually, a “Credit Party”.
     “Crude Oil” means all crude oil and condensate.

Range Resources Credit Agreement — Page 8



--------------------------------------------------------------------------------



 



     “Default” means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.
     “Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or (iii) pay over to the Administrative Agent, the Issuing Bank or any
Lender any other amount required to be paid by it hereunder, unless, in the case
of clause (i), such Lender notifies the Administrative Agent in writing that
such failure is the result of such Lender’s good faith determination that a
condition precedent to funding (specifically identified and including the
particular default, if any) has not been satisfied, (b) has notified the
Borrower, the Administrative Agent, the Issuing Bank or any Lender in writing,
or has made a public statement to the effect, that it does not intend or expect
to comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three (3) Business Days
after request by the Administrative Agent or the Issuing Bank, acting in good
faith, to provide a certification in writing from an authorized officer of such
Lender that it will comply with its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit under this Agreement,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon receipt by the Administrative Agent or the Issuing Bank of such
certification in form and substance satisfactory to it and the Administrative
Agent, or (d) has become the subject of a Bankruptcy Event.
     “Departing Lender” has the meaning assigned to such term in Section 11.17.
     “Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 4.06.
     “Disposition” or “Dispose” means the sale, transfer, license, lease,
exchange or other disposition (including any sale and leaseback transaction) of
any property by any Person, including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith.
     “Disqualified Stock” means any Equity Interest, which, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, matures or is mandatorily
redeemable, pursuant to a sinking fund obligation or otherwise, or is redeemable
at the sole option of the holder thereof, in whole or in part, on or prior to
the Maturity Date.
     “Dollars” or “$” refers to lawful money of the United States of America.
     “Domestic Subsidiary” means, with respect to any Person, a subsidiary of
such Person that is incorporated or formed under the laws of the United States
of America, any state thereof or the District of Columbia.

Range Resources Credit Agreement — Page 9



--------------------------------------------------------------------------------



 



     “Effective Date” means the date on which the conditions specified in
Section 5.01 are satisfied (or waived in accordance with Section 11.02).
     “Eligible Assignee” means any Person that qualifies as an assignee pursuant
to Section 11.04(b)(i); provided that notwithstanding the foregoing, “Eligible
Assignee” shall not include the Borrower or any of the Borrower’s Affiliates or
Subsidiaries.
     “Engineered Value” means, the value attributed to the Borrowing Base
Properties for purposes of the most recent Redetermination of the Borrowing Base
pursuant to Article III (or for purposes of determining the Initial Borrowing
Base in the event no such Redetermination has occurred), based upon the
discounted present value of the estimated net cash flow to be realized from the
production of Hydrocarbons from the Borrowing Base Properties as set forth in
the Reserve Report.
     “Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Credit Party directly or indirectly resulting
from or based upon (a) violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
     “EPA Action” means the Emergency Administrative Order (as in effect on the
Effective Date) issued by the United States Environmental Protection Agency to
the Borrower and Range Production Company on December 7, 2010 and related case
in the United States District Court of the Northern District of Texas filed on
January 18, 2011.
     “Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Credit Party, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

Range Resources Credit Agreement — Page 10



--------------------------------------------------------------------------------



 



     “ERISA Event” means (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by any Credit Party or any of its ERISA Affiliates of
any liability under Title IV of ERISA with respect to the termination of any
Plan; (e) the receipt by any Credit Party or any ERISA Affiliate from the PBGC
or a plan administrator of any notice relating to an intention to terminate any
Plan or Plans or to appoint a trustee to administer any Plan; (f) the incurrence
by any Credit Party or any of its ERISA Affiliates of any liability with respect
to the withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or
(g) the receipt by any Credit Party or any ERISA Affiliate of any notice, or the
receipt by any Multiemployer Plan from any Credit Party or any ERISA Affiliate
of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.
     “Eurodollar”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.
     “Event of Default” has the meaning assigned to such term in Article IX.
     “Excluded Hedges” means, collectively, Swap Agreements that (a) are basis
differential only swaps for volumes of Natural Gas included under other Swap
Agreements permitted by Section 7.05(a), or (b) are a hedge of volumes of Crude
Oil, Natural Gas or Natural Gas Liquids by means of a price “floor” for which
there exists no deferred obligation to pay the related premium or other purchase
price or the only deferred obligation is to pay the financing for such premium
or other purchase price.
     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income, receipts, total assets, net
worth or capital by the United States of America, or by the jurisdiction under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable lending office
is located, (b) any branch profits taxes imposed by the United States of America
or any similar tax imposed by any other jurisdiction in which the Borrower is
located, (c) in the case of a Foreign Lender (other than an assignee pursuant to
a request by the Borrower under Section 2.20(b)), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party to this Agreement (or designates a new lending office) or
is attributable to such Foreign Lender’s failure to comply with Section 2.18(e),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
tax pursuant to Section 2.18(a), and (d) any withholding taxes that are imposed
by FATCA.

Range Resources Credit Agreement — Page 11



--------------------------------------------------------------------------------



 



     “Existing Letters of Credit” means the letters of credit issued under the
Original Credit Agreement and set forth on the attached Schedule 1.01.
     “Existing Swap Agreements” means any Swap Agreements entered into by any
Credit Party with an Approved Counterparty prior to the Effective Date and in
effect on the Effective Date.
     “FATCA” means Sections 1471 through 1474 of the Code (and any successor
sections thereto) and any regulations or official interpretations thereof.
     “FASB” means Financial Accounting Standards Board.
     “Federal Funds Effective Rate” means, for any day, the weighted average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
     “Fee Letter” means that certain Fee Letter, dated January 18, 2011, among
Administrative Agent, J.P. Morgan Securities LLC and Borrower, and any other fee
letter executed and delivered by any Credit Party in favor of the Administrative
Agent and/or J.P. Morgan Securities LLC in connection with the execution and
delivery of any Loan Document, including any amendment, modification, waiver or
consent to this Agreement or any other Loan Document.
     “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which any Credit Party is located. For purposes
of this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
     “Foreign Subsidiary” means, with respect to any Person, a subsidiary of
such Person that is not a Domestic Subsidiary.
     “GAAP” means generally accepted accounting principles in the United States
of America.
     “Gas Balancing Agreement” means any agreement or arrangement whereby the
Borrower or any Restricted Subsidiary, or any other party having an interest in
any Hydrocarbons to be produced from Oil and Gas Interests in which the Borrower
or any Restricted Subsidiary owns an interest, has a right to take more than its
proportionate share of production therefrom.
     “Governmental Authority” means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity properly exercising

Range Resources Credit Agreement — Page 12



--------------------------------------------------------------------------------



 



executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government.
     “Guarantee” of or by any Person (in this definition, the “guarantor”) means
any obligation, contingent or otherwise, of the guarantor guaranteeing or having
the economic effect of guaranteeing any Indebtedness or other obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof,
(c) to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided, that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business.
     “Guaranteed Liabilities” has the meaning assigned to such term in
Section 8.01.
     “Guarantor” means Borrower (with respect to the Obligations of the other
Credit Parties) and each Restricted Subsidiary that is a party hereto or
hereafter executes and delivers to the Administrative Agent and the Lenders, a
Counterpart Agreement pursuant to Section 6.13 or otherwise.
     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
     “Hydrocarbons” means all Crude Oil, Natural Gas and Natural Gas Liquids
produced from or attributable to the Oil and Gas Interests of the Credit
Parties.
     “Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
upon which interest charges are paid (excluding accounts payable incurred in the
ordinary course of business, contingent obligations as a non-operator under oil
and gas operating agreements and contingent obligations under standard and
customary provisions of gas sale contracts for make-up volumes on sales of gas),
(d) all obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person, (e) all
obligations of such Person in respect of the deferred purchase price of property
or services (excluding current accounts payable incurred in the ordinary course
of business), (f) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed

Range Resources Credit Agreement — Page 13



--------------------------------------------------------------------------------



 



(but, if such Indebtedness has not been assumed, limited to the lesser of the
amount of such Indebtedness or the fair market value of the property securing or
to be secured by such Indebtedness), (g) all Guarantees by such Person of
Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty and (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Indemnitee” has the meaning assigned to such term in Section 11.03.
     “Indenture” means, collectively, (i) that certain Indenture dated March 9,
2005, among the Borrower, as issuer, certain of its Subsidiaries, as guarantors,
and J.P. Morgan Trust Company, National Association, as amended or supplemented
from time to time as permitted under the terms hereof, (ii) that certain
Indenture dated May 23, 2006, among the Borrower, as issuer, certain of its
Subsidiaries, as guarantors, and J.P. Morgan Trust Company, National
Association, as amended or supplemented from time to time as permitted under the
terms hereof, (iii) that certain Indenture dated September 28, 2007, among the
Borrower, as issuer, certain of its Subsidiaries, as guarantors, and The Bank of
New York Trust Company, N.A., as amended or supplemented from time to time as
permitted under the terms hereof, (iv) that certain Indenture dated May 6, 2008,
among the Borrower, as issuer, certain of its Subsidiaries, as guarantors, and
The Bank of New York Trust Company, N.A., as amended or supplemented from time
to time as permitted under the terms hereof, (v) that certain Indenture dated
May 14, 2009, among the Borrower, as issuer, certain of its Subsidiaries, as
guarantors, and The Bank of New York Mellon Trust Company, N.A., as amended or
supplemented from time to time as permitted under the terms hereof and (vi) that
certain Indenture dated August 12, 2010, among the Borrower, as issuer, certain
of its Subsidiaries, as guarantors, and The Bank of New York Mellon Trust
Company, N.A., as amended or supplemented from time to time as permitted under
the terms hereof.
     “Information” has the meaning assigned to such term in Section 11.12.
     “Initial Borrowing Base” has the meaning assigned to such term in
Section 3.01.
     “Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.09.
     “Interest Payment Date” means (a) with respect to any ABR Loan, the last
day of each fiscal quarter and (b) with respect to any Eurodollar Loan, the last
day of the Interest Period applicable to the Borrowing of which such Loan is a
part and, in the case of a Eurodollar Borrowing with an Interest Period of more
than three months’ duration, each day prior to the last day of such Interest
Period that occurs at intervals of three months’ duration after the first day of
such Interest Period.

Range Resources Credit Agreement — Page 14



--------------------------------------------------------------------------------



 



     “Interest Period” means with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three, six or, if at
the date of such election a nine or twelve month placement is available, nine or
twelve months thereafter, as the Borrower may elect; provided, that (a) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (b) any
Interest Period pertaining to a Eurodollar Borrowing that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.
     “Issuing Bank” means JPMorgan Chase Bank, in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.07(i). The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.
     “JPMorgan Chase Bank” and “JPMorgan Chase Bank, N.A.” means JPMorgan Chase
Bank, N.A. and its successors.
     “LC Disbursement” means a payment made by the Issuing Bank pursuant to a
Letter of Credit.
     “LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time plus (b) the aggregate
amount of all LC Disbursements that have not yet been reimbursed by or on behalf
of the Borrower at such time. The LC Exposure of any Lender at any time shall be
its Applicable Percentage of the total LC Exposure at such time.
     “Lender Certificate” has the meaning assigned to such term in Section 2.03.
     “Lender Counterparty” means any Lender or any Affiliate of a Lender
counterparty to a Swap Agreement with any Credit Party.
     “Lender Hedging Obligations” means all obligations arising from time to
time under Swap Agreements entered into from time to time between any Credit
Party and a Lender Counterparty (including any such obligations under any
Existing Swap Agreements with a Lender Counterparty); provided that if such
Lender Counterparty ceases to be a Lender hereunder or an Affiliate of a Lender
hereunder, Lender Hedging Obligations shall only include such obligations to the
extent arising from transactions entered into at the time such Lender
Counterparty was a Lender hereunder or an Affiliate of a Lender hereunder
pursuant to any Swap Agreement or any Existing Swap Agreement.

Range Resources Credit Agreement — Page 15



--------------------------------------------------------------------------------



 



     “Lenders” means the Persons listed on Schedule 2.01 and any other Person
that shall have become a party hereto pursuant to an Assignment and Assumption
or a Lender Certificate, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption.
     “Letter of Credit” means the Existing Letters of Credit and any letter of
credit issued pursuant to this Agreement.
     “LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, the rate appearing on Reuters Screen LIBOR01 Page, formerly
known as Page 3750 of the Moneyline Telerate Service (or on any successor or
substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market), at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for dollar deposits with a maturity comparable to such
Interest Period. In the event that such rate is not available at such time for
any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing for
such Interest Period shall be the rate at which dollar deposits of $5,000,000
and for a maturity comparable to such Interest Period are offered by the
principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.
     “Lien” means, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, hypothecation, encumbrance, charge or security interest in, on or
of such asset, (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset and (c) in the case of securities, any purchase option,
call or similar right of a third party with respect to such securities.
     “LMIR” means, for any day, a rate per annum equal to the rate for one month
U.S. dollar deposits as reported on Reuters Screen LIBOR01 Page, formerly known
as Page 3750 of the Moneyline Telerate Service, as of 11:00 a.m., London time,
on such day, or if such day is not a Business Day, then the immediately
preceding Business Day (or if not so reported, then any successor to or
substitute for such service, providing rate quotations comparable to those
currently provided on such page of such service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market).
     “Loan Documents” means this Agreement, any promissory notes executed in
connection herewith, the Security Instruments, the Letters of Credit (and any
applications therefor and reimbursement agreements related thereto), the Fee
Letter and any other agreements executed in connection with this Agreement.
     “Loans” means the loans made by the Lenders to the Borrower pursuant to
this Agreement.

Range Resources Credit Agreement — Page 16



--------------------------------------------------------------------------------



 



     “Majority Lenders” means, at any time, Lenders having Credit Exposures and
Unused Commitments representing more than fifty percent (50%) of the sum of the
Aggregate Credit Exposure and all Unused Commitments of all Lenders at such time
or, if the Aggregate Commitment has been terminated, Lenders having Credit
Exposures representing more than fifty percent (50%) of the Aggregate Credit
Exposure of all Lenders at such time.
     “Material Adverse Effect” means a material adverse effect on (a) the assets
or properties, financial condition, businesses or operations of the Credit
Parties taken as a whole (it being understood that changes in commodity prices
for Hydrocarbons affecting the oil and gas industry as a whole shall not
constitute a material adverse effect), (b) the ability of the Credit Parties
taken as a whole to carry out their business as of the date of this Agreement or
as proposed at the date of this Agreement to be conducted, (c) the ability of
the Credit Parties taken as a whole to perform fully and on a timely basis their
respective obligations under any of the Loan Documents to which they are a
party, or (d) the validity or enforceability of any of the Loan Documents or the
rights and remedies of the Administrative Agent or the Lenders under this
Agreement and the other Loan Documents.
     “Material Domestic Subsidiary” means any Domestic Subsidiary that (i) owns
or holds assets, properties or interests (including Oil and Gas Interests) with
an aggregate fair market value, on a consolidated basis, greater than five
percent (5%) of the aggregate fair market value of all of the assets, properties
and interests (including Oil and Gas Interests) of the Borrower and the
Restricted Subsidiaries, on a consolidated basis.
     “Material Indebtedness” means Indebtedness (other than the Loans and
Letters of Credit), or obligations in respect of one or more Swap Agreements, of
the Borrower or any one or more of the Restricted Subsidiaries in an aggregate
principal amount exceeding $25,000,000. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Borrower or any
Guarantor in respect of any Swap Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Borrower or
such Guarantor would be required to pay if such Swap Agreement were terminated
at such time.
     “Maturity Date” means February 18, 2016.
     “Maximum Facility Amount” means $2,000,000,000.
     “Maximum Liability” has the meaning assigned to such term in Section 8.10.
     “Maximum Rate” has the meaning assigned to such term in Section 11.13.
     “Moody’s” means Moody’s Investors Service, Inc.
     “Mortgaged Properties” means the Oil and Gas Interests described in one or
more duly executed, delivered and filed Mortgages evidencing a Lien prior and
superior in right to any other Person in favor of the Administrative Agent for
the benefit of the Secured Parties and subject only to the Liens permitted
pursuant to Section 7.02; provided that, for purposes of determining compliance
with Sections 4.05 and 6.09 and notwithstanding the fact that no Mortgages or
other Security Instruments will be prepared or recorded in Virginia to grant or
perfect a Lien on or security interest in any portion of the Virginia Borrowing
Base Properties,

Range Resources Credit Agreement — Page 17



--------------------------------------------------------------------------------



 



but subject to the limitation on the Virginia Borrowing Base Properties set
forth therein, the Virginia Borrowing Base Properties shall be deemed to be
subject to an executed, delivered and filed Mortgage evidencing a Lien in favor
of the Administrative Agent so long as the Administrative Agent, for the benefit
of the Secured Parties, has a Lien on and security interest in the Equity
Interests of any Credit Party owning Virginia Borrowing Base Properties pursuant
to the terms of Section 6.14.
     “Mortgages” means all mortgages, deeds of trust, amendments to mortgages,
security agreements, assignments of production, pledge agreements, collateral
mortgages, collateral chattel mortgages, collateral assignments, financing
statements and other documents, instruments and agreements evidencing, creating,
perfecting or otherwise establishing the Liens required by Section 6.09. All
Mortgages shall be in form and substance satisfactory to Administrative Agent in
its reasonable discretion
     “Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
     “Natural Gas” means all natural gas, distillate or sulphur, and all
products recovered in the processing of natural gas (other than condensate and
Natural Gas Liquids) including coalbed methane gas and casinghead gas.
     “Natural Gas Liquids” means all natural gas liquids recovered in the
production and processing of natural gas, including natural gasoline and
liquefied petroleum gas (including liquefied butane, propane iso-butane, normal
butane, propane and ethane (including such methane allowable in commercial
ethane)).
     “Net Cash Proceeds” means, (A) with respect to the sale of Borrowing Base
Properties by the Borrower or any Restricted Subsidiary, the excess, if any, of
(a) the sum of cash and cash equivalents received in connection with such sale,
but only as and when so received, over (b) the sum of (i) the principal amount
of any Indebtedness that is secured by such asset and that is required to be
repaid in connection with the sale thereof (other than the Loans), (ii) the
out-of-pocket expenses incurred by the Borrower or such Restricted Subsidiary in
connection with such sale, (iii) all legal, title and recording tax expense and
all federal, state, provincial, foreign and local taxes required to be accrued
as a liability under GAAP as a consequence of such sale, (iv) all distributions
and other payments required to be made to minority interest holders in
Restricted Subsidiaries as a result of such sale, (v) the deduction of
appropriate amounts provided by the seller as a reserve, in accordance with
GAAP, against any liabilities associated with the property or other assets
disposed of in such sale and retained by the Borrower or any Restricted
Subsidiary after such sale, (vi) cash payments made to satisfy obligations
resulting from early termination of Swap Agreements in connection with or as a
result of any such sale, and (vii) any portion of the purchase price from such
sale placed in escrow, whether as a reserve for adjustment of the purchase
price, for satisfaction of indemnities in respect of such sale or otherwise in
connection with such sale; provided however, that upon the termination of that
escrow, Net Cash Proceeds will be increased by any portion of funds in the
escrow that are released to the Borrower or any Restricted Subsidiary and
(B) with respect to any Permitted Refinancing, the cash proceeds received from
such Permitted Refinancing, net of underwriting

Range Resources Credit Agreement — Page 18



--------------------------------------------------------------------------------



 



discounts and commissions and other reasonable costs and expenses associated
therewith, including reasonable legal and accounting fees and expenses.
     “New Lender” has the meaning assigned to such term in Section 11.17.
     “Non-Consenting Lender” has the meaning assigned to such term in
Section 2.20(c).
     “Obligations” means (a) all obligations of every nature, contingent or
otherwise, whether now existing or hereafter arising, of any Credit Party from
time to time owed to the Administrative Agent, the Issuing Bank, the Lenders or
any of them under any Loan Document, whether for principal, interest,
reimbursement of amounts drawn under any Letter of Credit, funding
indemnification amounts, fees, expenses, indemnification or otherwise,
(b) Lender Hedging Obligations and (c) Cash Management Obligations.
     “Off-Balance Sheet Liability” of a Person means (a) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (b) any liability under any Sale and Leaseback
Transaction which is not a Capital Lease Obligation, (c) any liability under any
so-called “synthetic lease” transaction entered into by such Person, or (d) any
obligation arising with respect to any other transaction which is the functional
equivalent of or takes the place of borrowing but which does not constitute a
liability on the balance sheets of such Person, but excluding from the foregoing
clauses (c) and (d) operating leases, joint operating agreements, and usual and
customary oil, gas and mineral leases.
     “Oil and Gas Interest(s)” means: (a) direct and indirect interests in and
rights with respect to oil, gas, mineral and related properties and assets of
any kind and nature, direct or indirect, including, without limitation, working,
royalty and overriding royalty interests, mineral interests, leasehold
interests, production payments, operating rights, net profits interests, other
non-working interests, contractual interests, non-operating interests and rights
in any pooled, unitized or communitized acreage by virtue of such interest being
a part thereof; (b) interests in and rights with respect to Hydrocarbons, other
minerals or revenues therefrom and contracts and agreements in connection
therewith and claims and rights thereto (including oil and gas leases, operating
agreements, unitization, communitization and pooling agreements and orders,
division orders, transfer orders, mineral deeds, royalty deeds, oil and gas
sales, exchange and processing contracts and agreements and, in each case,
interests thereunder), and surface interests, fee interests, reversionary
interests, reservations and concessions related to any of the foregoing;
(c) easements, rights-of-way, licenses, permits, leases, and other interests
associated with, appurtenant to, or necessary for the operation of any of the
foregoing; (d) interests in oil, gas, water, disposal and injection wells,
equipment and machinery (including well equipment and machinery), oil and gas
production, gathering, transmission, compression, treating, processing and
storage facilities (including tanks, tank batteries, pipelines and gathering
systems), pumps, water plants, electric plants, gasoline and gas processing
plants, refineries and other tangible or intangible, movable or immovable, real
or personal property and fixtures located on, associated with, appurtenant to,
or necessary for the operation of any of the foregoing; and (e) all seismic,
geological, geophysical and engineering records, data, information, maps,
licenses and interpretations.

Range Resources Credit Agreement — Page 19



--------------------------------------------------------------------------------



 



     “Organizational Documents” means (a) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by-laws, as amended, (b) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (c) with respect to any general partnership, its partnership
agreement, as amended, and (d) with respect to any limited liability company,
its certificate of formation or articles of organization, as amended, and its
limited liability company agreement or operating agreement, as amended.
     “Original Credit Agreement” has the meaning assigned to such term in the
Recitals to this Agreement.
     “Original Loans” means the loans and other extensions of credit outstanding
under the Original Credit Agreement as of the Effective Date.
     “Other Taxes” means any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement.
     “Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.
     “Participant” has the meaning assigned to such term in Section 11.04.
     “Payment Currency” has the meaning assigned to such term in Section 8.07.
     “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
     “Permitted Encumbrances” means:
     (a) Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 6.04;
     (b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, landlords’ liens, and contractual Liens granted
to operators and non-operators under oil and gas operating agreements, in each
case, arising in the ordinary course of business or incident to the exploration,
development, operation and maintenance of Oil and Gas Interests and securing
obligations that are not overdue by more than 30 days or are being contested in
compliance with Section 6.04;
     (c) pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
     (d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

Range Resources Credit Agreement — Page 20



--------------------------------------------------------------------------------



 



     (e) judgment liens in respect of judgments that do not constitute an Event
of Default under clause (k) of Article IX;
     (f) easements, zoning restrictions, rights-of-way, servitudes, permits,
surface leases, and similar encumbrances on real property imposed by law or
arising in the ordinary course of business that do not secure any monetary
obligations and do not materially detract from the value of the affected
property or interfere with the ordinary conduct of business of any Credit Party;
     (g) royalties, overriding royalties, reversionary interests, production
payments, sales contracts, and similar burdens with respect to the Oil and Gas
Interests owned by the Borrower or such Restricted Subsidiary, as the case may
be, if the net cumulative effect of such burdens does not operate to deprive the
Borrower or any Restricted Subsidiary of any material right in respect of its
assets or properties (except for rights customarily granted with respect to such
interests);
     (h) Liens arising from Uniform Commercial Code financing statement filings
and real property record filings regarding operating leases entered into by the
Borrower or any Restricted Subsidiary in the ordinary course of business
covering the property under the lease;
     (i) routine operational agreements, preferential rights to purchase, and
provisions requiring a third party’s consent prior to assignment and similar
restraints on alienation, in each case, granted pursuant to an oil and gas
operating agreement or lease and arising in the ordinary course of business or
incident to the exploration, development, operation and maintenance of Oil and
Gas Interests; provided such right, requirement or restraint does not materially
and adversely affect the value of such Oil and Gas Interests;
     (j) Liens arising pursuant to Section 9.343 of the Texas Uniform Commercial
Code or other similar statutory provisions of other states with respect to
production purchased from others;
     (k) Liens (other than Liens on Collateral) that secure obligations under
Swap Agreements to Persons other than a Lender Counterparty; and
     (l) Liens arising solely by virtue of any statutory or common law
provisions relating to bankers’ liens, rights of set-off or similar rights and
remedies as to deposit accounts, securities accounts or other funds maintained
with a creditor financial institution; or under any deposit account agreement or
securities account agreement entered into in the ordinary course of business;
provided, that (i) such deposit account or securities account is not a dedicated
cash collateral account and is not subject to restrictions against access by the
Credit Party, and (ii) such deposit account or securities account is not
intended by the Credit Party to provide cash collateral to the applicable
financial institution
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness (other than contractual Liens described in the foregoing
clause (b) granted to operators and non-operators under oil and gas operating
agreements and leases to the extent the obligations secured by such Liens
constitute Indebtedness).

Range Resources Credit Agreement — Page 21



--------------------------------------------------------------------------------



 



     “Permitted Investments” means:
     (a) U.S. Government Securities;
     (b) investments in demand and time deposit accounts, certificates of
deposit and money market deposits maturing within 180 days of the date of
acquisition thereof issued by a bank or trust company which is organized under
the laws of the United States of America, any State thereof or any foreign
country recognized by the United States of America, and which bank or trust
company has capital, surplus and undivided profits aggregating in excess of
$50,000,000 (or the foreign currency equivalent thereof) and has outstanding
debt which is rated “A” (or such similar equivalent rating) or higher by at
least one nationally recognized statistical rating organization (as defined in
Rule 436 under the Securities Act of 1933, as amended) or any money-market fund
sponsored by a registered broker dealer or mutual fund distributor;
     (c) investments in deposits available for withdrawal on demand with any
commercial bank that is organized under the laws of any country in which the
Borrower or any Restricted Subsidiary maintains an office or is engaged in the
oil and gas business;
     (d) repurchase obligations with a term of not more than 30 days for
underlying securities of the types described in clause (a) above entered into
with a bank meeting the qualifications described in clause (b) above;
     (e) investments in commercial paper, maturing not more than 90 days after
the date of acquisition, issued by a corporation (other than an Affiliate of the
Borrower) organized and in existence under the laws of the United States of
America or any foreign country recognized by the United States of America with a
rating at the time as of which any investment therein is made of “P-1” (or
higher) according to Moody’s or “A-l” (or higher) according to S&P;
     (f) investments in securities with maturities of six months or less from
the date of acquisition issued or fully guaranteed by any state, commonwealth or
territory of the United States of America, or by any political subdivision or
taxing authority thereof, and rated at least “A” by S&P or “A” by Moody’s;
     (g) investments in an aggregate amount not to exceed $100,000,000 in
corporate debt securities with maturities of 18 months or less from the date of
acquisition and rated at least “A” by S&P or “A” by Moody’s; and
     (h) investments in money market funds that invest substantially all their
assets in securities of the types described in clauses (a) through (g) above.
     “Permitted Refinancing” means any Indebtedness of any Credit Party, and
Indebtedness constituting Guarantees thereof by any Credit Party, incurred or
issued in exchange for, or the Net Cash Proceeds of which are used solely to
extend, refinance, renew, replace, defease or refund, existing Senior Notes, in
whole or in part, from time to time; provided that (a) the principal amount of
such Permitted Refinancing (or if such Permitted Refinancing is issued at a
discount, the initial issuance price of such Permitted Refinancing) does not
exceed the principal amount of Indebtedness permitted under Section 7.01(h)
(plus the amount of any premiums paid and fees and expenses incurred in
connection therewith), (b) such Permitted Refinancing does

Range Resources Credit Agreement — Page 22



--------------------------------------------------------------------------------



 



not provide for any scheduled repayment, mandatory redemption or sinking fund
obligation prior to the date that is six months after the Maturity Date, (c) the
covenant, default and remedy provisions of such Permitted Refinancing are not
materially more onerous, taken as a whole, to the Borrower and its Subsidiaries
than those imposed by the existing Senior Notes, (d) the mandatory prepayment,
repurchase and redemption provisions of such Permitted Refinancing are not
materially more onerous, taken as a whole, to the Borrower and its Subsidiaries
than those imposed by the existing Senior Notes, and (e) to the extent such
Permitted Refinancing is or is intended to be expressly subordinate to the
payment in full of all of the Obligations, the subordination provisions
contained therein are either (x) at least as favorable to the Secured Parties as
the subordination provisions contained in the existing Senior Subordinated Notes
or (y) reasonably satisfactory to the Administrative Agent and the Majority
Lenders.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Plan” means any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which any Credit Party or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
     “Platform” has the meaning assigned to such term in Section 6.01.
     “Pledge Agreement” means that certain Second Amended and Restated Pledge
and Security Agreement dated as of the Effective Date in favor of the
Administrative Agent for the benefit of the Secured Parties covering, among
other things, the rights and interests of Borrower or any Restricted Subsidiary
in the Equity Interest of each Restricted Subsidiary and otherwise in form and
substance satisfactory to the Administrative Agent.
     “Prime Rate” means the rate of interest per annum publicly announced from
time to time by JPMorgan Chase Bank as its prime rate in effect at its principal
office in Chicago, Illinois, each change in the Prime Rate shall be effective
from and including the date such change is publicly announced as being
effective.
     “Projections” means the Borrower’s forecasted (a) balance sheets,
(b) profit and loss statements, and (c) cash flow statements, all prepared on a
basis consistent with the historical financial statements described in
Section 4.04 and after giving effect to the Transactions, together with
appropriate supporting details and a statement of underlying assumptions, in
each case in form and substance satisfactory to the Lenders and for the period
from the Effective Date through December 31, 2012.
     “Public Lender” has the meaning assigned to such term in Section 6.01.
     “Redetermination” means any Scheduled Redetermination or Special
Redetermination.
     “Redetermination Date” means (a) with respect to any Scheduled
Redetermination, on or about each April 1 and October 1 of each year, commencing
October 1, 2011, and (b) with respect to any Special Redetermination, the first
day of the first month which is not less than

Range Resources Credit Agreement — Page 23



--------------------------------------------------------------------------------



 



twenty (20) Business Days following the date of a request for, or the event
giving rise to, a Special Redetermination.
     “Register” has the meaning assigned to such term in Section 11.04.
     “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
     “Required Lenders” means, at any time, Lenders having Credit Exposures and
Unused Commitments representing at least sixty-six and two-thirds percent (66
2/3%) of the sum of the Aggregate Credit Exposure and all Unused Commitments of
all Lenders at such time or, if the Aggregate Commitment has been terminated,
Lenders having Credit Exposures representing at least sixty-six and two-thirds
percent (66 2/3%) of the Aggregate Credit Exposure of all Lenders at such time.
     “Reserve Report” means an unsuperseded engineering analysis of the
Borrowing Base Properties, in form and substance reasonably acceptable to the
Administrative Agent, prepared in accordance with ordinary, customary and
prudent practices in the petroleum engineering industry.
     “Responsible Officer” means the chief executive officer, president, vice
president (including without limitation any senior or executive vice president),
chief financial officer, principal accounting officer, treasurer or assistant
treasurer of a Credit Party. Any document delivered hereunder that is signed by
a Responsible Officer of a Credit Party shall be conclusively presumed to have
been authorized by all necessary corporate, partnership and/or other action on
the part of such Credit Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Credit Party.
     “Restricted Payment” means, collectively, (i) any dividend or other
distribution (whether in cash, securities or other property) with respect to any
Equity Interests in any Credit Party, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Equity Interests in any Credit Party or any option,
warrant or other right to acquire any such Equity Interests in any Credit Party
and (ii) any payment or prepayment of principal of, premium on, or redemption,
purchase, retirement, defeasance (including in-substance or legal defeasance),
sinking fund or similar payment with respect to the Senior Notes (and any
Permitted Refinancing thereof). Without limiting the generality of the foregoing
and for the avoidance of doubt, Restricted Payments made with the proceeds of
Permitted Refinancings are permitted to the extent set forth in Section 7.06(e).
     “Restricted Subsidiary” means any Subsidiary that is not an Unrestricted
Subsidiary.
     “S&P” means Standard & Poor’s Ratings Group, a division of The McGraw Hill
Corporation.
     “Sale and Leaseback Transaction” means any sale or other transfer of any
property by any Person with the intent to lease such property as lessee.

Range Resources Credit Agreement — Page 24



--------------------------------------------------------------------------------



 



     “Scheduled Redetermination” means any redetermination of the Borrowing Base
pursuant to Section 3.02.
     “Secured Parties” means the holders from time to time of the Obligations
and “Secured Party” means any of them.
     “Security Instruments” means collectively, the Pledge Agreement, all
Guarantees of the Obligations evidenced by the Loan Documents and all mortgages,
security agreements, pledge agreements, collateral assignments and other
collateral documents covering the Oil and Gas Interests of the Borrower and the
Restricted Subsidiaries and the Equity Interests of the Restricted Subsidiaries
and other personal property, equipment, oil and gas inventory and proceeds of
the foregoing, all such documents to be in form and substance reasonably
satisfactory to the Administrative Agent.
     “Senior Notes” means the Senior Subordinated Notes and the Senior Unsecured
Notes.
     “Senior Subordinated Notes” means (i) the 6 3/8% Senior Subordinated Notes
due 2015, issued pursuant to the Indenture, (ii) the 7 1/2% Senior Subordinated
Notes due 2016, issued pursuant to the Indenture, (iii) the 7 1/2% Senior
Subordinated Notes due 2017, issued pursuant to the Indenture, (iv) the 7 1/4%
Senior Subordinated Notes due 2018, issued pursuant to the Indenture, (v) the
8.0% Senior Subordinated Notes due 2019, issued pursuant to the Indenture,
(vi) the 6 3/4% Senior Subordinated Notes due 2020, issued pursuant to the
Indenture and (vii) additional senior unsecured subordinated notes issued after
the Effective Date and prior to April 1, 2012; provided that (a) the terms of
such Senior Subordinated Notes do not provide for any scheduled repayment,
mandatory redemption or sinking fund obligation prior to the date that is six
months after the Maturity Date, (b) the covenant, default and remedy provisions
of such Senior Subordinated Notes are substantially on the same terms and
conditions as the Indenture or are not materially more restrictive, taken as a
whole, than those set forth in this Agreement, (c) the mandatory prepayment,
repurchase and redemption provisions of such Senior Subordinated Notes are
substantially on the same terms and conditions as the Indenture or are not
materially more onerous or expansive in scope, taken as a whole, than those set
forth in this Agreement, and (d) the subordination provisions set forth in such
Senior Subordinated Notes are at least as favorable to the Secured Parties as
the subordination provisions set forth in the Indenture.
     “Senior Unsecured Notes” means senior unsecured notes issued after the
Effective Date and prior to April 1, 2012; provided that (i) the terms of such
Senior Unsecured Notes do not provide for any scheduled repayment, mandatory
redemption or sinking fund obligation prior to the date that is six months after
the Maturity Date, (ii) the covenant, default and remedy provisions of such
Senior Unsecured Notes are substantially on the same terms and conditions as the
Indenture (without giving effect to the subordination provisions) or are not
materially more restrictive, taken as a whole, than those set forth in this
Agreement and (iii) the mandatory prepayment, repurchase and redemption
provisions of such Senior Unsecured Notes are substantially on the same terms
and conditions as the Indenture (without giving effect to the subordination
provisions) or are not materially more onerous or expansive in scope, taken as a
whole, than those set forth in this Agreement.

Range Resources Credit Agreement — Page 25



--------------------------------------------------------------------------------



 



     “Special Redetermination” means any redetermination of the Borrowing Base
made pursuant to Section 3.03.
     “Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.
     “Subsidiary” means, with respect to any Person (the “parent”) at any date,
any corporation, limited liability company, partnership, association or other
entity (a) of which securities or other ownership interests representing more
than 50% of the equity or more than 50% of the ordinary voting power or, in the
case of a partnership, more than 50% of the general partnership interests are,
as of such date, owned, controlled or held, or (b) that is, as of such date,
otherwise Controlled, by the parent or one or more subsidiaries of the parent or
by the parent and one or more subsidiaries of the parent. Unless the context
otherwise clearly requires, references herein to a “Subsidiary” refer to a
Subsidiary of the Borrower.
     “Super-Majority Borrowing Base Lenders” means, at any time, Lenders having
Credit Exposures and Unused Commitments representing at least ninety-seven
percent (97%) of the sum of the Aggregate Credit Exposure and all Unused
Commitments at such time or, if the Aggregate Commitment has been terminated,
Lenders having Credit Exposures representing at least ninety-seven percent (97%)
of the Aggregate Credit Exposure of all Lenders at such time.
     “Super-Majority Lenders” means, at any time, Lenders having Credit
Exposures and Unused Commitments representing at least eighty percent (80%) of
the sum of the Aggregate Credit Exposure and all Unused Commitments at such time
or, if the Aggregate Commitment has been terminated, Lenders having Credit
Exposures representing at least eighty percent (80%) of the Aggregate Credit
Exposure of all Lenders at such time.
     “Swap Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that the term
Swap Agreement shall not include (a) a phantom stock or similar plan providing
for payments only on account of services provided by current or former
directors, officers, employees or consultants of the Credit Parties or (b) sales
contracts with fixed prices entered into in the ordinary course of business.

Range Resources Credit Agreement — Page 26



--------------------------------------------------------------------------------



 



     “Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
     “Transactions” means the (i) the execution, delivery and performance by the
Credit Parties of this Agreement and the Loan Documents, (ii) the borrowing of
Loans, (iii) the use of the proceeds thereof, and (iv) the issuance of Letters
of Credit hereunder.
     “Type”, when used in reference to any Loan or Borrowing, refers to whether
the rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
     “UCC” means the Uniform Commercial Code as in effect from time to time in
the State of Texas or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.
     “Unrestricted Subsidiary” means (a) so long as such entity does not own or
hold any assets, properties or interests, Oil & Gas Title Abstracting, LLC,
(b) any Subsidiary that at the time of determination shall be designated an
Unrestricted Subsidiary by the Board of Directors of the Borrower in the manner
provided below, and (c) any Subsidiary of an Unrestricted Subsidiary. The Board
of Directors of the Borrower may designate any Subsidiary (including any newly
acquired or newly formed Subsidiary) to be an Unrestricted Subsidiary unless
such Subsidiary or any of its Subsidiaries at the time of such designation or at
any time thereafter (i) is a Material Domestic Subsidiary, (ii) owns Oil and Gas
Interests included in the Borrowing Base Properties, (iii) is the operator, by
contract or otherwise, of any Oil and Gas Interests included in the Borrowing
Base Properties or (iv) guarantees, or is a primary obligor of, any
indebtedness, liabilities, or other obligations under any Senior Notes (or any
Permitted Refinancing thereof).
     “Unused Commitment” means, with respect to each Lender at any time, the
lesser of (a) such Lender’s Applicable Percentage of the Borrowing Base then in
effect minus such Lender’s Credit Exposure at such time and (b) such Lender’s
Commitment at such time minus such Lender’s Credit Exposure at such time.
     “Unused Commitment Fee” has the meaning assigned to such term in
Section 2.13(a).
     “U.S. Government Securities” means direct obligations of, or obligations
the principal of and interest on which are unconditionally guaranteed by, the
United States of America (or by any agency thereof to the extent such
obligations are backed by the full faith and credit of the United States of
America), in each case maturing within one year from the date of acquisition
thereof.
     “Virginia Borrowing Base Properties” means all Oil and Gas Interests of the
Credit Parties located in Virginia and included in the Reserve Report of the
Borrower and the Restricted Subsidiaries and evaluated by the Lenders for
purposes of establishing the Borrowing Base.
     “Withdrawal Liability” means liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

Range Resources Credit Agreement — Page 27



--------------------------------------------------------------------------------



 



     Section 1.02. Types of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”). Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing”).
     Section 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.
     Section 1.04. Accounting Terms; GAAP. All accounting terms not specifically
or completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Borrower’s
December 31, 2009 audited financial statements, except as otherwise specifically
prescribed herein. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Majority Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Majority Lenders);
provided, that until so amended, (a) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (b) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
     Section 1.05. Oil and Gas Definitions. For purposes of this Agreement, the
terms “proved [or] proven reserves,” “proved developed reserves,” “proved [or]
proven undeveloped reserves,” “proved [or] proven developed nonproducing
reserves” and “proved [or] proven developed producing reserves,” have the
meaning given such terms from time to time and at the time in question by the
Society of Petroleum Engineers of the American Institute of Mining Engineers.

Range Resources Credit Agreement — Page 28



--------------------------------------------------------------------------------



 



     Section 1.06. Time of Day. Unless otherwise specified, all references to
times of day shall be references to Central time (daylight or standard, as
applicable).
Article II
The Credits
     Section 2.01. Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to continue the Original Loans and to make Loans to
the Borrower from time to time on any Business Day during the Availability
Period in an aggregate principal amount that will not result in (a) such
Lender’s Credit Exposure exceeding the lesser of (i) such Lender’s Applicable
Percentage of the Borrowing Base then in effect and (ii) such Lender’s
Commitment or (b) the Aggregate Credit Exposure exceeding the lesser of (i) the
Borrowing Base then in effect and (ii) the Aggregate Commitment. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Loans.
     Section 2.02. Termination and Reduction of the Aggregate Commitment.
     (a) Unless previously terminated, the Aggregate Commitment shall terminate
on the Maturity Date.
     (b) The Borrower may at any time terminate, or from time to time reduce,
the Aggregate Commitment; provided that (i) each reduction of the Aggregate
Commitment shall be in an amount that is an integral multiple of $10,000,000,
and (ii) the Borrower shall not terminate or reduce the Aggregate Commitment if,
after giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.11 and Section 2.12, the Aggregate Credit Exposure would exceed the
Aggregate Commitment.
     (c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Aggregate Commitment under paragraph (b) of this Section
at least three (3) Business Days prior to the effective date of such termination
or reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Aggregate Commitment delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination of the Aggregate Commitment shall be permanent. Each
reduction of the Aggregate Commitment shall be made ratably among the Lenders in
accordance with their respective Commitment.
     (d) With respect to any Disposition of Borrowing Base Properties (other
than Dispositions permitted under Section 7.03(a)(vi)), the Borrowing Base shall
be automatically reduced by an amount equal to the value assigned to such
Borrowing Base Properties by the Required Lenders at the time of such
Disposition.
     Section 2.03. Additional Lenders; Increases in the Aggregate Commitment. If
(a) no Default exists as of the date of such increase or would be caused by such
increase, (b) the

Range Resources Credit Agreement — Page 29



--------------------------------------------------------------------------------



 



Borrower concurrently pays any additional fees to increasing and/or new Lenders
required as a result of such increase, (c) immediately after giving effect to
such increase, the Aggregate Commitment does not exceed the lesser of (i) the
Borrowing Base then in effect and (ii) the Maximum Facility Amount, and (d) at
the time of and immediately after giving effect to such increase, the Borrower
is in pro forma compliance with the financial covenants set forth in
Section 7.11 as of the last day of the most recently ended fiscal quarter for
which the financial statements and compliance certificate required under
Section 6.01 have been delivered to the Administrative Agent and the Lenders,
calculated as though such increase occurred prior to the end of such fiscal
quarter, the Borrower may, at any time and from time to time, elect to increase
the Aggregate Commitment in a minimum amount of $100,000,000 and integral
multiples of $10,000,000 in excess thereof by providing written notice of such
increase to the Administrative Agent. Within five days of such notice from the
Borrower, the Administrative Agent shall notify each Lender of the amount of the
requested increase and each Lender’s proposed allocation thereof based on such
Lender’s Applicable Percentage of the Aggregate Commitment. Each Lender shall
have the right, but not the obligation, in each such Lender’s sole discretion,
to provide a portion of such increase in the Aggregate Commitment up to the
portion of such increase that such Lender’s existing Commitment bears to the
aggregate amount of the existing Commitments of all Lenders electing to
participate in such requested increase by executing and delivering to the
Borrower and the Administrative Agent a certificate substantially in the form of
Exhibit E hereto (a “Lender Certificate”). In the event that within 10 Business
Days of the Administrative Agent’s receipt of such written notice, the existing
Lenders fail to provide increases in their respective Commitments sufficient to
satisfy such requested increase in the Aggregate Commitment, the Borrower may
adjust the previously requested increase to reflect the increased Commitments of
existing Lenders or one or more financial institutions reasonably acceptable to
the Administrative Agent may become a Lender under this Agreement by executing
and delivering to the Borrower and the Administrative Agent a Lender
Certificate. Upon receipt by the Administrative Agent of Lender Certificates
representing increases to existing Lender Commitments and/or Commitments from
new Lenders as provided in this Section 2.03 in an aggregate amount equal to the
requested increase (as the same may have been adjusted), (i) the Aggregate
Commitment (including the Commitment of any Person that becomes a Lender by
delivery of such a Lender Certificate) automatically without further action by
the Borrower, the Administrative Agent or any Lender shall be increased on the
effective date set forth in such Lender Certificates by the amount indicated in
such Lender Certificates, (ii) the Register shall be amended to add the
Commitment of each additional Lender or to reflect the increase in the
Commitment of each existing Lender, and the Applicable Percentages of the
Lenders shall be adjusted accordingly to reflect each additional Lender or the
increase in the Commitment of each existing Lender, (iii) any such additional
Lender shall be deemed to be a party in all respects to this Agreement and any
other Loan Documents to which the Lenders are a party, and (iv) upon the
effective date set forth in such Lender Certificate, any such Lender party to
the Lender Certificate shall purchase and each existing Lender shall assign to
such Lender a ratable portion of the outstanding Credit Exposure of each of the
existing Lenders such that the Lenders (including any additional Lender, if
applicable) shall have the appropriate portion of the Aggregate Credit Exposure
of the Lenders (based in each case on such Lender’s Applicable Percentage, as
revised pursuant to this Section), and the Borrower shall have paid to the
Lenders any amounts due pursuant to Section 2.17 as a result of such purchase
and assignment.
     Section 2.04. Loans and Borrowings.

Range Resources Credit Agreement — Page 30



--------------------------------------------------------------------------------



 



     (a) Each Loan shall be made as part of a Borrowing consisting of Loans made
by the Lenders ratably in accordance with their respective Commitments. The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.
     (b) Subject to Section 2.15, each Borrowing shall be comprised entirely of
ABR Loans or Eurodollar Loans as the Borrower may request in accordance
herewith. Each Lender at its option may make any Eurodollar Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement and
the exercise of such option would not, in and of itself, give rise to the
obligation of Borrower to pay Indemnified Taxes.
     (c) At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000. At the time that each ABR
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $500,000 and not less than $2,000,000; provided that an ABR
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the Aggregate Commitment or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.07(e).
Borrowings of more than one Type may be outstanding at the same time; provided
that there shall not at any time be more than a total of ten (10) Eurodollar
Borrowings outstanding.
     (d) Notwithstanding any other provision of this Agreement, the Borrower
shall not be entitled to request, or to elect to convert or continue, any
Eurodollar Borrowing if the Interest Period requested with respect thereto would
end after the Maturity Date.
     Section 2.05. Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone (a) in the
case of a Eurodollar Borrowing, not later than 11:00 a.m., three Business Days
before the date of the proposed Eurodollar Borrowing or (b) in the case of an
ABR Borrowing, not later than 10:00 a.m. on the Business Day of the proposed
Borrowing. Each such telephonic Borrowing Request shall be irrevocable and shall
be confirmed promptly by hand delivery, e-mail or telecopy to the Administrative
Agent of a written Borrowing Request in a form approved by the Administrative
Agent and signed by the Borrower. Each such telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.04:
     (i) the aggregate amount of the requested Borrowing;
     (ii) the date of such Borrowing, which shall be a Business Day;
     (iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
     (iv) in the case of a Eurodollar Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

Range Resources Credit Agreement — Page 31



--------------------------------------------------------------------------------



 



     (v) the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.08.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
     Section 2.06. Reserved.
     Section 2.07. Letters of Credit.
     (a) General. Subject to the terms and conditions set forth herein, the
Borrower may request the issuance of Letters of Credit for its own or the
account of any Restricted Subsidiary in a form reasonably acceptable to the
Administrative Agent and the Issuing Bank, at any time and from time to time
during the Availability Period. In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by the Borrower to,
or entered into by the Borrower with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.
     (b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.
To request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the Issuing Bank, the Borrower also shall submit a
letter of credit application on the Issuing Bank’s standard form in connection
with any request for a Letter of Credit. A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the LC Exposure shall not exceed $200,000,000 and (ii) the
Aggregate Credit Exposure shall not exceed the lesser of (1) the Borrowing Base
then in effect and (2) the Aggregate Commitment.
     (c) Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date.

Range Resources Credit Agreement — Page 32



--------------------------------------------------------------------------------



 



     (d) Participations. By the issuance of a Letter of Credit (or an amendment
to a Letter of Credit increasing the amount thereof) and without any further
action on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby
grants to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Aggregate
Commitment, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.
     (e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
not later than 12:00 noon on the date that such LC Disbursement is made, if the
Borrower shall have received notice of such LC Disbursement prior to 10:00 a.m.
on such date, or, if such notice has not been received by the Borrower prior to
such time on such date, then not later than 12:00 noon on the Business Day
immediately following the day that the Borrower receives such notice; provided
that the Borrower may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.05 that such payment be financed with an
ABR Borrowing in an equivalent amount and, to the extent so financed, the
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting ABR Borrowing. If the Borrower fails to make such payment when
due, the Administrative Agent shall notify each Lender of the applicable LC
Disbursement, the payment then due from the Borrower in respect thereof and such
Lender’s Applicable Percentage thereof. Promptly following receipt of such
notice, each Lender shall pay to the Administrative Agent its Applicable
Percentage of the payment then due from the Borrower, in the same manner as
provided in Section 2.08 with respect to Loans made by such Lender (and
Section 2.08 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to the Issuing Bank
the amounts so received by it from the Lenders. Promptly following receipt by
the Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Bank, then to such Lenders and the Issuing
Bank as their interests may appear. Any payment made by a Lender pursuant to
this paragraph to reimburse the Issuing Bank for any LC Disbursement (other than
the funding of ABR Loans as contemplated above) shall not constitute a Loan and
shall not relieve the Borrower of its obligation to reimburse such LC
Disbursement.
     (f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all

Range Resources Credit Agreement — Page 33



--------------------------------------------------------------------------------



 



circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit, or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder. Neither the Administrative Agent, the Lenders
nor the Issuing Bank, nor any of their Related Parties, shall have any liability
or responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Bank; provided that the foregoing shall
not be construed to excuse the Issuing Bank from liability to the Borrower to
the extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised care
in each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.
     (g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement.
     (h) Interim Interest. If the Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Loans; provided that, if the Borrower
fails to reimburse such LC Disbursement when due pursuant to paragraph (e) of
this Section, then Section 2.14(c) shall apply. Interest accrued pursuant to
this

Range Resources Credit Agreement — Page 34



--------------------------------------------------------------------------------



 



paragraph shall be for the account of the Issuing Bank, except that interest
accrued on and after the date of payment by any Lender pursuant to paragraph
(e) of this Section to reimburse the Issuing Bank shall be for the account of
such Lender to the extent of such payment.
     (i) Replacement of the Issuing Bank. The Issuing Bank may be replaced at
any time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.13(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.
     (j) Cash Collateralization.
          (i) If any Event of Default shall occur and be continuing, on or
before the fifth (5th) Business Day after the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 66-2/3%
of the total LC Exposure) demanding the deposit of cash collateral pursuant to
this paragraph, the Borrower shall deposit in the Cash Collateral Account an
amount in cash equal to the total LC Exposure as of such date plus any accrued
and unpaid interest thereon; provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to the Borrower described in
clause (h) or (i) of ARTICLE IX.
          (ii) All cash collateral provided by the Borrower or any other Credit
Party pursuant to the request of the Administrative Agent in accordance with
Section 2.21(c) shall be deposited in the Cash Collateral Account.
          (iii) Deposits in the Cash Collateral Account made pursuant to either
the foregoing paragraph (i) of this Section 2.07(j) or Section 2.21(c) shall be
held by the Administrative Agent as Collateral for the payment and performance
of the Borrower’s obligations under this Agreement corresponding to the LC
Exposure. Borrower hereby grants a security interest in such cash and each
deposit account (including the Cash Collateral Account) into which such cash is
deposited to secure the Obligations under this Agreement. Subject to clause
(iv) below, the Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over the Cash Collateral Account.
Other than any interest earned on the investment of such deposits and interest
at the rate per annum in effect for accounts of the same type maintained with
the Administrative Agent at such time, which investments shall be of the type
described in clause (b) of the definition of Permitted Investments

Range Resources Credit Agreement — Page 35



--------------------------------------------------------------------------------



 



and shall be made by the Administrative Agent in consultation with the Borrower
(unless an Event of Default shall have occurred and be continuing, in which
case, such investments shall be made at the option and sole discretion of the
Administrative Agent) and at the Borrower’s risk and expense, such deposits
shall not bear interest. Interest or profits, if any, on such investments shall
accumulate in the Cash Collateral Account. Moneys in the Cash Collateral Account
shall be applied by the Administrative Agent to reimburse the Issuing Bank for
LC Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Lenders with LC Exposure
representing 66-2/3% or more of the total LC Exposure), be applied to satisfy
other Obligations under this Agreement and to the extent any excess remains
after payment in full in cash of all Obligations and the termination of all
Commitments, such excess shall be released to the Borrower.
          (iv) If the Borrower is required to provide an amount of cash
collateral pursuant to either paragraph (i) of this Section 2.07(j) or
Section 2.21, the amount of such cash collateral (to the extent not applied as
aforesaid) shall be returned to the Borrower within three (3) Business Days
after (x) in the case of cash collateral provided pursuant to paragraph
(i) above, all Events of Default have been cured or waived and (y) in the case
of cash collateral provided pursuant to Section 2.21, the date on which such
cash collateral is no longer required pursuant to Section 2.21.
     Section 2.08. Funding of Borrowings.
     (a) Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 12:00
noon to the account of the Administrative Agent most recently designated by it
for such purpose by notice to the Lenders. The Administrative Agent will make
such Loans available to the Borrower by promptly crediting the amounts so
received, in like funds, to an account of the Borrower designated by the
Borrower in the applicable Borrowing Request; provided that ABR Loans made to
finance the reimbursement of an LC Disbursement as provided in Section 2.07(e)
shall be remitted by the Administrative Agent to the Issuing Bank.
     (b) Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of the Borrower,
the interest rate applicable to

Range Resources Credit Agreement — Page 36



--------------------------------------------------------------------------------



 



ABR Loans. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.
     Section 2.09. Interest Elections.
     (a) Each Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Borrowing, shall
have an initial Interest Period as specified in such Borrowing Request; provided
that all Borrowings on the Effective Date shall be ABR Borrowings. Thereafter,
the Borrower may elect to convert such Borrowing to a different Type or to
continue such Borrowing and, in the case of a Eurodollar Borrowing, may elect
Interest Periods therefor, all as provided in this Section. The Borrower may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing.
     (b) To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.05 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in a
form approved by the Administrative Agent and signed by the Borrower.
     (c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.04:
     (i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
     (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
     (iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
     (iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

Range Resources Credit Agreement — Page 37



--------------------------------------------------------------------------------



 



     (d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
     (e) If the Borrower fails to deliver a timely Interest Election Request
with respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Majority Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.
     Section 2.10. Repayment of Loans; Evidence of Debt.
     (a) The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Loan on the Maturity Date.
     (b) Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
     (c) The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.
     (d) The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.
     (e) Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to such Lender and its registered
assigns and in the form attached hereto as Exhibit D. Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 11.04) be represented by one or
more promissory notes in such form payable to the payee named therein and its
registered assigns.

Range Resources Credit Agreement — Page 38



--------------------------------------------------------------------------------



 



     Section 2.11. Optional Prepayment of Loans.
     (a) The Borrower shall have the right at any time and from time to time to
prepay, subject to the payment of any funding indemnification amounts required
by Section 2.17 but without premium or penalty, any Borrowing in whole and or in
part, subject to prior notice in accordance with paragraph (b) of this Section.
     (b) The Borrower shall notify the Administrative Agent by telephone
(confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 11:00 a.m. three
(3) Business Days before the date of prepayment or (ii) in the case of
prepayment of an ABR Borrowing, not later than 10:00 a.m. on the Business Day of
the date of prepayment. Each such notice shall be irrevocable and shall specify
the prepayment date and the principal amount of each Borrowing or portion
thereof to be prepaid; provided that, if a notice of prepayment is given in
connection with a conditional notice of termination or reduction of the
Aggregate Commitment as contemplated by Section 2.02, then such notice of
prepayment may be revoked if such notice of termination or reduction is revoked
in accordance with Section 2.02. Promptly following receipt of any such notice
relating to a Borrowing, the Administrative Agent shall advise the Lenders of
the contents thereof. Each partial prepayment of any Borrowing shall be in an
integral multiple of $1,000,000. Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing. Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.14.
     Section 2.12. Mandatory Prepayment of Loans.
     (a) Except as otherwise provided in Section 2.12(b), in the event a
Borrowing Base Deficiency exists, the Borrower shall, within fifteen (15) days
after written notice from the Administrative Agent to the Borrower of such
Borrowing Base Deficiency, either (a) (i) give notice of its intention to within
thirty (30) days thereafter, by instruments satisfactory in form and substance
to the Administrative Agent, provide the Lenders with additional security
consisting of Oil and Gas Interests with value and quality satisfactory to the
Required Lenders in their sole discretion to eliminate such Borrowing Base
Deficiency, or (ii) prepay, without premium or penalty, the principal amount of
the Loans in an amount sufficient to eliminate such Borrowing Base Deficiency
(or by a combination of such additional security and such prepayment eliminate
such Borrowing Base Deficiency), or (b) elect to prepay, subject to the payment
of any funding indemnification amounts required by Section 2.17 but without
premium or penalty, the principal amount of such Borrowing Base Deficiency in
not more than six (6) equal monthly installments plus accrued interest thereon
with the first such monthly payment being due upon the 30th day after the
Borrower’s receipt of notice from the Administrative Agent of such Borrowing
Base Deficiency.
     (b) If the Borrower or any Restricted Subsidiary Disposes of any Borrowing
Base Properties (whether pursuant to a Disposition of Equity Interests of a
Restricted Subsidiary pursuant to Section 7.03(a) or otherwise) at any time a
Borrowing Base Deficiency exists or would exist after giving effect to such
Disposition, the Borrower shall prepay the Borrowings in an amount equal to the
Net Cash Proceeds received from such Disposition within one (1) Business Day
after it or any Restricted Subsidiary receives such Net Cash Proceeds; provided,

Range Resources Credit Agreement — Page 39



--------------------------------------------------------------------------------



 



however that amounts applied to the payment of Borrowings pursuant to this
Section may be reborrowed subject to and in accordance with the terms of this
Agreement.
     (c) In the event the Aggregate Credit Exposure exceeds the Maximum Facility
Amount or the Aggregate Commitment at any time that a Borrowing Base Deficiency
does not exist, the Borrower shall, subject to the payment of any funding
indemnification amounts required by Section 2.17 but without premium or penalty,
immediately prepay the principal amount of the Loans in an amount sufficient to
eliminate such excess.
     (d) Amounts applied to the prepayment of Borrowings pursuant to this
Section shall be first applied, ratably to ABR Borrowings then outstanding and,
upon payment in full of all outstanding ABR Borrowings, second, to Eurodollar
Borrowings then outstanding, and if more than one Eurodollar Borrowing is then
outstanding, to each such Eurodollar Borrowing beginning with the Eurodollar
Borrowing with the least number of days remaining in the Interest Period
applicable thereto and ending with the Eurodollar Borrowing with the most number
of days remaining in the Interest Period applicable thereto, subject to the
payment of any funding indemnification amounts required by Section 2.17 but
without penalty or premium.
     Section 2.13. Fees.
     (a) The Borrower agrees to pay to the Administrative Agent, for the account
of each Lender, an unused commitment fee (the “Unused Commitment Fee”)
equivalent to the Applicable Rate times the daily average of the total Unused
Commitments. Such Unused Commitment Fee shall be calculated on the basis of a
year consisting of 360 days. The Unused Commitment Fee shall be payable in
arrears on the last day of March, June, September and December of each year,
commencing with the first such date to occur after the Effective Date, and on
the Maturity Date for any period then ending for which the Unused Commitment Fee
shall not have been theretofore paid. In the event the Aggregate Commitment
terminates on any date other than the last day of March, June, September or
December of any year, the Borrower agrees to pay to the Administrative Agent,
for the account of each Lender, on the date of such termination, the total
Unused Commitment Fee due for the period from the last day of the immediately
preceding March, June, September or December, as the case may be, to the date
such termination occurs.
     (b) The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurodollar Loans on the average daily
amount of such Lender’s LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Lender’s
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure, and (ii) to the Issuing Bank a fronting fee, which shall accrue at the
rate equal to one-eighth percent (0.125%) per annum on the average daily amount
of the LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the Effective Date to but
excluding the later of the date of termination of the Aggregate Commitment and
the date on which there ceases to be any LC Exposure, as well as the Issuing
Bank’s standard fees with respect to the issuance, amendment, renewal or
extension of any Letter of

Range Resources Credit Agreement — Page 40



--------------------------------------------------------------------------------



 



Credit or processing of drawings thereunder. Participation fees and fronting
fees accrued through and including the last day of March, June, September and
December of each year shall be payable on the third Business Day following such
last day, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the date on which the Aggregate
Commitment terminates and any such fees accruing after the date on which the
Aggregate Commitment terminates shall be payable on demand. Any other fees
payable to the Issuing Bank pursuant to this paragraph shall be payable within
10 days after demand. All participation fees and fronting fees shall be computed
on the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).
     (c) Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
among the Borrower, the Administrative Agent and the Arranger pursuant to the
Fee Letter.
     (d) All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to the Issuing
Bank, in the case of fees payable to it) for distribution, in the case of Unused
Commitment Fees and participation fees, to the Lenders. Fees paid shall be fully
earned and shall not be refundable under any circumstances.
     Section 2.14. Interest.
     (a) The Loans comprising each ABR Borrowing shall bear interest at the
Alternate Base Rate plus the Applicable Rate, but in no event to exceed the
Maximum Rate.
     (b) The Loans comprising each Eurodollar Borrowing shall bear interest at
the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus
the Applicable Rate, but in no event to exceed the Maximum Rate.
     (c) Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount, at the election of the Required Lenders by written notice of
such election from the Administrative Agent to the Borrower, shall bear
interest, after as well as before judgment, at a rate per annum equal to (i) in
the case of overdue principal of any Loan, 2% plus the rate otherwise applicable
to such Loan as provided in the preceding paragraphs of this Section or (ii) in
the case of any other amount, 2% plus the rate applicable to ABR Loans as
provided in paragraph (a) of this Section (but in each case in no event to
exceed the Maximum Rate); provided that upon the occurrence and during the
continuation of any Event of Default pursuant to clause (h) or (i) of
Article IX, the interest rate set forth in the foregoing clauses (i) and
(ii) shall be applicable without any election by or notice from the
Administrative Agent or any Lender.
     (d) Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and upon termination of the Aggregate
Commitment and on the Maturity Date; provided that (i) interest accrued pursuant
to paragraph (c) of this Section shall be payable on demand, (ii) in the event
of any repayment or prepayment of any Loan (other than a prepayment of an ABR
Loan prior to the end of the Availability Period at a time when no

Range Resources Credit Agreement — Page 41



--------------------------------------------------------------------------------



 



Borrowing Base Deficiency exists), accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment
and (iii) in the event of any conversion of any Eurodollar Loan prior to the end
of the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.
     (e) All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate,
Adjusted LIBO Rate or LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.
     Section 2.15. Alternate Rate of Interest. If prior to the commencement of
any Interest Period for a Eurodollar Borrowing:
     (a) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or
     (b) the Administrative Agent is advised by the Majority Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.
     Section 2.16. Increased Costs.
     (a) If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank; or
     (ii) impose on any Lender or the Issuing Bank or the London interbank
market any other condition affecting this Agreement or Eurodollar Loans made by
such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any

Range Resources Credit Agreement — Page 42



--------------------------------------------------------------------------------



 



such Loan) or to increase the cost to such Lender or the Issuing Bank of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender or the Issuing Bank
hereunder (whether of principal, interest or otherwise), then the Borrower will
pay to such Lender or the Issuing Bank, as the case may be, such additional
amount or amounts as will compensate such Lender or the Issuing Bank, as the
case may be, for such additional costs incurred or reduction suffered provided
such Lender or Issuing Bank is generally charging such costs to other similarly
situated borrowers under similar credit facilities.
     (b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the Issuing Bank’s capital or on the capital of
such Lender’s or the Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a level
below that which such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Bank’s policies and the policies
of such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy and provided such Lender or Issuing Bank’s holding company is generally
charging such costs to other similarly situated borrowers under similar credit
facilities), then from time to time the Borrower will pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.
     (c) A certificate of a Lender or the Issuing Bank setting forth (i) the
amount or amounts reasonably necessary to compensate such Lender or the Issuing
Bank or its holding company, as the case may be, as specified in paragraphs
(a) or (b) of this Section, (ii) the factual basis for such compensation and
(iii) the manner in which such amount or amounts were calculated shall be
delivered to the Borrower. Such certificate shall be conclusive absent manifest
error. The Borrower shall pay such Lender or the Issuing Bank, as the case may
be, the amount shown as due on any such certificate within 10 days after receipt
thereof.
     (d) Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or the Issuing Bank’s right to demand such compensation; provided
that the Borrower shall not be required to compensate a Lender or the Issuing
Bank pursuant to this Section for any increased costs or reductions incurred
more than 180 days prior to the date that such Lender or the Issuing Bank, as
the case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.
     Section 2.17. Break Funding Payments. In the event of (a) the payment of
any principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert,

Range Resources Credit Agreement — Page 43



--------------------------------------------------------------------------------



 



continue or prepay any Eurodollar Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.11(b) and is revoked in accordance therewith), (d) the
assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.20, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event. In the case of a
Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay such Lender the amount shown as due on any such certificate within
10 days after receipt thereof.
     Section 2.18. Taxes.
     (a) Any and all payments by or on account of any obligation of the Borrower
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, Lender or Issuing Bank (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the Borrower shall make such deductions and
(iii) the Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.
     (b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
     (c) The Borrower shall indemnify the Administrative Agent, each Lender and
the Issuing Bank, within 10 days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid by the Administrative Agent,
such Lender or the Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrower hereunder (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate delivered to the Borrower
by a Lender or the Issuing Bank, or by the Administrative Agent on its own
behalf or on behalf of a Lender or the Issuing Bank, setting forth (i) the
amount of such payment or liability reasonably necessary to compensate the
Administrative Agent, such Lender or the Issuing Bank, as the case may be,
(ii) the factual basis

Range Resources Credit Agreement — Page 44



--------------------------------------------------------------------------------



 



for such compensation and (iii) the manner in which such amount or amounts were
calculated, shall be conclusive absent manifest error. Notwithstanding anything
herein to the contrary, none of the Administrative Agent, any Lender or the
Issuing Bank shall be indemnified for any Indemnified Taxes or Other Taxes
hereunder unless the Administrative Agent, such Lender or the Issuing Bank shall
make written demand on the Borrower for such reimbursement no later than 180
days after the earlier of (A) the date on which the relevant Governmental
Authority makes written demand upon the Administrative Agent, such Lender or the
Issuing Bank for payment of such Indemnified Taxes or Other Taxes, and (B) the
date on which the Administrative Agent, such Lender or the Issuing Bank has made
payment of such Indemnified Taxes or Other Taxes; provided, that if the
Indemnified Taxes or Other Taxes imposed or asserted giving rise to such claims
are retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.
     (d) As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower to a Governmental Authority, the Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
     (e) Any Foreign Lender that is entitled to an exemption from or reduction
of withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate.
     (f) If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 2.18, it shall pay
over such refund to the Borrower (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 2.18 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that the Borrower, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This Section shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes which it deems confidential) to
the Borrower or any other Person.
     (g) In the case of a Lender or other recipient that would be subject to
withholding tax imposed by FATCA on payments made on account of any obligation
of the Borrower hereunder if such Lender or other recipient fails to comply with
the applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable),

Range Resources Credit Agreement — Page 45



--------------------------------------------------------------------------------



 



such Lender or other recipient shall deliver to the Borrower and the
Administrative Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA, to determine that such Lender or other recipient
has complied with its obligations under FATCA or to determine the amount to
deduct and withhold from any such payments.
     Section 2.19. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
     (a) The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.16, Section 2.17 or
Section 2.18, or otherwise) prior to 12:00 noon on the date when due, in
immediately available funds, without set-off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at JPMorgan Loan
Services, 10 South Dearborn, Floor 07, Chicago, Illinois 60603-2003, except
payments to be made directly to the Issuing Bank as expressly provided herein
and except that payments pursuant to Section 2.16, Section 2.17, Section 2.18
and Section 11.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in Dollars.
     (b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest, fees and other Obligations then due hereunder, such
funds shall be applied (i) first, towards payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, towards
payment of principal and unreimbursed LC Disbursements then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and unreimbursed LC Disbursements then due to such parties; provided
that in the event such funds are received by and available to the Administrative
Agent as a result of the exercise of any rights and remedies with respect to any
Collateral under the Security Instruments, the parties entitled to a ratable
share of such funds pursuant to the foregoing clause (ii) and the determination
of each parties’ ratable share shall include, on a pari passu basis, (x) the
Lender Counterparties with respect to Lender Hedging Obligations then due and
owing to each Lender Counterparty by any Credit Party as a result of the early
termination of any transactions under any Swap Agreements (after giving effect
to any netting agreements) and (y) any Lender or any of its Affiliates with
respect to Cash Management Obligations then due and owing to such Lender or any
of its Affiliates by any Credit Party.
     (c) If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans or

Range Resources Credit Agreement — Page 46



--------------------------------------------------------------------------------



 



participations in LC Disbursements resulting in such Lender receiving payment of
a greater proportion of the aggregate amount of its Loans and participations in
LC Disbursements and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Loans and participations
in LC Disbursements of other Lenders to the extent necessary so that the benefit
of all such payments shall be shared by the Lenders ratably in accordance with
the aggregate amount of principal of and accrued interest on their respective
Loans and participations in LC Disbursements, provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.
     (d) Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount due. In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
     (e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.07(d) or Section 2.07(e), Section 2.08(b), Section 2.19(d)
or Section 11.03(c), then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), (i) apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
for the benefit of the Administrative Agent or the Issuing Bank to satisfy such
Lender’s obligations under such Sections until all such unsatisfied obligations
are fully paid and/or (ii) hold any such amounts in a segregated account as cash
collateral for, and application to, any future funding obligations of such
Lender under any such Section, in the case of each of clauses (i) and
(ii) above, in any order as determined by the Administrative Agent in its
discretion.

Range Resources Credit Agreement — Page 47



--------------------------------------------------------------------------------



 



     Section 2.20. Mitigation Obligations; Replacement of Lenders.
     (a) If any Lender requests compensation under Section 2.16, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.18,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.16 or Section 2.18, as the case
may be, in the future and (ii) would not subject such Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.
     (b) If any Lender requests compensation under Section 2.16, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.18,
then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 11.04), all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent (and if a Commitment is being assigned, the Issuing Bank), which consent
shall not unreasonably be withheld or delayed, (ii) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and participations in LC Disbursements, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder, from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.16 or payments required
to be made pursuant to Section 2.18, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.
     (c) If (i) in connection with any proposed amendment, modification,
termination, waiver or consent with respect to any of the provisions of this
Agreement or any other Loan Document that requires approval of all of the
Lenders, each Lender or each Lender affected thereby under Section 11.02
(excluding, for the avoidance of doubt with respect to this clause (i), any
increase in the Borrowing Base), the consent of the Required Lenders shall have
been obtained but the consent of one or more other Lenders whose consent is
required has not been obtained, (ii) notwithstanding anything to the contrary
contained in Section 3.03, in connection with any increase in the Borrowing
Base, the approval of the Super-Majority Lenders shall have been obtained but
the approval of Super-Majority Borrowing Base Lenders has not been obtained (any
such non-consenting Lender or non-approving Lender with respect to the foregoing
clauses (i) and (ii) a “Non-Consenting Lender”), or (iii) any Lender becomes a
Defaulting Lender; then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, elect to replace such
Non-Consenting Lender or Defaulting Lender, as the case may be, as a Lender
party to this Agreement in accordance with

Range Resources Credit Agreement — Page 48



--------------------------------------------------------------------------------



 



and subject to the restrictions contained in, and consents required by
Section 11.04; provided that (x) the Borrower shall have received the prior
written consent of the Administrative Agent (and if a Commitment is being
assigned, the Issuing Bank), which consent shall not unreasonably be withheld or
delayed and (y) such Lender shall have received payment of an amount equal to
the outstanding principal of its Loans and participations in LC Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts). A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply or, in the case of a Defaulting Lender, such Lender is no longer
a Defaulting Lender.
     Section 2.21. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
     (a) the fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender pursuant to Section 2.13(a);
     (b) the Commitment and Credit Exposure of such Defaulting Lender shall not
be included in determining whether all Lenders, the Super-Majority Lenders, the
Super-Majority Borrowing Base Lenders, the Required Lenders or the Majority
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 11.02), provided
that (i) any waiver, consent, amendment or modification pursuant to
Section 11.02 expressly requiring the consent of such Lender or each affected
Lender shall require the consent of such Defaulting Lender, (ii) any waiver,
consent, amendment or modification pursuant to Section 11.02 requiring the
consent of each Lender shall require the consent of such Defaulting Lender
(except in respect of any increases in the Maximum Facility Amount), and
(iii) the Commitment of such Defaulting Lender may not be increased or extended
without the consent of such Defaulting Lender.
     (c) if any LC Exposure exists at the time such Lender becomes a Defaulting
Lender then:
     (i) all or any part of the LC Exposure of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only to the extent (x) the sum of all non-Defaulting
Lenders’ Credit Exposures plus such Defaulting Lender’s LC Exposure does not
exceed the total of all non-Defaulting Lenders’ Commitments and (y) the
conditions set forth in Section 5.02 are satisfied at that time;
     (ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall, within three (3) Business Days
following notice by the Administrative Agent, cash collateralize for the benefit
of the Issuing Bank only the Borrower’s obligations corresponding to such
Defaulting Lender’s LC Exposure (after giving effect to any partial reallocation
pursuant to clause (i) above) in accordance

Range Resources Credit Agreement — Page 49



--------------------------------------------------------------------------------



 



with the procedures set forth in Section 2.07(j) for so long as such LC Exposure
is outstanding;
     (iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.13(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;
     (iv) if the LC Exposure of the non-Defaulting Lenders is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.13(a) and Section 2.13(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and
     (v) if all or any portion of such Defaulting Lender’s LC Exposure is
neither cash collateralized nor reallocated pursuant to clauses (i) or
(ii) above, then, without prejudice to any rights or remedies of the Issuing
Bank or any Lender hereunder, all letter of credit fees payable under
Section 2.13(b) with respect to such Defaulting Lender’s LC Exposure shall be
payable to the Issuing Bank until and to the extent that such LC Exposure is
cash collateralized and/or reallocated; and
     (d) so long as such Lender is a Defaulting Lender, the Issuing Bank shall
not be required to issue, amend, or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Borrower in accordance
with Section 2.21(c), and any participating interests in any newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Lenders in a
manner consistent with Section 2.21(c)(i) (and such Defaulting Lender shall not
participate therein).
     If (i) a Bankruptcy Event with respect to a Parent of any Lender shall
occur following the date hereof and for so long as such event shall continue or
(ii) the Issuing Bank has a good faith belief that any Lender has defaulted in
fulfilling its obligations under one or more other agreements in which such
Lender commits to extend credit, the Issuing Bank shall not be required to
issue, amend, or increase any Letter of Credit, unless the Issuing Bank shall
have entered into arrangements with the Borrower or such Lender, satisfactory to
the Issuing Bank to defease any risk to it in respect of such Lender hereunder.
     In the event that the Administrative Agent, the Borrower, and the Issuing
Bank each agrees that a Defaulting Lender has adequately remedied all matters
that caused such Lender to be a Defaulting Lender, then the LC Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and on such date such Lender shall purchase at par such of the Loans of the
other Lenders as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Applicable
Percentage; provided, that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
such Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any

Range Resources Credit Agreement — Page 50



--------------------------------------------------------------------------------



 



claim that the Borrower, the Administrative Agent, the Issuing Bank or any other
Lender may have against such Defaulting Lender.
Article III
Borrowing Base
     Section 3.01. Reserve Report; Proposed Borrowing Base. During the period
from the Effective Date until the first Redetermination after the Effective
Date, the Borrowing Base shall be $2,000,000,000 (the “Initial Borrowing Base”).
As soon as available and in any event by March 1 and September 1 of each year,
beginning September 1, 2011, the Borrower shall deliver to the Administrative
Agent and each Lender a Reserve Report, prepared as of the immediately preceding
December 31 and June 30, respectively, in form and substance reasonably
satisfactory to the Administrative Agent and prepared by an Approved Petroleum
Engineer (or, in the case of the Reserve Report due on September 1 of each year,
by petroleum engineers employed by the Borrower or any of its Subsidiaries),
said Reserve Report to utilize economic and pricing parameters established from
time to time by the Administrative Agent, together with such other information,
reports and data concerning the value of the Borrowing Base Properties as the
Administrative Agent shall deem reasonably necessary to determine the value of
such Borrowing Base Properties. Simultaneously with the delivery to the
Administrative Agent and the Lenders of each Reserve Report, the Borrower shall
submit to the Administrative Agent and each Lender the Borrower’s requested
amount of the Borrowing Base as of the next Redetermination Date. Promptly after
the receipt by the Administrative Agent of such Reserve Report and Borrower’s
requested amount for the Borrowing Base, the Administrative Agent shall submit
to the Lenders a recommended amount of the Borrowing Base to become effective
for the period commencing on the next Redetermination Date.
     Section 3.02. Scheduled Redeterminations of the Borrowing Base; Procedures
and Standards. Based on the Reserve Reports made available to the Administrative
Agent and the Lenders pursuant to Section 3.01, the requisite Lenders shall
redetermine the Borrowing Base on or prior to the next Redetermination Date (or
such date promptly thereafter as reasonably possible based on the engineering
and other information available to the Lenders) in accordance with this
Section 3.02. Any Borrowing Base which becomes effective as a result of any
Redetermination shall be subject to the following restrictions: (a) such
Borrowing Base shall not exceed the Maximum Facility Amount, (b) to the extent
such Borrowing Base represents an increase in the Borrowing Base in effect prior
to such Redetermination, such Borrowing Base must be approved by the
Super-Majority Borrowing Base Lenders, and (c) to the extent such Borrowing Base
represents a reaffirmation or decrease in the Borrowing Base in effect prior to
such Redetermination or a reaffirmation of such prior Borrowing Base, such
Borrowing Base must be approved by the Administrative Agent and Required
Lenders. If a redetermined Borrowing Base is not approved by the Administrative
Agent and Required Lenders within twenty (20) days after the submission to the
Lenders by the Administrative Agent of its recommended Borrowing Base pursuant
to Section 3.01, or by the Super-Majority Borrowing Base Lenders within such
twenty (20) day period in the case of any increase in the Borrowing Base, the
Administrative Agent shall notify each Lender that the recommended Borrowing
Base has not been approved and request that each Lender submit to the
Administrative Agent within ten (10) days thereafter its proposed Borrowing
Base. Promptly following the 10th day after the

Range Resources Credit Agreement — Page 51



--------------------------------------------------------------------------------



 



Administrative Agent’s request for each Lender’s proposed Borrowing Base, the
Administrative Agent shall determine the Borrowing Base for such Redetermination
by calculating the highest Borrowing Base then acceptable to the Administrative
Agent and a number of Lenders sufficient to constitute Required Lenders (or the
Super-Majority Borrowing Base Lenders in the case of an increase in the
Borrowing Base). The Borrower acknowledges and agrees that each Redetermination
shall be based upon the loan collateral value which the Administrative Agent and
each Lender in its sole discretion (using such methodology, assumptions and
discount rates as the Administrative Agent and such Lender customarily uses in
assigning collateral value to Oil and Gas Interests) assigns to the Borrowing
Base Properties at the time in question and based upon such other credit factors
consistently applied (including, without limitation, the assets, liabilities,
cash flow, business, properties, prospects, management and ownership of the
Credit Parties) as the Administrative Agent and such Lender customarily
considers in evaluating similar oil and gas credits, including adjustments to
reflect the effect of any Swap Agreements of the Borrower and the Restricted
Subsidiaries as such exist at the time of such Redetermination. It is expressly
understood that the Administrative Agent and Lenders have no obligation to
designate the Borrowing Base at any particular amount, except in the exercise of
their discretion, whether in relation to the Aggregate Commitment or otherwise.
If the Borrower does not furnish all information, reports and data required to
be delivered by any date specified in this Article III, unless such failure is
not the fault of the Borrower, the Administrative Agent and Lenders may
nonetheless designate the Borrowing Base at any amounts which the Administrative
Agent and Lenders in their reasonable discretion determine and may redesignate
the Borrowing Base from time to time thereafter until the Administrative Agent
and Lenders receive all such information, reports and data, whereupon the
Administrative Agent and Lenders shall designate a new Borrowing Base, as
described above.
     Section 3.03. Special Redeterminations. The Borrower shall be permitted to
request a Special Redetermination of the Borrowing Base once between each
Scheduled Redetermination and the Required Lenders shall be permitted to request
a Special Redetermination once between each Scheduled Redetermination. Any
request by Borrower pursuant to this Section 3.03 shall be submitted to the
Administrative Agent and each Lender and at the time of such request (or within
twenty (20) days thereafter in the case of the Reserve Report) Borrower shall
(a) deliver to the Administrative Agent and each Lender a Reserve Report
prepared as of a date prior to the date of such request that is reasonably
acceptable to the Administrative Agent and such other information which the
Administrative Agent shall reasonably request, and (b) notify the Administrative
Agent and each Lender of the Borrowing Base requested by Borrower in connection
with such Special Redetermination. Any request by Required Lenders for a Special
Redetermination pursuant to this Section 3.03 shall be submitted to the
Administrative Agent and the Borrower. In addition to the Scheduled
Redeterminations and requested Special Redeterminations, there shall be a
determination by the Required Lenders of the reduction, if any, in the Borrowing
Base required upon the consummation of any Disposition of Borrowing Base
Properties in accordance with clause (vii) of Section 7.03(a). Any Special
Redetermination shall be made by the Administrative Agent and Lenders in
accordance with the procedures and standards set forth in Section 3.02; provided
that no Reserve Report is required to be delivered to the Administrative Agent
or the Lenders in connection with any Special Redetermination requested by the
Required Lenders pursuant to this Section 3.03.

Range Resources Credit Agreement — Page 52



--------------------------------------------------------------------------------



 



     Section 3.04. Notice of Redetermination. Promptly following any
Redetermination of the Borrowing Base, the Administrative Agent shall notify the
Borrower of the amount of the redetermined Borrowing Base, which Borrowing Base
shall be effective as of the date specified in such notice, and such Borrowing
Base shall remain in effect for all purposes of this Agreement until the next
Redetermination.
Article IV
Representations and Warranties
     Each Credit Party represents and warrants to the Lenders that: (it being
understood and agreed that with respect to the Effective Date such
representations and warranties are deemed to be made concurrently with and after
giving effect to the consummation of the Transactions):
     Section 4.01. Organization; Powers. Each Credit Party is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority to carry on its business as
now conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required.
     Section 4.02. Authorization; Enforceability. The Transactions are within
each Credit Party’s corporate, limited liability company or partnership powers
and have been duly authorized by all necessary corporate, limited liability
company or partnership and, if required, stockholder action. This Agreement has
been duly executed and delivered by each Credit Party and constitutes a legal,
valid and binding obligation of each Credit Party, enforceable in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.
     Section 4.03. Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect and, after the Effective Date, any
required filings with the Securities and Exchange Commission, (b) will not
violate any applicable law or regulation or the charter, by-laws or other
Organizational Documents of the Borrower or any Restricted Subsidiary or any
order of any Governmental Authority, (c) will not violate or result in a default
under any indenture, agreement or other instrument evidencing Material
Indebtedness binding upon the Borrower or any Restricted Subsidiary or any of
their respective assets, or give rise to a right thereunder to require any
payment to be made by the Borrower or any Restricted Subsidiary, and (d) will
not result in the creation or imposition of any Lien on any asset of the
Borrower or any Restricted Subsidiary not otherwise permitted under
Section 7.02.
     Section 4.04. Financial Condition; No Material Adverse Change.
     (a) The Borrower has heretofore furnished to the Lenders the audited
consolidated balance sheet and related statements of income, stockholders equity
and cash flows of the

Range Resources Credit Agreement — Page 53



--------------------------------------------------------------------------------



 



Borrower and its Consolidated Subsidiaries (i) as of and for the fiscal year
ended December 31, 2009, reported on by Ernst & Young LLP, and (ii) as of and
for the fiscal quarter and portion of the fiscal year ended September 30, 2010,
setting forth in comparative form the figures for the corresponding period of
(or, in the case of the balance sheet, as of the end of) the previous fiscal
year, all certified by a Responsible Officer. Such financial statements present
fairly, in all material respects, the financial position and results of
operations and cash flows of the Borrower and its Consolidated Subsidiaries as
of such dates and for such periods in accordance with GAAP, subject to year-end
audit adjustments and the absence of footnotes in the case of the statements
referred to in clause (ii) above.
     (b) Since September 30, 2010, there has been no development or event that
has had or could reasonably be expected to result in Material Adverse Effect.
     Section 4.05. Properties; Mortgaged Properties.
     (a) Except as otherwise provided in Section 4.15 with respect to Oil and
Gas Interests, the Borrower and each Restricted Subsidiary has good title to, or
valid leasehold interests in, all such real and personal property material to
its business, except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes.
     (b) The Borrower and each Restricted Subsidiary owns, or is licensed to
use, all trademarks, tradenames, copyrights, patents and other intellectual
property material to its business, and the use thereof by the Borrower and such
Restricted Subsidiaries, as the case may be, does not infringe upon the rights
of any other Person, except for any such infringements that, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
     (c) The Engineered Value of the Mortgaged Properties (excluding from and
after the date that is ninety (90) days following the Effective Date any Barnett
Shale Properties unless and until the Borrower requests and the Required Lenders
permit such Barnett Shale Properties to be Borrowing Base Properties) is at
least equal to the percentage of the Borrowing Base or Aggregate Commitment (as
applicable) required pursuant to Section 6.09.
     Section 4.06. Litigation and Environmental Matters.
     (a) There are no actions, suits or proceedings by or before any arbitrator
or Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or any Restricted Subsidiary,
(i) as to which there is a reasonable possibility of an adverse determination
and that, if adversely determined, could reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Effect (other than the
Disclosed Matters) or (ii) that involve this Agreement or the Transactions.
     (b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither the Borrower nor any Restricted
Subsidiary to the Borrower’s knowledge (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject

Range Resources Credit Agreement — Page 54



--------------------------------------------------------------------------------



 



to any Environmental Liability, (iii) has received notice of any claim with
respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability.
     (c) Notwithstanding the disclosure of any Disclosed Matter pursuant to
clause (a) of this Section 4.06, since the date of this Agreement and except for
the possible assessment of civil penalties pursuant to the EPA Action, there has
been no change in the status of the Disclosed Matters that, individually or in
the aggregate, make it materially more likely that such Disclosed Matters could
reasonably be expected to result in a Material Adverse Effect.
     Section 4.07. Compliance with Laws and Agreements. The Borrower and each
Restricted Subsidiary is in compliance with all laws, regulations and orders of
any Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.
     Section 4.08. Investment Company Status. Neither the Borrower nor any
Restricted Subsidiary is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.
     Section 4.09. Taxes. The Borrower and each Restricted Subsidiary has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Restricted Subsidiary, as
applicable, has set aside on its books adequate reserves or (b) to the extent
that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.
     Section 4.10. ERISA. No ERISA Event has occurred or is reasonably expected
to occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of FASB Statement 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $5,000,000 the fair
market value of the assets of such Plan, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of FASB Statement 87) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed by more
than $5,000,000 the fair market value of the assets of all such underfunded
Plans.
     Section 4.11. Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
Restricted Subsidiary is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. None of the other reports, financial statements,
certificates or other information furnished by or on behalf of the Borrower or
any Restricted Subsidiary to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement or delivered hereunder (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were

Range Resources Credit Agreement — Page 55



--------------------------------------------------------------------------------



 



made, not misleading; provided that, with respect to the Projections, the
Borrower represents only that such information was prepared in good faith based
on assumptions believed to be reasonable at the time.
     Section 4.12. Labor Matters. There are no strikes, lockouts or slowdowns
against the Borrower or any of its Restricted Subsidiaries pending or, to the
knowledge of the Borrower, threatened that could reasonably be expected to have
a Material Adverse Effect. The hours worked by and payments made to employees of
the Borrower and its Restricted Subsidiaries have not been in violation of the
Fair Labor Standards Act or any other Law dealing with such matters to the
extent that such violation could reasonably be expected to have a Material
Adverse Effect.
     Section 4.13. Capitalization and Credit Party Information. Schedule 4.13
lists, as of the Effective Date (a) each Subsidiary that is an Unrestricted
Subsidiary, (b) for the Borrower, its full legal name, its jurisdiction of
organization and its federal tax identification number, and (c) for each
Restricted Subsidiary its full legal name, its jurisdiction of organization, its
federal tax identification number, the number of shares of capital stock or
other Equity Interests outstanding and the owner(s) of such Equity Interests.
     Section 4.14. Margin Stock. Neither the Borrower nor any Restricted
Subsidiary is engaged principally, or as one of its important activities, in the
business of extending credit for the purpose of purchasing or carrying margin
stock (within the meaning of Regulation U issued by the Board), and no part of
the proceeds of any Loan will be used to purchase or carry any margin stock or
to extend credit to others for the purpose of purchasing or carrying margin
stock except in compliance with applicable law.
     Section 4.15. Oil and Gas Interests. Each Credit Party has, in all material
respects, good and defensible title to all proved reserves included in the Oil
and Gas Interests (for purposes of this Section 4.15, “proved Oil and Gas
Interests”) described in the most recent Reserve Report provided to the
Administrative Agent, free and clear of all Liens except Liens permitted
pursuant to Section 7.02. All such proved Oil and Gas Interests are valid,
subsisting, and in full force and effect, in all material respects, and all
rentals, royalties, and other amounts due and payable in respect thereof have,
in all material respects, been duly paid or if not duly paid, are being
contested in good faith in the ordinary course of business. Without regard to
any consent or non-consent provisions of any joint operating agreement covering
any Credit Party’s proved Oil and Gas Interests, such Credit Party’s share of
(a) the costs for each proved Oil and Gas Interest described in the Reserve
Report is not materially greater than the decimal fraction set forth in the
Reserve Report, before and after payout, as the case may be, and described
therein by the respective designations “working interests,” “WI,” “gross working
interest,” “GWI,” or similar terms (except in such cases where there is a
corresponding increase in the net revenue interest), and (b) production from,
allocated to, or attributed to each such proved Oil and Gas Interest is not
materially less than the decimal fraction set forth in the Reserve Report,
before and after payout, as the case may be, and described therein by the
designations “net revenue interest,” “NRI,” or similar terms. Each well drilled
in respect of proved producing Oil and Gas Interests described in the Reserve
Report (i) is capable of, and is presently, either producing Hydrocarbons in
commercially profitable quantities or in the process of being worked over or
enhanced, and the Credit Party that owns such proved producing Oil and Gas
Interests is

Range Resources Credit Agreement — Page 56



--------------------------------------------------------------------------------



 



currently receiving payments for its share of production, with no funds in
respect of any thereof being presently held in suspense, other than any such
funds being held in suspense pending delivery of appropriate division orders,
and (ii) has been drilled, bottomed, completed, and operated in compliance with
all applicable laws, in the case of clauses (i) and (ii), except where any
failure to satisfy clause (i) or to comply with clause (ii) could not reasonably
be expected to have a Material Adverse Effect, and no such well which is
currently producing Hydrocarbons is subject to any penalty in production by
reason of such well having produced in excess of its allowable production that
could reasonably be expected to have a Material Adverse Effect.
     Section 4.16. Insurance. All insurance reasonably necessary in the Credit
Parties’ ordinary course of business is in effect and all premiums due on such
insurance have been paid.
     Section 4.17. Solvency.
     (a) Immediately after the consummation of the Transactions and immediately
following the making of the initial Borrowing made on the Effective Date (if
any) and after giving effect to the application of the proceeds thereof, (i) the
fair value of the assets of the Credit Parties on a consolidated basis, at a
fair valuation, will exceed the debts and liabilities, subordinated, contingent
or otherwise, of the Credit Parties on a consolidated basis; (ii) the present
fair saleable value of the real and personal property of the Credit Parties on a
consolidated basis will be greater than the amount that will be required to pay
the probable liability of the Credit Parties on a consolidated basis on their
debts and other liabilities, subordinated, contingent or otherwise, as such
debts and other liabilities become absolute and matured; (iii) the Credit
Parties on a consolidated basis will be able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (iv) the Credit Parties on a consolidated basis will
not have unreasonably small capital with which to conduct the businesses in
which they are engaged as such businesses are now conducted and are proposed to
be conducted after the date hereof.
     (b) The Credit Parties do not intend to, and do not believe that they will,
incur debts beyond their ability to pay such debts as they mature, taking into
account the timing of and amounts of cash to be received by it and the timing of
the amounts of cash to be payable on or in respect of its Indebtedness.
Article V
Conditions
     Section 5.01. Effective Date. The obligations of the Lenders to continue
the Original Loans and the obligations of the Lenders to make Loans and of the
Issuing Bank to continue the Existing Letters of Credit and to issue Letters of
Credit hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 11.02):
     (a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a

Range Resources Credit Agreement — Page 57



--------------------------------------------------------------------------------



 



signed signature page of this Agreement) that such party has signed a
counterpart of this Agreement.
     (b) The Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Effective Date) of (i) Vinson & Elkins LLP, counsel for the Credit Parties,
substantially in the form of Exhibit B, and covering such other matters relating
to the Credit Parties, this Agreement or the Transactions as the Majority
Lenders shall reasonably request and (ii) local counsel for the Credit Parties
in Pennsylvania, in form and substance satisfactory to the Administrative Agent,
and, in each case, covering such other matters relating to the Credit Parties,
this Agreement or the Transactions as the Majority Lenders shall reasonably
request. The Credit Parties hereby request such counsels to deliver such
opinions.
     (c) The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of each Credit Party,
the authorization of the Transactions and any other legal matters relating to
the Credit Parties, this Agreement or the Transactions, all in form and
substance satisfactory to the Administrative Agent and its counsel.
     (d) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by a Responsible Officer of the Borrower, confirming
that the Credit Parties have (i) complied with the conditions set forth in
paragraphs (a), (b), and (c) of Section 5.02, (ii) complied with the covenants
set forth in Section 6.05 (and demonstrating such compliance by the attachment
of insurance certificates evidencing the coverage described in such summary),
(iii) complied with the requirements of Section 6.09, and (iv) complied with the
conditions set forth in paragraph (l) of this Section 5.01.
     (e) The Administrative Agent, the Lenders and the Co-Lead Arrangers shall
have received all fees and other amounts due and payable on or prior to the
Effective Date (including any funding indemnification obligations), and, to the
extent invoiced, reimbursement or payment of all out-of-pocket expenses required
to be reimbursed or paid by the Borrower hereunder, including all fees, expenses
and disbursements of counsel for the Administrative Agent to the extent invoiced
on or prior to the Effective Date, together with such additional amounts as
shall constitute such counsel’s reasonable estimate of expenses and
disbursements to be incurred by such counsel in connection with the recording
and filing of Mortgages (and/or Mortgage amendments) and financing statements;
provided, that, such estimate shall not thereafter preclude further settling of
accounts between the Borrower and the Administrative Agent.
     (f) The Administrative Agent shall have received the Pledge Agreement duly
executed and delivered by the appropriate Credit Parties, together with such
other documents and instruments as may be required to be delivered thereunder,
creating Liens prior and superior in right to any other Person, subject to the
Liens permitted under Section 7.02, in all of the Equity Interests of each
Restricted Subsidiary now or hereafter owned by Borrower or any Restricted
Subsidiary.

Range Resources Credit Agreement — Page 58



--------------------------------------------------------------------------------



 



     (g) The Administrative Agent shall have received Mortgages (or amendments
to Mortgages) reasonably satisfactory to the Administrative Agent with respect
to the Borrowing Base Properties, or the portion thereof, as required by
Section 6.09.
     (h) The Administrative Agent shall have received promissory notes duly
executed by the Borrower for each Lender that has requested the delivery of a
promissory note pursuant to and in accordance with Section 2.10(e).
     (i) In the event any Loans are made on the Effective Date, the
Administrative Agent shall have received a Borrowing Request acceptable to the
Administrative Agent and in accordance with Section 2.05 setting forth the Loans
requested by the Borrower on the Effective Date, the Type and amount of each
Loan and the accounts to which such Loans are to be funded; provided that all
Borrowings on the Effective Date shall be ABR Borrowings.
     (j) If the initial Borrowing includes the issuance of a Letter of Credit,
the Administrative Agent shall have received a written request in accordance
with Section 2.07 of this Agreement.
     (k) The Administrative Agent shall have filed such financing statements as
Administrative Agent shall specify to fully evidence and perfect all Liens
contemplated by the Loan Documents capable of perfection by filing, all of which
shall be filed of record in such jurisdictions as the Administrative Agent shall
require in its sole discretion.
     (l) Each Credit Party shall have obtained all approvals required from any
Governmental Authority and all consents of other Persons, in each case that are
necessary or advisable in connection with the Transactions and each of the
foregoing shall be in full force and effect and in form and substance reasonably
satisfactory to the Administrative Agent. All applicable waiting periods, if
any, shall have expired without any action being taken or threatened by any
competent authority which would restrain, prevent or otherwise impose adverse
conditions on the transactions contemplated by the Loan Documents or the
financing thereof and no action, request for stay, petition for review or
rehearing, reconsideration, or appeal with respect to any of the foregoing shall
be pending, and the time for any applicable agency to take action to set aside
its consent on its own motion shall have expired.
     (m) There shall not exist any action, suit, investigation, litigation or
proceeding or other legal or regulatory developments, pending or threatened in
any court or before any arbitrator or Governmental Authority that, in the
reasonable opinion of Administrative Agent, singly or in the aggregate,
materially impairs the Transactions, the financing thereof or any of the other
transactions contemplated by the Loan Documents or that could reasonably be
expected to have a Material Adverse Effect.
     (n) The Administrative Agent shall have received a Solvency Certificate, in
form and substance satisfactory to the Administrative Agent, dated the Effective
Date, and signed by a Responsible Officer of the Borrower.
     (o) The Administrative Agent shall have received such other instruments and
documents incidental and appropriate to the transaction provided for herein as
the Administrative

Range Resources Credit Agreement — Page 59



--------------------------------------------------------------------------------



 



Agent or its special counsel may reasonably request prior to the Effective Date,
and all such documents shall be in form and substance satisfactory to the
Administrative Agent.
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to continue the Original Loans and
the obligations of the Lenders to make Loans and of the Issuing Bank to continue
the Existing Letters of Credit and to issue Letters of Credit hereunder shall
not become effective unless each of the foregoing conditions is satisfied (or
waived pursuant to Section 11.02) at or prior to 3:00 p.m. on February 28, 2011
(and, in the event such conditions are not so satisfied or waived, the Aggregate
Commitment shall terminate at such time).
     Section 5.02. Each Credit Event. The obligation of each Lender to make a
Loan on the occasion of any Borrowing, and of the Issuing Bank to issue, amend,
renew or extend any Letter of Credit, is subject to the satisfaction of the
following conditions:
     (a) The representations and warranties of each Credit Party set forth in
the Loan Documents shall be true and correct in all material respects on and as
of the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they shall be true and correct as of such earlier date.
     (b) At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.
     (c) At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Borrowing Base Deficiency exists or would be caused thereby.
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a),
(b) and (c) of this Section 5.02.
Article VI
Affirmative Covenants
     Until the Aggregate Commitment has expired or been terminated and the
principal of and interest on each Loan and all fees payable hereunder shall have
been paid in full and all Letters of Credit shall have expired or terminated and
all LC Disbursements shall have been reimbursed, each Credit Party covenants and
agrees with the Lenders that:
     Section 6.01. Financial Statements; Other Information. The Borrower will
furnish to the Administrative Agent and each Lender:
     (a) within 90 days after the end of each fiscal year of the Borrower, the
audited consolidated (and unaudited consolidating) balance sheet and related
consolidated (and with

Range Resources Credit Agreement — Page 60



--------------------------------------------------------------------------------



 



respect to statements of operations, consolidating) statements of operations,
stockholders’ equity and cash flows of the Borrower and its Consolidated
Subsidiaries as of the end of and for such year, setting forth in each case in
comparative form the figures for the previous fiscal year, all reported on by a
firm of independent public accountants reasonably acceptable to Administrative
Agent (without a “going concern” or like qualification or exception and without
any qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of the Borrower and its
Consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied;
     (b) within 45 days after the end of each of the first three fiscal quarters
of the Borrower and within 60 days after the end of the last fiscal quarter of
the Borrower, the consolidated (and consolidating) balance sheet and related
consolidated (and with respect to statements of operations, consolidating)
statements of operations and cash flows of the Borrower and its Consolidated
Subsidiaries as of the end of and for such fiscal quarter and the then elapsed
portion of the fiscal year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous fiscal year, all certified by a
Responsible Officer as presenting fairly in all material respects the financial
condition and results of operations of the Borrower and its Consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments, reclassifications, and
the absence of footnotes;
     (c) concurrently with any delivery of financial statements under clause
(a) or (b) above, a certificate in a form reasonably acceptable to
Administrative Agent signed by a Responsible Officer of the Borrower
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, and (ii) setting forth reasonably detailed
calculations demonstrating compliance with Section 7.11;
     (d) as soon as available, and in any event no later than March 1 and
September 1 of each year, (i) the Reserve Reports required on such dates
pursuant to Section 3.01 (it being understood that projections concerning
volumes attributable to the Oil and Gas Interests and production and cost
estimates contained in each Reserve Report are necessarily based upon
professional opinions, estimates and projections and that the Borrower and the
Restricted Subsidiaries do not warrant that such opinions, estimates and
projections will ultimately prove to have been accurate), and (ii) concurrently
with the delivery of such Reserve Reports, a certificate in a form reasonably
acceptable to Administrative Agent signed by a Responsible Officer of the
Borrower setting forth (A) a true and correct schedule of the Mortgaged
Properties, (B) the percentage of the Borrowing Base or Aggregate Commitment (as
applicable) that the Engineered Value of the Mortgaged Properties (excluding
from and after the date that is ninety (90) days following the Effective Date
any Barnett Shale Properties unless and until the Borrower requests and the
Required Lenders permit such Barnett Shale Properties to be Borrowing Base
Properties) represents, (C) a description of the additional Oil and Gas
Interests, if any, to be mortgaged by the Credit Parties to comply with
Section 6.09, and (D) the percentage of the Engineered Value of the Mortgaged
Properties for which the ownership of record of the mortgagor of such Mortgaged
Properties has been confirmed;

Range Resources Credit Agreement — Page 61



--------------------------------------------------------------------------------



 



     (e) together with the Reserve Reports required under clause (d) above, a
report, in reasonable detail, setting forth the Swap Agreements then in effect,
the notional volumes of and prices for, on a monthly basis and in the aggregate,
the Crude Oil, Natural Gas and Natural Gas Liquids for each such Swap Agreement
and the term of each such Swap Agreement;
     (f) promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of any Credit
Party, or compliance with the terms of this Agreement, as the Administrative
Agent or any Lender may reasonably request including any management letter or
comparable analysis prepared by the auditors for and received by any Credit
Party.
Documents required to be delivered pursuant to Section 6.01 or Section 6.02 may
be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower (or the Administrative Agent on
behalf of Borrower and at Borrower’s request) posts such documents, or provides
a link thereto on the Borrower’s website on the Internet at the website address
identified in Section 11.01 on which such documents are posted on the Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (i) the Borrower
shall deliver paper copies of such documents to the Administrative Agent or any
Lender that requests the Borrower to deliver such paper copies until a written
request to cease delivering paper copies is given by the Administrative Agent or
such Lender and (ii) the Borrower shall notify the Administrative Agent (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. Notwithstanding anything contained herein, in every
instance the Borrower shall be required to provide paper copies of the
compliance certificates required by Section 6.01(c) to the Administrative Agent.
Except for such compliance certificates, the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.
     The Borrower hereby acknowledges that (a) the Administrative Agent and/or
J.P. Morgan Securities LLC, in its capacity as a Co-Lead Arranger, will make
available to the Lenders and the Issuing Bank materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”). The Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Co-Lead Arrangers, the Issuing Bank and the Lenders to
treat such Borrower Materials as either publicly available information or not
material information (although it may be sensitive and proprietary) with respect
to the Borrower or its securities for purposes of United States Federal and
state securities laws; (y) all Borrower Materials marked “PUBLIC” are permitted
to be made

Range Resources Credit Agreement — Page 62



--------------------------------------------------------------------------------



 



available through a portion of the Platform designated “Public Investor;” and
(z) the Administrative Agent and the Arranger shall be entitled to treat
Borrower’s Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”
     Section 6.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender, which delivery may be electronic to the
extent permitted in Section 6.01, prompt written notice of the following:
     (a) the occurrence of any Default;
     (b) the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting any Credit
Party or any Affiliate thereof that, if adversely determined, could reasonably
be expected to result in a Material Adverse Effect;
     (c) the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and the Restricted Subsidiaries in an aggregate amount
exceeding $25,000,000;
     (d) any written notice or written claim to the effect that any Credit Party
is or may be liable to any Person as a result of the release by any Credit
Party, or any other Person of any Hazardous Materials into the environment,
which could reasonably be expected to have a Material Adverse Effect;
     (e) any written notice alleging any violation of any Environmental Law by
any Credit Party, which could reasonably be expected to have a Material Adverse
Effect; and
     (f) any other development that results in, or could reasonably be expected
to result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer or other executive officer of the Borrower setting forth
the details of the event or development requiring such notice and any action
taken or proposed to be taken with respect thereto.
     Section 6.03. Existence; Conduct of Business. The Borrower will, and will
cause each Restricted Subsidiary to, do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 7.03. In
addition, and notwithstanding any restriction in Section 7.03, the Borrower will
cause Oil & Gas Title Abstracting, LLC to be merged with and into a Credit Party
no later than March 31, 2011.
     Section 6.04. Payment of Obligations. The Borrower will, and will cause
each Restricted Subsidiary to, pay its obligations, including Tax liabilities,
that, if not paid, could result in a Material Adverse Effect before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate

Range Resources Credit Agreement — Page 63



--------------------------------------------------------------------------------



 



proceedings, (b) the Borrower or such Restricted Subsidiary has set aside on its
books adequate reserves with respect thereto in accordance with GAAP and (c) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.
     Section 6.05. Maintenance of Properties; Insurance. The Borrower will, and
will cause each Restricted Subsidiary to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, and (b) maintain, with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations. Upon request of the
Administrative Agent, the Borrower will furnish or cause to be furnished to the
Administrative Agent from time to time a summary of the respective insurance
coverage of the Borrower and its Restricted Subsidiaries in form and substance
reasonably satisfactory to the Administrative Agent, and, if requested, will
furnish the Administrative Agent copies of the applicable policies. Upon demand
by Administrative Agent, the Borrower will cause any insurance policies covering
any such property to be endorsed (i) to include the Administrative Agent as
additional insured with respect to all liability policies and (ii) to provide
for such other matters as the Administrative Agent or Lenders may reasonably
require.
     Section 6.06. Books and Records; Inspection Rights. The Borrower will, and
will cause each Restricted Subsidiary to, keep proper books of record and
account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. The Borrower will, and
will cause each Restricted Subsidiary to, permit any representatives designated
by the Administrative Agent or any Lender, upon reasonable prior notice, to
visit and inspect its properties, to examine and make extracts from its books
and records, and to discuss its affairs, finances and condition with its
officers and, provided an officer of the Borrower has the reasonable opportunity
to participate, its independent accountants, all at such reasonable times and as
often as reasonably requested.
     Section 6.07. Compliance with Laws. The Borrower will, and will cause each
Restricted Subsidiary to, comply with all laws, rules, regulations and orders of
any Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
     Section 6.08. Use of Proceeds and Letters of Credit. The proceeds of the
Loans will be used only to (a) pay the fees, expenses and transaction costs of
the Transactions, (b) to satisfy reimbursement obligations with respect to
Letters of Credit, (c) to make Restricted Payments permitted by Section 7.06(b)
and 7.06(d), (d) to make investments permitted by Section 7.04 and (e) finance
the working capital needs of the Borrower and the Restricted Subsidiaries,
including capital expenditures, and for general corporate purposes of the
Borrower and the Restricted Subsidiaries, in the ordinary course of business,
including the exploration, acquisition and development of Oil and Gas Interests.
No part of the proceeds of any Loan will be used, whether directly or
indirectly, to purchase or carry any margin stock (as defined in Regulation U
issued by the Board) except in accordance with applicable law. Letters of Credit
will be issued only to support general corporate purposes of the Borrower and
the Restricted Subsidiaries.

Range Resources Credit Agreement — Page 64



--------------------------------------------------------------------------------



 



     Section 6.09. Mortgages. Each Borrower will, and will cause each Guarantor
to, execute and deliver to the Administrative Agent, for the benefit of the
Secured Parties, Mortgages in form and substance acceptable to the
Administrative Agent together with such other assignments, conveyances,
amendments, agreements and other writings, including, without limitation, UCC-1
financing statements (each duly authorized and executed, as applicable) as the
Administrative Agent shall deem necessary or appropriate to grant, evidence,
perfect and maintain Liens in Borrowing Base Properties (and for the ninety
(90) day period following the Effective Date, the Barnett Shale Properties)
having an Engineered Value equal to or greater than (a) for the period from and
after the Effective Date to but excluding the date that is ninety days following
the Effective Date, 135% of the lesser of (i) the Borrowing Base then in effect
and (ii) the Aggregate Commitment, and (b) for any period thereafter, 180% of
the lesser of (i) the Borrowing Base then in effect and (ii) the Aggregate
Commitment; provided, that in the case of each of clauses (a) and (b) above, the
Engineered Value of the Virginia Borrowing Base Properties that are deemed to be
subject to a Mortgage for purposes of this Agreement shall not exceed
thirty-five percent (35%) of such total Engineered Value of the Borrowing Base
Properties subject to a Lien granted pursuant to a Mortgage in favor of the
Administrative Agent, for the benefit of the Secured Parties. From time to time
thereafter, including within the ninety day period after the Effective Date, the
Borrower shall execute and deliver, or cause to be executed and delivered,
additional Mortgages and, to the extent applicable, amendments to, or amendment
and restatements of, the Mortgages in existence prior to the Effective Date
(other than any Mortgages covering any Barnett Shale Properties), in form and
substance reasonably satisfactory to the Administrative Agent, as may reasonably
be required to maintain compliance with this Section 6.09.
     Section 6.10. Title Data. Upon Administrative Agent’s request at any time a
Default shall have occurred and is continuing, the Borrower will, and will cause
each Guarantor to, deliver to the Administrative Agent such evidence of title as
the Administrative Agent shall deem reasonably necessary or appropriate to
verify (a) the ownership of eighty percent (80%) of the Engineered Value of the
Mortgaged Properties of the Borrower and the Guarantors and (b) the validity,
perfection and priority of the Liens created by such Mortgages and such other
matters regarding such Mortgages as Administrative Agent shall reasonably
request.
     Section 6.11. Swap Agreements. Upon the request of the Majority Lenders,
the Borrower and each Restricted Subsidiary shall use their commercially
reasonable efforts to cause each Swap Agreement to which the Borrower or any
Restricted Subsidiary is a party to (a) expressly permit such assignment and
(b) upon the occurrence of any default or event of default under such agreement
or contract, (i) to permit the Lenders to cure such default or event of default
and assume the obligations of such Credit Party under such agreement or contract
and (ii) to prohibit the termination of such agreement or contract by the
counterparty thereto if the Lenders assume the obligations of such Credit Party
under such agreement or contract and the Lenders take the actions required under
the foregoing clause (i). Upon the request of the Administrative Agent, the
Borrower shall, within thirty (30) days of such request, provide to the
Administrative Agent and each Lender copies of all agreements, documents and
instruments evidencing the Swap Agreements not previously delivered to the
Administrative Agent and Lenders, certified as true and correct by a Responsible
Officer of the Borrower, and such other information regarding such Swap
Agreements as the Administrative Agent and Lenders may reasonably request.

Range Resources Credit Agreement — Page 65



--------------------------------------------------------------------------------



 



     Section 6.12. Operation of Oil and Gas Interests.
     (a) Each Borrower will, and will cause each Restricted Subsidiary to,
maintain, develop and operate its Oil and Gas Interests in a good and
workmanlike manner, and observe and comply with all of the terms and provisions,
express or implied, of all oil and gas leases relating to such Oil and Gas
Interests so long as such Oil and Gas Interests are capable of producing
Hydrocarbons and accompanying elements in paying quantities, except where such
failure to comply could not reasonably be expected to have a Material Adverse
Effect.
     (b) Borrower will, and will cause each Restricted Subsidiary to, comply in
all respects with all contracts and agreements applicable to or relating to its
Oil and Gas Interests or the production and sale of Hydrocarbons and
accompanying elements therefrom, except to the extent a failure to so comply
could not reasonably be expected to have a Material Adverse Effect.
     Section 6.13. Restricted Subsidiaries. In the event any Person is or
becomes a Restricted Subsidiary, Borrower will (a) promptly take all action
necessary to comply with Section 6.14, (b) promptly take all such action and
execute and deliver, or cause to be executed and delivered, to the
Administrative Agent all such documents, opinions, instruments, agreements, and
certificates similar to those described in Section 5.01(b) and Section 5.01(c)
that the Administrative Agent may reasonably request, and (c) promptly cause
such Restricted Subsidiary to (i) become a party to this Agreement and Guarantee
the Obligations by executing and delivering to the Administrative Agent a
Counterpart Agreement in the form of Exhibit C, and (ii) to the extent required
to comply with Section 6.09 or as requested by the Administrative Agent, execute
and deliver Mortgages and other Security Instruments creating a Lien prior and
superior in right to any other Person, subject to Liens permitted by
Section 7.02, in such Restricted Subsidiary’s Oil and Gas Interests and other
assets. Upon delivery of any such Counterpart Agreement to the Administrative
Agent, notice of which is hereby waived by each Credit Party, such Restricted
Subsidiary shall be a Guarantor and shall be as fully a party hereto as if such
Restricted Subsidiary were an original signatory hereto. Each Credit Party
expressly agrees that its obligations arising hereunder shall not be affected or
diminished by the addition or release of any other Credit Party hereunder. This
Agreement shall be fully effective as to any Credit Party that is or becomes a
party hereto regardless of whether any other Person becomes or fails to become
or ceases to be a Credit Party hereunder. With respect to each such Restricted
Subsidiary, the Borrower shall promptly send to the Administrative Agent written
notice setting forth with respect to such Person the date on which such Person
became a Restricted Subsidiary of the Borrower, and supplement the data required
to be set forth in the Schedules to this Agreement as a result of the
acquisition or creation of such Restricted Subsidiary; provided that such
supplemental data must be reasonably acceptable to the Administrative Agent and
Majority Lenders.
     Section 6.14. Pledged Equity Interests. On the date hereof and promptly
after the time that any Restricted Subsidiary of the Borrower is created or
acquired or any Unrestricted Subsidiary becomes a Restricted Subsidiary, the
Borrower and the Restricted Subsidiaries (as applicable) shall execute and
deliver to the Administrative Agent for the benefit of the Secured Parties, the
Pledge Agreement (or an amendment to the Pledge Agreement) from the Borrower
and/or the Restricted Subsidiaries (as applicable) covering all Equity Interests
owned by the

Range Resources Credit Agreement — Page 66



--------------------------------------------------------------------------------



 



Borrower or such Restricted Subsidiaries in such Restricted Subsidiaries,
together with all certificates (or other evidence acceptable to Administrative
Agent) evidencing the issued and outstanding Equity Interests of each such
Restricted Subsidiary of every class owned by such Credit Party (as applicable)
which, if certificated, shall be duly endorsed or accompanied by stock powers
executed in blank (as applicable), as Administrative Agent shall deem necessary
or appropriate to grant, evidence and perfect a first priority security interest
in the issued and outstanding Equity Interests owned by Borrower or any
Restricted Subsidiary in each Restricted Subsidiary. Notwithstanding the
foregoing, neither the Borrower nor any Restricted Subsidiary shall be required
to pledge in excess of 65% of the voting Equity Interests of any Restricted
Subsidiary that is a Foreign Subsidiary (and shall not be required to pledge any
Equity Interests of a second-tier Foreign Subsidiary).
     Section 6.15. Further Assurances. Each Credit Party, at its sole cost and
expense, will, and will cause each Restricted Subsidiary to, execute and
deliver, or cause to be executed and delivered, promptly after reasonable
request hereunder, such additional mortgages, deeds of trust, security
agreements, financing statements, reports, certificates or other documents,
agreements and instruments, all in form and substance reasonably satisfactory to
the Administrative Agent, and take all such actions as may be requested
hereunder or as the Administrative Agent may reasonably request for the purposes
of implementing or effectuating the rights of the Administrative Agent and the
Lenders with respect to the Collateral pursuant hereto or thereto or complying
with the conditions, covenants and agreements of the Credit Parties in this
Agreement and the other Loan Documents.
Article VII
Negative Covenants
     Until the Aggregate Commitment has expired or terminated and the principal
of and interest on each Loan and all fees payable hereunder have been paid in
full and all Letters of Credit have expired or terminated and all LC
Disbursements shall have been reimbursed, each Credit Party covenants and agrees
with the Lenders that:
     Section 7.01. Indebtedness. The Borrower will not, nor will it permit any
of its Restricted Subsidiaries to, create, incur, assume or permit to exist any
Indebtedness, except:
     (a) the Obligations;
     (b) Indebtedness existing on the date hereof and set forth in Schedule 7.01
and extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof;
     (c) Indebtedness of the Borrower to any Guarantor and of any Guarantor to
the Borrower or any other Guarantor; provided, that all such Indebtedness shall
be unsecured and subordinated in right of payment to the payment in full of all
of the Obligations as provided in Section 8.06;
     (d) Guarantees of the Obligations;

Range Resources Credit Agreement — Page 67



--------------------------------------------------------------------------------



 



     (e) Indebtedness of the Borrower and the Restricted Subsidiaries incurred
to finance the acquisition, construction or improvement of any fixed or capital
assets, including Capital Lease Obligations and any Indebtedness assumed in
connection with the acquisition of any such assets or secured by a Lien on any
such assets prior to the acquisition thereof, and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof; provided that (i) in the case of any acquisition,
construction or improvement of any fixed or capital asset, such Indebtedness
(other than Capital Lease Obligations) is incurred prior to or within 90 days
after such acquisition or the completion of such construction or improvement and
(ii) the aggregate principal amount of Indebtedness permitted by this clause (e)
shall not exceed $200,000,000 at any time outstanding;
     (f) Indebtedness incurred or deposits made by the Borrower and any
Restricted Subsidiary (i) under worker’s compensation laws, unemployment
insurance laws or similar legislation, or (ii) in connection with bids, tenders,
contracts (other than for the payment of Indebtedness) or leases to which such
Credit Party is a party, (iii) to secure public or statutory obligations of such
Credit Party, and (iv) of cash or U.S. Government Securities made to secure the
performance of statutory obligations, surety, stay, customs and appeal bonds to
which such Credit Party is a party in connection with the operation of the Oil
and Gas Interests, in each case in the ordinary course of business;
     (g) Indebtedness of any Borrower or any Restricted Subsidiary under
(i) Swap Agreements to the extent permitted under Section 7.05, (ii) Advance
Payment Contracts permitted under Section 7.12, and (iii) Sale and Leaseback
Transactions permitted under Section 7.12;
     (h) unsecured Indebtedness under the Senior Notes (and any Permitted
Refinancing thereof) in an aggregate principal amount not exceeding
$2,100,000,000 at any time outstanding and extensions, renewals, and
replacements of any such Indebtedness that is unsecured and does not cause the
aggregate principal amount of the Senior Notes to exceed the maximum principal
amount permitted under this clause (h) as of the date of such extension, renewal
or replacement; and
     (i) other unsecured Indebtedness of the Credit Parties in an aggregate
principal amount not exceeding $50,000,000 at any time outstanding.
     Section 7.02. Liens. The Borrower will not, nor will it permit any of its
Restricted Subsidiaries to, create, incur, assume or permit to exist any Lien on
any property or asset now owned or hereafter acquired by it, or assign or sell
any income or revenues (including accounts receivable) or rights in respect of
any thereof, except:
     (a) any Lien created pursuant to this Agreement or the Security
Instruments;
     (b) Permitted Encumbrances;
     (c) any Lien on any property or asset of the Borrower or any Restricted
Subsidiary existing on the date hereof and set forth in Schedule 7.02; provided
that (i) such Lien shall not apply to any other property or asset of the
Borrower or any other Restricted Subsidiary and (ii)

Range Resources Credit Agreement — Page 68



--------------------------------------------------------------------------------



 



such Lien shall secure only those obligations which it secures on the date
hereof and extensions, renewals and replacements thereof that do not increase
the outstanding principal amount thereof;
     (d) any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower or any Restricted Subsidiary or existing on any property
or asset of any Person that becomes a Restricted Subsidiary after the date
hereof prior to the time such Person becomes a Restricted Subsidiary; provided
that (i) such Lien secures Indebtedness permitted by Section 7.01(e), (ii) such
Lien is not created in contemplation of or in connection with such acquisition
or such Person becoming a Restricted Subsidiary, as the case may be, (iii) such
Lien shall not apply to any other property or assets of the Borrower or any
other Restricted Subsidiary and (iv) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Restricted Subsidiary, as the case may be and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof; and
     (e) Liens on fixed or capital assets acquired, constructed or improved by
the Borrower or any Restricted Subsidiary; provided that (i) such Liens, secure
Indebtedness permitted by Section 7.01(e), (ii) such security interests and the
Indebtedness secured thereby are incurred prior to or within 90 days after such
acquisition or the completion of such construction or improvement, (iii) the
Indebtedness secured thereby does not exceed the cost of acquiring, constructing
or improving such fixed or capital assets and (iv) such security interests shall
not apply to any other property or assets of the Borrower or any other
Restricted Subsidiaries.
     Section 7.03. Fundamental Changes.
     (a) The Borrower will not, nor will it permit any of its Restricted
Subsidiaries to, merge into or consolidate with any other Person, or permit any
other Person to merge into or consolidate with it, or Dispose of (in one
transaction or in a series of transactions) all or any substantial part of the
assets of the Borrower and its Restricted Subsidiaries taken as a whole, or any
of its Borrowing Base Properties or any of the Equity Interests of any
Restricted Subsidiary (in each case, whether now owned or hereafter acquired),
or liquidate or dissolve, except that, the Borrower or any Restricted Subsidiary
may sell Hydrocarbons produced from its Oil and Gas Interests in the ordinary
course of business, and if at the time thereof and immediately after giving
effect thereto no Default shall have occurred and be continuing:
          (i) any Restricted Subsidiary may merge into the Borrower in a
transaction in which the Borrower is the surviving entity,
          (ii) any Restricted Subsidiary may merge into any other Restricted
Subsidiary in a transaction in which the surviving entity is a Restricted
Subsidiary,
          (iii) any Restricted Subsidiary may Dispose of its assets to the
Borrower or to another Restricted Subsidiary,
          (iv) any Restricted Subsidiary may liquidate or dissolve if the
Borrower determines in good faith that such liquidation or dissolution is in the
best interests of the Borrower and is not materially disadvantageous to the
Lenders,

Range Resources Credit Agreement — Page 69



--------------------------------------------------------------------------------



 



          (v) the Borrower or any Restricted Subsidiary may Dispose of equipment
and related items in the ordinary course of business, that are obsolete or no
longer necessary in the business of the Borrower or any of its Restricted
Subsidiaries or that is being replaced by equipment of comparable value and
utility,
          (vi) subject to Section 2.12(b), the Borrower or any Restricted
Subsidiary may Dispose of Borrowing Base Properties (pursuant to a Disposition
of all, but not less than all, of the Equity Interests of any Restricted
Subsidiary owning Borrowing Base Properties or otherwise); provided that the
Engineered Value (as assigned by the Administrative Agent) of all Borrowing Base
Properties Disposed of between Scheduled Redeterminations does not exceed, in
the aggregate for all Credit Parties taken as a whole, ten percent (10%) of the
Borrowing Base most recently determined,
          (vii) with the prior written consent of the Required Lenders and
subject to Section 2.12(b), the Borrower or any Restricted Subsidiary may
Dispose of Borrowing Base Properties (pursuant to a Disposition of all, but not
less than all, of the Equity Interests of any Restricted Subsidiary owning
Borrowing Base Properties or otherwise) not otherwise permitted pursuant to the
foregoing clause (vi); provided, that the Credit Parties may not Dispose of (in
one transaction or a series of related transactions) all or substantially all of
the Borrowing Base Properties of the Credit Parties (whether pursuant to a
Disposition of Equity Interests of a Restricted Subsidiary or otherwise) without
the prior written consent of all of the Lenders;
          (viii) the Borrower or any Restricted Subsidiary may Dispose of
Barnett Shale Properties (pursuant to a Disposition of all, but not less than
all, of the Equity Interests of any Restricted Subsidiary owning Barnett Shale
Properties or otherwise); provided that if at the time of such Disposition, the
Barnett Shale Properties constitute Borrowing Base Properties for purposes of
this Agreement, (1) at the time of and immediately after giving effect to such
Disposition, no Default shall exist or be caused thereby, (2) the consideration
received in connection with such Disposition shall be greater than or equal to
the fair market value of the Barnett Shale Properties subject to such
Disposition, as reasonably determined in good faith by the board of directors of
the Borrower, and, if requested by the Administrative Agent, the Borrower shall
deliver to the Administrative Agent a certificate of a Responsible Officer
certifying to that effect, (3) at least 75% of the consideration received by the
Borrower or any Restricted Subsidiary in respect of such Disposition shall be
cash or cash equivalents, (4) the Borrowing Base shall be adjusted by an amount
equal to the Engineered Value of the Barnett Shale Properties subject to such
Disposition as determined by the Required Lenders, (5) the Borrower shall prepay
the Loans to the extent required by Section 2.12(b) as a result of such
Disposition (after giving effect to the adjustment of the Borrowing Base
required in clause (4) above), and (6) the Credit Parties shall be in compliance
with the terms of Section 6.09 immediately after giving effect to such
Disposition; and
          (ix) the Borrower or any Restricted Subsidiary may Dispose of assets
in a Sale and Leaseback Transaction permitted under Section 7.12.

Range Resources Credit Agreement — Page 70



--------------------------------------------------------------------------------



 



     (b) For purposes of determining compliance with clause (vi) of
Section 7.03(a) with respect to any exchange of Oil and Gas Interests, the value
of such exchange shall be the net reduction, if any, in Engineered Value (as
determined by the Administrative Agent) realized or resulting from such
exchange.
     (c) The Borrower will not, nor will it permit any of its Restricted
Subsidiaries to, (i) engage to any material extent in any business other than
businesses of the type conducted by the Borrower and its Restricted Subsidiaries
on the date of execution of this Agreement and after giving effect to the
Transactions and businesses reasonably related thereto or (ii) change the fiscal
year of any Credit Party.
     (d) In the event of a Disposition of all or substantially all of the assets
of any Guarantor or a Disposition of all of the Equity Interests of any
Guarantor, in each case, which Disposition is permitted pursuant to the terms of
Section 7.03, then effective upon the consummation of such Disposition, (i) such
Guarantor shall be automatically released and relieved of any obligations as a
Guarantor under Article VIII hereof, and (ii) the Administrative Agent’s Liens
in the Equity Interests of and Collateral owned by such Guarantor shall be
automatically released. The Administrative Agent shall execute, at the sole
expense and cost of the Borrower, any documents and instruments reasonably
requested by the Borrower from time to time in order to further evidence the
release of Liens and Guarantee pursuant to this Section 7.03.
     Section 7.04. Investments, Loans, Advances, Guarantees and Acquisitions.
The Borrower will not, nor will it permit any of its Restricted Subsidiaries to,
purchase, hold or acquire (including pursuant to any merger with any Person that
was not a wholly owned Restricted Subsidiary prior to such merger) any capital
stock, evidences of Indebtedness or other securities (including any option,
warrant or other right to acquire any of the foregoing) of, make or permit to
exist any loans or advances to, Guarantee any Indebtedness of, or make or permit
to exist any investment or any other interest in, any other Person, or purchase
or otherwise acquire (in one transaction or a series of transactions) any assets
of any other Person constituting a business unit, except:
     (a) Permitted Investments;
     (b) investments by any Credit Party in any Restricted Subsidiary or in any
Person that is, or thereby becomes, a Restricted Subsidiary;
     (c) investments by the Borrower or any Guarantor consisting of intercompany
Indebtedness permitted under Section 7.01(c);
     (d) Guarantees constituting Indebtedness permitted by Section 7.01;
     (e) investments by the Borrower and its Restricted Subsidiaries that are
(1) customary in the oil and gas business, (2) made in the ordinary course of
the Borrower’s or such Restricted Subsidiary’s business, and (3) made in the
form of, or pursuant to, oil, gas and mineral leases, operating agreements,
farm-in agreements, farm-out agreements, development agreements, unitization
agreements, joint bidding agreements, services contracts and other similar
agreements that a reasonable and prudent oil and gas industry owner or operator
would find acceptable;

Range Resources Credit Agreement — Page 71



--------------------------------------------------------------------------------



 



     (f) investments consisting of Swap Agreements to the extent permitted under
Section 7.05; and
     (g) investments existing on the date hereof and set forth on Schedule 7.04
but not any increases in or additions to such investments except as otherwise
permitted by this Section 7.04;
     (h) investments consisting of Restricted Payments to the extent permitted
by Section 7.06(d); and
     (i) other investments by the Borrower and the Restricted Subsidiaries;
provided that, on the date any such other investment is made, the amount of such
investment, together with all other investments made pursuant to this clause
(i) of Section 7.04 (in each case determined based on the cost of such
investment) since the Effective Date, does not exceed in the aggregate, ten
percent (10%) of the Borrowing Base in effect on the Effective Date.
     Section 7.05. Swap Agreements. The Borrower will not, nor will it permit
any of its Restricted Subsidiaries to, enter into or maintain any Swap
Agreement, except the Existing Swap Agreements, and Swap Agreements entered into
in the ordinary course of business with Approved Counterparties and not for
speculative purposes to:
     (a) hedge or mitigate price risks with respect to Crude Oil, Natural Gas
Liquids and Natural Gas to which the Borrower or any Restricted Subsidiary has
actual exposure; provided that at the time the Borrower or any Restricted
Subsidiary enters into any such Swap Agreement, such Swap Agreement (x) does not
have a term greater than sixty (60) months from the date such Swap Agreement is
entered into, and (y) when aggregated with all other Swap Agreements (including
the Existing Swap Agreements) then in effect would not cause the aggregate
notional volume per month for each of Crude Oil, Natural Gas Liquids and Natural
Gas, calculated separately, under all Swap Agreements (including the Existing
Swap Agreements) then in effect (other than Excluded Hedges) to exceed, as of
the date such Swap Agreement is executed, ninety percent (90%) of the forecasted
production from proved developed producing reserves of the Borrower and the
Restricted Subsidiaries, taken as a whole, for any month during the forthcoming
five year period; and
     (b) effectively cap, collar or exchange interest rates (from fixed to
floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of any Credit
Party; provided that at the time the Borrower or any Restricted Subsidiary
enters into any such Swap Agreement, such Swap Agreement, when aggregated with
all other Swap Agreements (including the Existing Swap Agreements) then in
effect, would not cause the aggregate notional amount of Indebtedness under all
Swap Agreements (including the Existing Swap Agreements) to exceed, as of the
date such Swap Agreement is entered into, eighty percent (80%) of the
Consolidated Funded Indebtedness of the Borrower and its Consolidated
Subsidiaries projected to be outstanding at any time after such date;
     provided, that with respect to the immediately foregoing clauses (a) and
(b), no Credit Party may materially amend or modify or voluntarily cancel or
terminate any Swap Agreement or hedge transaction (including the Existing Swap
Agreements and related hedge transaction)

Range Resources Credit Agreement — Page 72



--------------------------------------------------------------------------------



 



unless the Borrower or such Credit Party provides written notice thereof to the
Administrative Agent within five (5) Business Days after such amendment,
modification, cancellation or termination setting forth, in reasonable detail,
the Swap Agreements and related hedge transactions affected thereby.
     Section 7.06. Restricted Payments. The Borrower will not, nor will it
permit any of its Restricted Subsidiaries to, declare or make, or agree to pay
or make, directly or indirectly, any Restricted Payment, except that (a) the
Borrower may declare and pay dividends and make distributions with respect to
its Equity Interests payable solely in additional Equity Interests of the
Borrower, other than Disqualified Stock, (b) so long as no Default shall have
occurred and be continuing or would be caused thereby, the Borrower may make
Restricted Payments pursuant to and in accordance with stock option plans or
other benefit plans for management or employees of the Borrower and its
Restricted Subsidiaries; provided that any such Restricted Payments that are
required to be made by the issuance of additional Equity Interests of the
Borrower may be made regardless of whether a Default shall have occurred and is
continuing, (c) any Restricted Subsidiary may make Restricted Payments to the
Borrower or any Guarantor, (d) so long as no Default shall have occurred and be
continuing or would be caused thereby, the Borrower may make Restricted Payments
in an aggregate amount not to exceed $20,000,000, plus (i) 50% of cumulative
Consolidated Net Income after December 31, 2001 (taken as one accounting period,
but excluding any non-cash gains or losses associated with the application of
FASB Statement 121 and Accounting Standards Codification Section 815-10), plus
(ii) 66-2/3% of the aggregate net cash proceeds received by the Borrower from
the issuance of its Equity Interests (other than Disqualified Stock) at any time
after December 31, 2001, minus (iii) Restricted Payments made pursuant to
Section 7.06(d) of the Original Credit Agreement (or pursuant to any equivalent
section of any of its predecessor agreements) prior to the Effective Date, and
(e) so long as no Default shall have occurred and be continuing or would be
caused thereby, the Credit Parties may make Restricted Payments with respect to
the Senior Notes with the proceeds of any Permitted Refinancing permitted
pursuant to Section 7.01(h).
     Section 7.07. Transactions with Affiliates. The Borrower will not, nor will
it permit any of its Restricted Subsidiaries to, sell, lease or otherwise
transfer any property or assets to, or purchase, lease or otherwise acquire any
property or assets from, or otherwise engage in any other transactions with, any
of its Affiliates, except (a) in the ordinary course of business at prices and
on terms and conditions not less favorable to the Borrower or such Restricted
Subsidiary than could be obtained on an arm’s-length basis from unrelated third
parties, (b) transactions between or among the Borrower and its Restricted
Subsidiaries not involving any other Affiliate, including transactions permitted
under Section 7.03(a)(iii), (c) transactions described on Schedule 7.07, and
(d) any Restricted Payment permitted by Section 7.06.
     Section 7.08. Restrictive Agreements. The Borrower will not, nor will it
permit any of its Restricted Subsidiaries to, directly or indirectly, enter
into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (a) the ability of the
Borrower or any Restricted Subsidiary to create, incur or permit to exist any
Lien upon any of its property or assets, or (b) the ability of any Restricted
Subsidiary to pay dividends or other distributions with respect to any of its
Equity Interests or to make or repay loans or advances to the Borrower or any
Restricted Subsidiary or to Guarantee Indebtedness of the Borrower or any
Restricted Subsidiary; provided that (i) the foregoing shall not apply to

Range Resources Credit Agreement — Page 73



--------------------------------------------------------------------------------



 



restrictions and conditions imposed by law, this Agreement or the Indenture (or
any documents evidencing or relating to the issuance of any permitted Senior
Notes or any Permitted Refinancing), (ii) the foregoing shall not apply to
restrictions and conditions existing on the date hereof identified on
Schedule 7.08 (but shall apply to any extension or renewal of, or any amendment
or modification expanding the scope of, any such restriction or condition),
(iii) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness and (iv) clause (a) of the foregoing shall not
apply to customary provisions in leases and other contracts restricting the
assignment thereof.
     Section 7.09. Disqualified Stock. The Borrower will not, nor will it permit
any of its Restricted Subsidiaries to, issue any Disqualified Stock.
     Section 7.10. Amendments to Organizational Documents. The Borrower will
not, nor will it permit any of its Restricted Subsidiaries to, enter into or
permit any material modification or amendment of, or waive any material right or
obligation of any Person under its Organizational Documents other than
amendments, modifications or waivers required in connection with any
transactions among the Borrower and the Restricted Subsidiaries permitted under
Section 7.03(a) and not involving any other Person.
     Section 7.11. Financial Covenants.
     (a) Consolidated Current Ratio. The Borrower will not permit the
Consolidated Current Ratio as of the end of each fiscal quarter, commencing with
the fiscal quarter ending December 31, 2010, to be less than 1.00 to 1.00.
     (b) Leverage Ratio. The Borrower will not permit the Consolidated Leverage
Ratio, determined as of the end of each fiscal quarter, commencing with the
fiscal quarter ending December 31, 2010, to be greater than 4.25 to 1.00. As
used herein, with respect to any fiscal quarter, “Consolidated Leverage Ratio”
means the ratio of (A) Consolidated Funded Indebtedness as of the end of such
fiscal quarter to (B) Consolidated EBITDAX for the trailing four fiscal quarter
period ending on the last day of such fiscal quarter; provided that unless an
Event of Default has occurred and is continuing, for purposes of determining the
Consolidated Leverage Ratio as of any date of determination, the calculation of
Consolidated Funded Indebtedness shall be made by subtracting therefrom the
aggregate amount of cash on deposit in the Cash Collateral Account as of such
date as a result of the existence of any Defaulting Lender.
     Section 7.12. Sale and Leaseback Transactions and other Liabilities. The
Borrower will not, nor will it permit any Restricted Subsidiary to, enter into
or suffer to exist any (a) Sale and Leaseback Transaction, (b) Advance Payment
Contracts or (c) any other transaction pursuant to which it incurs or has
incurred Off-Balance Sheet Liabilities, except for (i) Swap Agreements permitted
under Section 7.05, (ii) Sale and Leaseback Transactions in which the aggregate
consideration received by the Credit Parties does not exceed $100,000,000 for
all such Sale and Leaseback Transactions, taken as a whole; provided that
(x) the consideration received by the Credit Parties from any such Sale and
Leaseback Transaction is at least equal to the fair market value of the assets
subject to such Sale and Leaseback Transaction and (y) at least 85% of the

Range Resources Credit Agreement — Page 74



--------------------------------------------------------------------------------



 



consideration received by the Credit Parties in respect of such Sale and
Leaseback Transaction is cash or cash equivalents, and (iii) Advance Payment
Contracts; provided that (x) the aggregate outstanding amount of all Advance
Payments received by the Credit Parties from various customers in connection
with the Credit Parties’ credit management of such customers that have not been
satisfied by delivery of production does not exceed $25,000,000 at any time and
(y) the aggregate amount of all other Advance Payments received by the Credit
Parties that have not been satisfied by delivery of production does not exceed
$5,000,000 at any time.
Article VIII
Guarantee of Obligations
     Section 8.01. Guarantee of Payment. Each Guarantor unconditionally and
irrevocably guarantees to the Administrative Agent for the benefit of the
Secured Parties, the punctual payment of all Obligations now or which may in the
future be owing by any Credit Party (the “Guaranteed Liabilities”). This
Guarantee is a guaranty of payment and not of collection only. The
Administrative Agent shall not be required to exhaust any right or remedy or
take any action against the Borrower or any other Person or any Collateral. The
Guaranteed Liabilities include interest accruing after the commencement of a
proceeding under bankruptcy, insolvency or similar laws of any jurisdiction at
the rate or rates provided in the Loan Documents, or the Swap Agreements between
any Credit Party and any Secured Party, as the case may be, regardless of
whether such interest is an allowed claim. Each Guarantor agrees that, as
between the Guarantor and the Administrative Agent, the Guaranteed Liabilities
may be declared to be due and payable for the purposes of this Guarantee
notwithstanding any stay, injunction or other prohibition which may prevent,
delay or vitiate any declaration as regards the Borrower or any other Guarantor
and that in the event of a declaration or attempted declaration, the Guaranteed
Liabilities shall immediately become due and payable by each Guarantor for the
purposes of this Guarantee.
     Section 8.02. Guarantee Absolute. Each Guarantor guarantees that the
Guaranteed Liabilities shall be paid strictly in accordance with the terms of
this Agreement and the Swap Agreements to which any Secured Party is a party.
The liability of each Guarantor hereunder is absolute and unconditional
irrespective of: (a) any change in the time, manner or place of payment of, or
in any other term of, all or any of the Loan Documents or the Guaranteed
Liabilities, or any other amendment or waiver of or any consent to departure
from any of the terms of any Loan Document or Guaranteed Liability, including
any increase or decrease in the rate of interest thereon; (b) any release or
amendment or waiver of, or consent to departure from, any other guaranty or
support document, or any exchange, release or non-perfection of any Collateral,
for all or any of the Loan Documents or Guaranteed Liabilities; (c) any present
or future law, regulation or order of any jurisdiction (whether of right or in
fact) or of any agency thereof purporting to reduce, amend, restructure or
otherwise affect any term of any Loan Document or Guaranteed Liability;
(d) without being limited by the foregoing, any lack of validity or
enforceability of any Loan Document or Guaranteed Liability; and (e) any other
setoff, defense or counterclaim whatsoever (in any case, whether based on
contract, tort or any other theory) with respect to the Loan Documents or the
transactions contemplated thereby which might constitute a legal or equitable
defense available to, or discharge of, the Borrower or a Guarantor.

Range Resources Credit Agreement — Page 75



--------------------------------------------------------------------------------



 



     Section 8.03. Guarantee Irrevocable. This Guarantee is a continuing
guaranty of the payment of all Guaranteed Liabilities now or hereafter existing
under this Agreement and such Swap Agreements to which any Secured Party is a
party and shall remain in full force and effect until payment in full of all
Guaranteed Liabilities and other amounts payable hereunder and until this
Agreement and the Swap Agreements are no longer in effect or, if earlier, when
the Guarantor has given the Administrative Agent written notice that this
Guarantee has been revoked; provided that any notice under this Section shall
not release the revoking Guarantor from any Guaranteed Liability, absolute or
contingent, existing prior to the Administrative Agent’s actual receipt of the
notice at its branches or departments responsible for this Agreement and such
Swap Agreements and reasonable opportunity to act upon such notice.
     Section 8.04. Reinstatement. This Guarantee shall continue to be effective
or be reinstated, as the case may be, if at any time any payment of any of the
Guaranteed Liabilities is rescinded or must otherwise be returned by any Secured
Party on the insolvency, bankruptcy or reorganization of the Borrower, or any
other Credit Party, or otherwise, all as though the payment had not been made.
     Section 8.05. Subrogation. No Guarantor shall exercise any rights which it
may acquire by way of subrogation, by any payment made under this Guarantee or
otherwise, until all the Guaranteed Liabilities have been paid in full and this
Agreement and the Swap Agreements to which any Lender Counterparty is a party
are no longer in effect. If any amount is paid to the Guarantor on account of
subrogation rights under this Guarantee at any time when all the Guaranteed
Liabilities have not been paid in full, the amount shall be held in trust for
the benefit of the Lenders and the other Secured Parties and shall be promptly
paid to the Administrative Agent to be credited and applied to the Guaranteed
Liabilities, whether matured or unmatured or absolute or contingent, in
accordance with the terms of this Agreement and such Swap Agreements. If any
Guarantor makes payment to the Administrative Agent, Lenders, or any other
Secured Parties of all or any part of the Guaranteed Liabilities and all the
Guaranteed Liabilities are paid in full and this Agreement and such Swap
Agreements are no longer in effect, the Administrative Agent, Lenders and the
other Secured Parties shall, at such Guarantor’s request, execute and deliver to
such Guarantor appropriate documents, without recourse and without
representation or warranty, necessary to evidence the transfer by subrogation to
such Guarantor of an interest in the Guaranteed Liabilities resulting from the
payment.
     Section 8.06. Subordination. Without limiting the rights of the
Administrative Agent, the Lenders and the the other Secured Parties under any
other agreement, any liabilities owed by any Guarantor to any other Guarantor in
connection with any extension of credit or financial accommodation by any
Guarantor to or for the account of another Guarantor, including but not limited
to interest accruing at the agreed contract rate after the commencement of a
bankruptcy or similar proceeding, are hereby subordinated to the Guaranteed
Liabilities, and such liabilities of any Guarantor to such other Guarantor, if
the Administrative Agent so requests, shall be collected, enforced and received
by such other Guarantor as trustee for the Administrative Agent and shall be
paid over to the Administrative Agent on account of the Guaranteed Liabilities
but without reducing or affecting in any manner the liability of the Guarantor
under the other provisions of this Guarantee.

Range Resources Credit Agreement — Page 76



--------------------------------------------------------------------------------



 



     Section 8.07. Payments Generally. All payments by the Guarantors shall be
made in the manner, at the place and in the currency (the “Payment Currency”)
required by the Loan Documents and the Swap Agreement to which any Lender
Counterparty is a party, as the case may be; provided, however, that (if the
Payment Currency is other than Dollars) any Guarantor may, at its option (or, if
for any reason whatsoever any Guarantor is unable to effect payments in the
foregoing manner, such Guarantor shall be obligated to) pay to the
Administrative Agent at its principal office the equivalent amount in Dollars
computed at the selling rate of the Administrative Agent or a selling rate
chosen by the Administrative Agent, most recently in effect on or prior to the
date the Guaranteed Liability becomes due, for cable transfers of the Payment
Currency to the place where the Guaranteed Liability is payable. In any case in
which any Guarantor makes or is obligated to make payment in Dollars, the
Guarantor shall hold the Administrative Agent, the Lenders and the other Secured
Parties harmless from any loss incurred by the Administrative Agent, any Lender
or any other Secured Party arising from any change in the value of Dollars in
relation to the Payment Currency between the date the Guaranteed Liability
becomes due and the date the Administrative Agent, such Lender or such other
Secured Party is actually able, following the conversion of the Dollars paid by
such Guarantor into the Payment Currency and remittance of such Payment Currency
to the place where such Guaranteed Liability is payable, to apply such Payment
Currency to such Guaranteed Liability.
     Section 8.08. Setoff. Each Guarantor agrees that, in addition to (and
without limitation of) any right of setoff, banker’s lien or counterclaim the
Administrative Agent, any Lender or any other Secured Party may otherwise have,
the Administrative Agent, such Lender or such other Secured Party shall be
entitled, at its option, to offset balances (general or special, time or demand,
provisional or final) held by it for the account of any Guarantor at any office
of the Administrative Agent, such Lender or such other Secured Party, in Dollars
or in any other currency, against any amount payable by such Guarantor under
this Guarantee which is not paid when due (regardless of whether such balances
are then due to such Guarantor), in which case it shall promptly notify such
Guarantor thereof; provided that the failure of the Administrative Agent, such
Lender, or such other Secured Party to give such notice shall not affect the
validity thereof.
     Section 8.09. Formalities. Each Guarantor waives presentment, notice of
dishonor, protest, notice of acceptance of this Guarantee or incurrence of any
Guaranteed Liability and any other formality with respect to any of the
Guaranteed Liabilities or this Guarantee.
     Section 8.10. Limitations on Guarantee. The provisions of the Guarantee
under this Article VIII are severable, and in any action or proceeding involving
any state corporate law, or any state, federal or foreign bankruptcy,
insolvency, reorganization or other law affecting the rights of creditors
generally, if the obligations of any Guarantor under this Guarantee would
otherwise be held or determined to be avoidable, invalid or unenforceable on
account of the amount of such Guarantor’s liability under this Guarantee, then,
notwithstanding any other provision of this Guarantee to the contrary, the
amount of such liability shall, without any further action by the Guarantors,
the Administrative Agent, any Lender or any other Secured Party, be
automatically limited and reduced to the highest amount that is valid and
enforceable as determined in such action or proceeding (such highest amount
determined hereunder being the relevant Guarantor’s “Maximum Liability”). This
Section 8.10 with respect to the Maximum Liability of the Guarantors is intended
solely to preserve the rights of the Administrative Agent,

Range Resources Credit Agreement — Page 77



--------------------------------------------------------------------------------



 



Lenders and the other Secured Parties hereunder to the maximum extent not
subject to avoidance under applicable law, and no Guarantor nor any other Person
shall have any right or claim under this Section 8.10 with respect to the
Maximum Liability, except to the extent necessary so that none of the
obligations of any Guarantor hereunder shall not be rendered voidable under
applicable law.
Article IX
Events of Default
     If any of the following events (“Events of Default”) shall occur:
     (a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise (including the failure to comply with
Section 2.12);
     (b) the Borrower shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of three
(3) days;
     (c) any representation or warranty made or deemed made by or on behalf of
the Borrower or any Restricted Subsidiary in or in connection with this
Agreement or any amendment or modification hereof or waiver hereunder, or in any
report, certificate, financial statement or other document furnished pursuant to
or in connection with this Agreement or any amendment or modification hereof or
waiver hereunder or in any Loan Document furnished pursuant to or in connection
with this Agreement or any amendment or modification thereof or waiver
hereunder, shall prove to have been incorrect in any material respect when made
or deemed made;
     (d) the Borrower or any Restricted Subsidiary shall fail to observe or
perform any covenant, condition or agreement contained in Article VII;
     (e) the Borrower or any Restricted Subsidiary shall fail to observe or
perform any covenant, condition or agreement contained in this Agreement (other
than those specified in clause (a), (b) or (d) of this Article) or any Loan
Document, and such failure shall continue unremedied for a period of thirty
(30) days after notice thereof from the Administrative Agent to the Borrower
(which notice will be given at the request of any Lender);
     (f) the Borrower or any Restricted Subsidiary shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness, when and as the same shall become due and payable
and such failure shall continue unremedied beyond any grace period applicable
thereto;
     (g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material

Range Resources Credit Agreement — Page 78



--------------------------------------------------------------------------------



 



Indebtedness to become due, or to require the prepayment, repurchase, redemption
or defeasance thereof, prior to its scheduled maturity; provided that this
clause (g) shall not apply to secured Indebtedness that becomes due as a result
of the voluntary sale or transfer of the property or assets securing such
Indebtedness or to obligations of the Borrower or any Guarantor in respect of
any Swap Agreement unless such Swap Agreement has been terminated;
     (h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Restricted Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Restricted Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;
     (i) the Borrower or any Restricted Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Restricted Subsidiary or
for a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;
     (j) the Borrower or any Restricted Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;
     (k) one or more uninsured judgments for the payment of money in an
aggregate amount in excess of $25,000,000 shall be rendered against the Borrower
or any Restricted Subsidiary or any combination thereof and the same shall
remain undischarged for a period of 30 consecutive days during which execution
shall not be effectively stayed or bonded, or any action shall be legally taken
by a judgment creditor to attach or levy upon any assets of the Borrower or any
Restricted Subsidiary to enforce any such judgment which action has not been
stayed or bonded;
     (l) an ERISA Event shall have occurred that, in the opinion of the Majority
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;
     (m) the delivery by any Guarantor to the Administrative Agent of written
notice that its Guarantee under Article VIII has been revoked or is otherwise
declared invalid or unenforceable; or
     (n) a Change of Control shall occur;

Range Resources Credit Agreement — Page 79



--------------------------------------------------------------------------------



 



then, and in every such event (other than an event with respect to the Borrower
or any Restricted Subsidiary described in clause (h) or (i) of this Article),
and at any time thereafter during the continuance of such event, the
Administrative Agent may, and at the request of the Majority Lenders shall, by
notice to the Borrower, take either or both of the following actions, at the
same or different times: (i) terminate the Aggregate Commitment, and thereupon
the Aggregate Commitment shall terminate immediately, and (ii) declare the Loans
then outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower; and in case of any event with
respect to the Borrower described in clause (h) or (i) of this Article, the
Aggregate Commitment shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Borrower accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower. Without limiting the
foregoing, upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent may, and at the request of the Majority
Lenders shall, exercise any rights and remedies provided to the Administrative
Agent under the Loan Documents or at law or equity, including all remedies
provided by the UCC.
Article X
The Administrative Agent
     Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.
     The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with any Credit Party or other Affiliate thereof as if
it were not the Administrative Agent hereunder.
     The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein. Without limiting the generality of the
foregoing, (a) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing, (b) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby that the Administrative Agent is
required to exercise in writing as directed by the Majority Lenders or the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 11.02), and (c) except
as expressly set forth herein, the Administrative Agent shall not have any duty
to disclose, and shall not be liable for the failure to disclose, any
information relating to any Credit Party that is communicated to or obtained by
the bank serving as Administrative Agent or any of its

Range Resources Credit Agreement — Page 80



--------------------------------------------------------------------------------



 



Affiliates in any capacity. The Administrative Agent shall not be liable for any
action taken or not taken by it with the consent or at the request of the
Majority Lenders or the Required Lenders (or such other number or percentage of
the Lenders as shall be necessary under the circumstances as provided in
Section 11.02) or in the absence of its own gross negligence or willful
misconduct. The Administrative Agent shall be deemed not to have knowledge of
any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article V or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent. No Person identified as a Co-Agent, Co-Syndication Agent,
Co-Documentation Agent (each an “Agent”) or Co-Lead Arranger, in each case in
its respective capacity as such, shall have any responsibilities or duties, or
incur any liability, under this Agreement or the other Loan Documents.
     The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
     The Administrative Agent may perform any and all its duties and exercise
its rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
     Subject to the appointment and acceptance of a successor Administrative
Agent as provided in this paragraph, the Administrative Agent may resign at any
time by notifying the Lenders, the Issuing Bank and the Borrower. Upon any such
resignation, the Majority Lenders shall have the right, in consultation with the
Borrower, to appoint a successor. If no successor shall have been so appointed
by the Majority Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent which shall be a bank with an
office in Chicago, Illinois or New York, New York, or an Affiliate of any such
bank. Upon the acceptance of its appointment as

Range Resources Credit Agreement — Page 81



--------------------------------------------------------------------------------



 



Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 11.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.
     Each Lender acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.
     Each Lender and the Issuing Bank hereby authorizes the Administrative Agent
to release any Collateral or any Guarantor that it is permitted to be sold or
released pursuant to the terms of the Loan Documents. Each Lender and the
Issuing Bank hereby authorizes the Administrative Agent to execute and deliver
to the Borrower, at the Borrower’s sole cost and expense, any and all releases
of Liens, termination statements, assignments or other documents reasonably
requested by the Borrower in connection with any Disposition of Collateral or
release of Guarantor to the extent such Disposition or release is permitted by
the terms of Section 7.03 or is otherwise authorized by the terms of the Loan
Documents.
Article XI
Miscellaneous
     Section 11.01. Notices.
     (a) Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to paragraph (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:
     (i) if to the Borrower, to Range Resources Corporation, 100 Throckmorton
Street, Suite 1200, Fort Worth, Texas 76102, Attention: Roger Manny, Chief
Financial Officer, Telecopy No. (817) 869-9124, with a copy to Range Resources
Corporation, 100 Throckmorton Street, Suite 1200, Fort Worth, Texas 76102,
Attention: David Poole, General Counsel, Telecopy No. (817) 869-9154. For
purposes of delivering the documents pursuant to Section 6.01(a),
Section 6.01(b) and Section 6.01(d), the website address is
www.rangeresources.com;

Range Resources Credit Agreement — Page 82



--------------------------------------------------------------------------------



 



     (ii) if to the Administrative Agent or Issuing Bank, to JPMorgan Chase
Bank, N.A., JPMorgan Loan Services, 10 South Dearborn, Floor 07, Chicago,
Illinois 60603-2003, Telecopy No.: (888) 266-8058, Attention: Margaret Seweryn
(margaret.m.seweryn@jpmchase.com), with a copy to JPMorgan Chase Bank, N.A.,
Mail Code TX1-2911, 2200 Ross Avenue, 3rd Floor, Dallas, Texas 75201, Facsimile
No. (214) 965-3280, Attention: Kimberly A. Bourgeois, Senior Vice President
(kimberly.a.bourgeois@jpmorgan.com); and
     (iii) if to any Lender, to its address (or telecopy number) set forth in
its Administrative Questionnaire.
     (b) Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in their discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
     (c) Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
     Section 11.02. Waivers; Amendments.
     (a) No failure or delay by the Administrative Agent, the Issuing Bank or
any Lender in exercising any right or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Bank and the Lenders hereunder are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by the Borrower therefrom shall in
any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default at the time.
     (b) Neither this Agreement nor any provision hereof may be waived, amended
or modified except pursuant to an agreement or agreements in writing entered
into by the Credit Parties and the Majority Lenders or by the Credit Parties and
the Administrative Agent with the consent of the Majority Lenders; provided that
no such agreement shall

Range Resources Credit Agreement — Page 83



--------------------------------------------------------------------------------



 



     (i) increase the Borrowing Base without the written consent of the
Super-Majority Borrowing Base Lenders;
     (ii) increase the Commitment of any Lender or, except as set forth in the
definition of Applicable Percentage, increase the Applicable Percentage of any
Lender, in each case, without the written consent of such Lender;
     (iii) increase the Maximum Facility Amount without the written consent of
each Lender;
     (iv) reduce the principal amount of any Loan or LC Disbursement or reduce
the rate of interest thereon (other than reductions in the interest rates
otherwise applicable pursuant to Section 2.14(c)), or reduce any fees payable
hereunder, without the written consent of each Lender affected thereby;
     (v) postpone the scheduled date of payment of the principal amount of any
Loan or LC Disbursement, or any interest thereon, or any fees payable hereunder,
or reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any of the Aggregate Commitment, without the
written consent of each Lender affected thereby (it being understood that waiver
of a mandatory prepayment of the Loans or a mandatory reduction of the
Commitments shall not constitute a postponement or waiver of a scheduled payment
or date of expiration);
     (vi) change Section 2.19(b) or Section 2.19(c) in a manner that would alter
the pro rata sharing of payments required thereby, without the written consent
of each Lender,
     (vii) except in connection with any Dispositions permitted in Section 7.03,
release any Credit Party from its obligations under the Loan Documents or
release any of the Collateral without the written consent of each Lender; or
     (viii) change any of the provisions of this Section or the definition of
“Majority Lenders”, “Required Lenders”, “Super-Majority Lenders”,
“Super-Majority Borrowing Base Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to waive, amend or modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender;
     provided further that no such agreement shall (x) amend, modify or
otherwise affect the rights or duties of the Administrative Agent or the Issuing
Bank hereunder without the prior written consent of the Administrative Agent or
the Issuing Bank, as the case may be or (y) change any of the provisions of
Section 2.21 without the prior written consent of the Administrative Agent and
the Issuing Bank.
     Section 11.03. Expenses; Indemnity; Damage Waiver.
     (a) The Borrower shall pay (i) all reasonable out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of one counsel for the Administrative
Agent and its Affiliates and, to the extent

Range Resources Credit Agreement — Page 84



--------------------------------------------------------------------------------



 



necessary as determined by the Administrative Agent, one or more local counsel
in respect of certain Security Instruments) in connection with the syndication
of the credit facilities provided for herein, the preparation and administration
of this Agreement and the other Loan Documents or any amendments, modifications
or waivers of the provisions hereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, the Issuing Bank or any Lender, including the fees,
charges and disbursements of any counsel for the Administrative Agent, the
Issuing Bank or any Lender, in connection with the enforcement or protection of
its rights in connection with the Loan Documents, including its rights under
this Section, or the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.
     (b) THE CREDIT PARTIES SHALL INDEMNIFY THE ADMINISTRATIVE AGENT, THE
CO-LEAD ARRANGERS, THE ISSUING BANK AND EACH LENDER, AND EACH RELATED PARTY OF
ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”)
AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS,
DAMAGES, LIABILITIES AND RELATED EXPENSES, INCLUDING THE FEES, CHARGES AND
DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE, INCURRED BY OR ASSERTED AGAINST
ANY INDEMNITEE ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (I) THE
EXECUTION OR DELIVERY OF THIS AGREEMENT OR ANY AGREEMENT OR INSTRUMENT
CONTEMPLATED HEREBY, THE PERFORMANCE BY THE PARTIES HERETO OF THEIR RESPECTIVE
OBLIGATIONS HEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS OR ANY OTHER
TRANSACTIONS CONTEMPLATED HEREBY, (II) ANY LOAN OR LETTER OF CREDIT OR THE USE
OF THE PROCEEDS THEREFROM (INCLUDING ANY REFUSAL BY THE ISSUING BANK TO HONOR A
DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN
CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER
OF CREDIT), (III) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS
MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY THE BORROWER OR ANY
SUBSIDIARY, OR ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE BORROWER OR
ANY SUBSIDIARY, OR (IV) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION,
INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A
PARTY THERETO. THE FOREGOING INDEMNIFICATION SHALL APPLY WHETHER OR NOT SUCH
LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED EXPENSES ARE IN ANY WAY OR TO
ANY EXTENT OWED, IN WHOLE OR IN PART, UNDER ANY CLAIM OR THEORY OF STRICT
LIABILITY OR CAUSED, IN WHOLE OR IN PART, BY ANY NEGLIGENT ACT OR OMISSION OF
ANY KIND BY ANY INDEMNITEE; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY
INDEMNITEE (OTHER THAN, WITH RESPECT TO THE FOREGOING CLAUSE (Y), ANY AGENT, IN
ITS CAPACITY AS

Range Resources Credit Agreement — Page 85



--------------------------------------------------------------------------------



 



SUCH, OR ANY CO-LEAD ARRANGER), BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES,
CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES (X) ARE DETERMINED BY A COURT
OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED
FROM (1) THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE OR (2) A
MATERIAL BREACH OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT BY SUCH INDEMNITEE,
OR (Y) RELATE TO A DISPUTE SOLELY BETWEEN AND/OR AMONG ANY INDEMNITEES THAT DID
NOT ARISE FROM ANY ACT OR OMISSION OF THE CREDIT PARTIES.
     (c) To the extent that any Credit Party fails to pay any amount required to
be paid by it to the Administrative Agent or the Issuing Bank under paragraph
(a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent or the Issuing Bank, as the case may be, such Lender’s
Applicable Percentage (in each case, determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent or the Issuing Bank in its capacity as
such.
     (d) To the extent permitted by applicable law, the Credit Parties shall not
assert, and hereby waive, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.
     (e) All amounts due under this Section shall be payable not later than
thirty (30) days after written demand therefor.
     Section 11.04. Successors and Assigns.
     (a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) no Credit Party may assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by such Credit
Party without such consent shall be null and void) and (ii) no Lender may assign
or otherwise transfer its rights or obligations hereunder except in accordance
with this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Bank and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

Range Resources Credit Agreement — Page 86



--------------------------------------------------------------------------------



 



     (b)
     (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld) of:
     (A) the Borrower, provided that no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, a Federal
Reserve Bank, an Approved Fund or, if an Event of Default has occurred and is
continuing, any other assignee; and
     (B) the Administrative Agent; or
     (C) the Issuing Bank.
          (ii) Assignments shall be subject to the following additional
conditions:
     (A) except in the case of an assignment to a Lender, an Affiliate of a
Lender, an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;
     (B) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of such Lender’s Commitment and such Lender’s Loans under this
Agreement;
     (C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and
     (D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
     For the purposes of this Section 11.04(b), the term “Approved Fund” has the
following meaning:
     “Approved Fund” means any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.

Range Resources Credit Agreement — Page 87



--------------------------------------------------------------------------------



 



     (iii) Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Section 2.16, Section 2.17, Section 2.18 and Section 11.03). Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 11.04 shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (c) of this Section except that any attempted
assignment or transfer by any Lender that does not comply with clause (C) of
Section 11.04(b)(ii) shall be null and void.
     (iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment and Applicable Percentage of, and
principal amount of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Credit Parties, the Administrative
Agent, the Issuing Bank and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Credit Parties, the Issuing
Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
     (v) Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section any
written consent to such assignment required by paragraph (b) of this Section,
the Administrative Agent shall accept such Assignment and Assumption and record
the information contained therein in the Register; provided that if either the
assigning Lender or the assignee shall have failed to make any payment required
to be made by it pursuant to Section 2.07(d) or Section 2.07(e), Section 2.08,
Section 2.19(d) or Section 11.03(c), the Administrative Agent shall have no
obligation to accept such Assignment and Assumption and record the information
therein in the Register unless and until such payment shall have been made in
full, together with all accrued interest thereon. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.

Range Resources Credit Agreement — Page 88



--------------------------------------------------------------------------------



 



     (c)
     (i) Any Lender may, without the consent of the Borrower, the Administrative
Agent or the Issuing Bank, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Issuing Bank and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 11.02(b) that affects such Participant. Subject to paragraph (c)(ii) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Section 2.16, Section 2.17 and Section 2.18 to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 11.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.19(c) as
though it were a Lender.
     (ii) A Participant shall not be entitled to receive any greater payment
under Section 2.16 or Section 2.18 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the prior
written consent of the Borrower. A Participant that would be a Foreign Lender if
it were a Lender shall not be entitled to the benefits of Section 2.18 unless
the Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with
Section 2.18(e) as though it were a Lender.
     (d) Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
     Section 11.05. Survival. All covenants, agreements, representations and
warranties made by the Credit Parties herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect

Range Resources Credit Agreement — Page 89



--------------------------------------------------------------------------------



 



representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Aggregate Commitment has not expired or terminated. The
provisions of Section 2.16, Section 2.17, Section 2.18 and Section 11.03 and
Article X shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the Aggregate
Commitment or the termination of this Agreement or any provision hereof.
     Section 11.06. Counterparts; Integration; Effectiveness. This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. THIS WRITTEN CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES. Except as provided in Section 5.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or electronic format (including pdf) shall be effective as delivery of
a manually executed counterpart of this Agreement.
     Section 11.07. Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
     Section 11.08. Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender and each of its Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
against any of and all the obligations of any Credit Party now or hereafter
existing under this Agreement held by such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement and although
such obligations may be unmatured. The rights of each Lender under this Section
and Section 8.08 are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.

Range Resources Credit Agreement — Page 90



--------------------------------------------------------------------------------



 



     Section 11.09. GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.
     (a) THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAW OF THE STATE OF TEXAS.
     (b) EACH CREDIT PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF ANY UNITED STATES
FEDERAL OR TEXAS STATE COURT SITTING IN DALLAS, TEXAS IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH TEXAS STATE OR, TO THE EXTENT
PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AGAINST ANY CREDIT PARTY OR
ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
     (c) EACH CREDIT PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO IN
PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
     (d) EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS
IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.01. NOTHING IN THIS AGREEMENT
WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW.
     Section 11.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD

Range Resources Credit Agreement — Page 91



--------------------------------------------------------------------------------



 



NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
     Section 11.11. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
     Section 11.12. Confidentiality. Each of the Administrative Agent, the
Issuing Bank and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority, (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, or self-regulatory body (it being understood that any
such self-regulatory body to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Credit Parties
and their obligations, (g) with the consent of the Borrower or (h) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section or (ii) becomes available to the Administrative Agent,
the Issuing Bank or any Lender on a nonconfidential basis from a source other
than a Credit Party. For the purposes of this Section, “Information” means all
information received from any Credit Party relating to any Credit Party or its
business, other than any such information that is available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
prior to disclosure by any Credit Party. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
     Section 11.13. Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be

Range Resources Credit Agreement — Page 92



--------------------------------------------------------------------------------



 



increased (but not above the Maximum Rate therefor) until such cumulated amount
shall have been received by such Lender. To the extent that Chapter 303 of the
Texas Finance Code is relevant for the purpose of determining the Maximum Rate
applicable to a Lender, such Lender elects to determine the applicable rate
ceiling under such Chapter by the weekly ceiling from time to time in effect.
Chapter 346 of the Texas Finance Code (which regulates certain revolving credit
accounts (formerly Tex. Rev. Civ. Stat. Ann. Art. 5069, Ch. 15)) shall not apply
to this Agreement or to any Loan, nor shall this Agreement or any Loan be
governed by or be subject to the provisions of such Chapter 346 in any manner
whatsoever.
     Section 11.14. USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) hereby notifies each Credit Party that
pursuant to the requirements of the Act, it is required to obtain, verify and
record information that identifies each Credit Party, which information includes
the name and address of each Credit Party and other information that will allow
such Lender to identify each Credit Party in accordance with the Act.
     Section 11.15.Original Credit Agreement. Upon the Effective Date, this
Agreement shall supersede and replace in its entirety the Original Credit
Agreement; provided, however, that (i) all loans, letters of credit, and other
indebtedness, obligations and liabilities outstanding under the Original Credit
Agreement on such date shall continue to constitute Loans, Letters of Credit and
other indebtedness, obligations and liabilities under this Agreement, (ii) the
execution and delivery of this Agreement or any of the Loan Documents hereunder
shall not constitute a novation, refinancing or any other fundamental change in
the relationship among the parties and (iii) the Loans, Letters of Credit, and
other indebtedness, obligations and liabilities outstanding hereunder, to the
extent outstanding under the Original Credit Agreement immediately prior to the
date hereof, shall constitute the same loans, letters of credit, and other
indebtedness, obligations and liabilities as were outstanding under the Original
Credit Agreement.
     Section 11.16.Reaffirmation and Grant of Security Interest. Each Credit
Party hereby (a) confirms that each Security Instrument (as defined in the
Original Credit Agreement) to which it is a party or is otherwise bound and,
except as otherwise provided in Section 11.18, all Collateral encumbered
thereby, will continue to guarantee or secure, as the case may be, to the
fullest extent possible in accordance with the Loan Documents, the payment and
performance of all Obligations and Guaranteed Liabilities under this Agreement
and the Secured Indebtedness (as such term is defined in the Mortgages) and all
other indebtedness, obligations and liabilities under the Mortgages, as the case
may be, and (b) except as otherwise provided in Section 11.18, reaffirms its
grant to the Administrative Agent for the benefit of the Secured Parties of a
continuing Lien on and security interest in and to such Credit Party’s right,
title and interest in, to and under all Collateral as collateral security for
the prompt payment and performance in full when due of the Obligations and
Guaranteed Liabilities under this Agreement and the Secured Indebtedness and all
other indebtedness, obligations and liabilities under the Mortgages (whether at
stated maturity, by acceleration or otherwise) in accordance with the terms
thereof. With respect to any other Loan Documents, (a) the defined term “Bank
One” shall be deemed to mean JPMorgan Chase Bank, N.A., (b) the defined term
“Agent” shall be deemed to mean JPMorgan Chase Bank, N.A., in its capacity as
Administrative Agent and (c) the defined term “Rate Management Transaction”
shall be deemed to mean indebtedness, liabilities and obligations of any Credit
Party with respect to transactions under Swap Agreements between such Credit
Party

Range Resources Credit Agreement — Page 93



--------------------------------------------------------------------------------



 



and any Lender Counterparty that are included in the defined term “Lender
Hedging Obligations” under this Agreement.
     Section 11.17.Reallocation of Commitments and Loans. The Lenders party to
the Original Credit Agreement have agreed among themselves to reallocate their
respective Commitments (as defined in the Original Credit Agreement) as
contemplated by this Agreement, and to, among other things, allow certain
financial institutions identified by the Co-Lead Arrangers in consultation with
the Borrower, to become a party to this Agreement as a Lender (each, a “New
Lender”) by acquiring an interest in the Aggregate Commitment. In addition, BMO
Capital Markets Financing, Inc., (the “Departing Lender”) desires to no longer
be a party to the Original Credit Agreement and it will not be a party to this
Agreement. shall be deemed to have assigned its rights and obligations as a
lender under the Original Credit Agreement. On the Effective Date and after
giving effect to such reallocation and adjustment of the Aggregate Commitment,
(a) the Commitment and Applicable Percentage of each Lender, including each New
Lender, shall be as set forth on Schedule 2.01 and each Lender, including each
New Lender, shall own its Applicable Percentage of the outstanding Loans and
(b) the Departing Lender shall be deemed to have assigned its rights and
obligations as a lender under the Original Credit Agreement to the Lenders party
to this Agreement on the Effective Date. The reallocation and adjustment to the
Commitments of each Lender, including each New Lender and the Departing Lender,
as contemplated by this Section 11.17 shall be deemed to have been consummated
pursuant to the terms of the Assignment and Assumption attached as Exhibit A
hereto as if each of the Lenders, including each New Lender and the Departing
Lender, had executed an Assignment and Assumption with respect to such
reallocation and adjustment. The Borrower and the Administrative Agent hereby
consent to such reallocation and adjustment of the Commitments, each New
Lender’s acquisition of an interest in the Aggregate Commitment and the
Departing Lender’s assignment of its rights, interests, liabilities and
obligations under the Original Credit Agreement. The Administrative Agent hereby
waives the $3,500 processing and recordation fee set forth in
Section 11.04(b)(ii)(C) with respect to the assignments and reallocations of the
Commitments contemplated by this Section 11.17. To the extent requested by any
Lender, and in accordance with Section 2.17, the Borrower shall pay to such
Lender, within the time period prescribed by Section 2.17, any amounts required
to be paid by the Borrower under Section 2.17 in the event the payment of any
principal of any Eurodollar Loan or the conversion of any Eurodollar Loan other
than on the last day of an Interest Period applicable thereto is required in
connection with the reallocation contemplated by this Section 11.17.
     Section 11.18. Flood Insurance Regulation. Notwithstanding any provision in
any Mortgage to the contrary, in no event is any Building (as defined in the
applicable Flood Insurance Regulation) or Manufactured (Mobile) Home (as defined
in the applicable Flood Insurance Regulation) included in the definition of
“Mortgaged Properties” and no Building or Manufactured (Mobile) Home shall be
encumbered any such Mortgage. As used herein, “Flood Insurance Regulations”
shall mean (i) the National Flood Insurance Act of 1968 as now or hereafter in
effect or any successor statute thereto, (ii) the Flood Disaster Protection Act
of 1973 as now or hereafter in effect or any successor statue thereto, (iii) the
National Flood Insurance Reform Act of 1994 (amending 42 USC 4001, et seq.), as
the same may be amended or recodified from time to time, and (iv) the Flood
Insurance Reform Act of 2004 and any regulations promulgated thereunder.

Range Resources Credit Agreement — Page 94



--------------------------------------------------------------------------------



 



[Signature Pages Follow]

Range Resources Credit Agreement — Page 95



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

            BORROWER:

RANGE RESOURCES CORPORATION
      By:   /s/ Roger S. Manny         Name:   Roger S. Manny        Title:  
Executive Vice President and
Chief Financial Officer     

            GUARANTORS:
AMERICAN ENERGY SYSTEMS, LLC
ENERGY ASSETS OPERATING COMPANY, LLC
RANGE ENERGY SERVICES COMPANY, LLC
RANGE OPERATING NEW MEXICO, LLC
RANGE PRODUCTION COMPANY
RANGE RESOURCES — APPALACHIA, LLC
RANGE RESOURCES — MIDCONTINENT, LLC
RANGE RESOURCES — PINE MOUNTAIN, INC.

RANGE TEXAS PRODUCTION, LLC
      By:   /s/ Roger S. Manny         Name:   Roger S. Manny        Title:  
Executive Vice President of all of the foregoing Guarantors   

Range Resources Credit Agreement — Signature Page  



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A., as
Administrative Agent, Issuing Bank and a Lender
      By:   /s/ Brian Orlando         Name:   Brian Orlando        Title:  
Authorized Officer   

Range Resources Credit Agreement — Signature Page



--------------------------------------------------------------------------------



 



         

            ROYAL BANK OF CANADA, as a
Co-Syndication Agent and as a Lender
      By:   /s/ Don J. McKinnerney         Name:   Don J. McKinnerney       
Title:   Authorized Signatory   

Range Resources Credit Agreement — Signature Page



--------------------------------------------------------------------------------



 



         

            BANK OF AMERICA, N.A., as a
Co-Documentation Agent and as a Lender
      By:   /s/ Jeffrey H. Rathcamp         Name:   Jeffrey H. Rathcamp       
Title:   Managing Director   

Range Resources Credit Agreement — Signature Page



--------------------------------------------------------------------------------



 



         

            CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a
Co-Syndication Agent and as a Lender
      By:   /s/ Tom Byargeon         Name:   Tom Byargeon        Title:  
Managing Director              By:   /s/ Sharada Manne         Name:   Sharada
Manne        Title:   Director   

Range Resources Credit Agreement — Signature Page



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Co-Documentation Agent
and as a Lender
      By:   /s/ David C. Brooks         Name:   David C. Brooks        Title:  
Director     



Range Resources Credit Agreement — Signature Page



--------------------------------------------------------------------------------



 



            BANK OF MONTREAL, as a Co-Agent and as a Lender
      By:   /s/ James V. Ducote         Name:   James V. Ducote        Title:  
Director   

Range Resources Credit Agreement — Signature Page



--------------------------------------------------------------------------------



 



            BARCLAYS BANK PLC, as a Co-Agent and as a Lender
      By:   /s/ David Barton         Name:   David Barton        Title:  
Director     



Range Resources Credit Agreement — Signature Page



--------------------------------------------------------------------------------



 



            BNP PARIBAS, as a Co-Agent and as a Lender
      By:   /s/ Betsy Jocher         Name:   Betsy Jocher        Title:  
Director              By:   /s/ Juan Carlos Sandoval         Name:   Juan Carlos
Sandoval        Title:   Vice President   

Range Resources Credit Agreement — Signature Page



--------------------------------------------------------------------------------



 



            CITIBANK, N.A., as a Co-Agent and as a Lender
      By:   /s/ John Miller         Name:   John Miller        Title:  
Attorney-in-fact     



Range Resources Credit Agreement — Signature Page



--------------------------------------------------------------------------------



 



            COMPASS BANK, as a Co-Agent and as a Lender
      By:   /s/ Spencer Stasney         Name:   Spencer Stasney        Title:  
Vice President     

Range Resources Credit Agreement — Signature Page



--------------------------------------------------------------------------------



 



            DEUTSCHE BANK TRUST COMPANY AMERICAS, as a Co-Agent and as a Lender
      By:   /s/ Omayra L. Laucella         Name:   Omayra L. Laucella       
Title:   Vice President              By:   /s/ Valerie Shapiro         Name:  
Valerie Shapiro        Title:   Director   

Range Resources Credit Agreement — Signature Page



--------------------------------------------------------------------------------



 



            NATIXIS, as a Co-Agent and as a Lender
      By:   /s/ Donovan C. Broussard         Name:   Donovan C. Broussard       
Title:   Managing Director              By:   /s/ Liana Tchernysheva        
Name:   Liana Tchernysheva        Title:   Director   

Range Resources Credit Agreement — Signature Page



--------------------------------------------------------------------------------



 



            THE BANK OF NOVA SCOTIA, as a Co-Agent and as a
Lender
      By:   /s/ John Frazell         Name:   John Frazell        Title:  
Director   

Range Resources Credit Agreement — Signature Page



--------------------------------------------------------------------------------



 



            SUNTRUST BANK, as a Co-Agent and as a Lender
      By:   /s/ Gregory C. Magnuson         Name:   Gregory C. Magnuson       
Title:   Vice President   

Range Resources Credit Agreement — Signature Page



--------------------------------------------------------------------------------



 



            UNION BANK, N.A., as a Co-Agent and as a Lender
      By:   /s/ Alison Fuqua         Name:   Alison Fuqua        Title:   Vice
President              By:   /s/ Josh Patterson         Name:   Josh Patterson 
      Title:   Vice President   

Range Resources Credit Agreement — Signature Page



--------------------------------------------------------------------------------



 



            CAPITAL ONE, N.A., as a Lender
      By:   /s/ Nancy M. Mak         Name:   Nancy M. Mak        Title:   Vice
President   

Range Resources Credit Agreement — Signature Page



--------------------------------------------------------------------------------



 



            COMERICA BANK, as a Lender
      By:   /s/ James A. Morgan         Name:   James A. Morgan        Title:  
Vice President   

Range Resources Credit Agreement — Signature Page



--------------------------------------------------------------------------------



 



            CREDIT SUISSE AG, Cayman Islands Branch, as a Lender
      By:   /s/ Nupur Kumar         Name:   Nupur Kumar        Title:   Vice
President              By:   /s/ Rashul Parmar         Name:   Rashul Parmar   
    Title:   Associate   

Range Resources Credit Agreement — Signature Page



--------------------------------------------------------------------------------



 



            KEYBANK NATIONAL ASSOCIATION, as a Lender
      By:   /s/ Todd Coker         Name:   Todd Coker        Title:   Vice
President   

Range Resources Credit Agreement — Signature Page



--------------------------------------------------------------------------------



 



            SOCIÉTÉ GÉNÉRALE, as a Lender
      By:   /s/ Stephen W. Warfel         Name:   Stephen W. Warfel       
Title:   Managing Director   

Range Resources Credit Agreement — Signature Page



--------------------------------------------------------------------------------



 



            UBS LOAN FINANCE LLC, as a Lender
      By:   /s/ Irja R. Otsa         Name:   Irja R. Otsa        Title:  
Associate Director              By:   /s/ Mary E. Evans         Name:   Mary E.
Evans        Title:   Associate Director   

Range Resources Credit Agreement — Signature Page



--------------------------------------------------------------------------------



 



            U.S. BANK NATIONAL ASSOCIATION, as a Lender
      By:   /s/ Daria Mahoney         Name:   Daria Mahoney        Title:   Vice
President   

Range Resources Credit Agreement — Signature Page



--------------------------------------------------------------------------------



 



            BANK OF SCOTLAND plc, as a Lender
      By:   /s/ Julia R. Franklin         Name:   Julia R. Franklin       
Title:   Assistant Vice President   

Range Resources Credit Agreement — Signature Page



--------------------------------------------------------------------------------



 



            BOKF, NA dba BANK OF TEXAS, as a Lender
      By:   /s/ Mynan C. Feldman         Name:   Mynan C. Feldman       
Title:   Senior Vice President   

Range Resources Credit Agreement — Signature Page



--------------------------------------------------------------------------------



 



            AMEGY BANK NATIONAL ASSOCIATION, as a Lender
      By:   /s/ Charles W. Patterson         Name:   Charles W. Patterson       
Title:   Senior Vice President   

Range Resources Credit Agreement — Signature Page



--------------------------------------------------------------------------------



 



            THE FROST NATIONAL BANK, as a Lender
      By:   /s/ Alex Zemkoski         Name:   Alex Zemkoski        Title:   Vice
President   

Range Resources Credit Agreement — Signature Page



--------------------------------------------------------------------------------



 



            STERLING BANK, as a Lender
      By:   /s/ Allen Brown         Name:   Allen Brown        Title:   EVP —
Specialty Banking and Investments   

Range Resources Credit Agreement — Signature Page



--------------------------------------------------------------------------------



 



            The undersigned Departing Lender hereby acknowledges and agrees
that, from and after the Effective Date, it is no longer a party to the Original
Credit Agreement and will not be a party to this Agreement.

BMO CAPITAL MARKETS FINANCING, INC., as a Departing Lender (and solely with
respect to Section 11.17 of this Agreement)
      By:   /s/ James V. Ducote         Name:   James V. Ducote        Title:  
Director     

Range Resources Credit Agreement                                             
Schedule 7.08